Exhibit 10.59

EXECUTION VERSION

CERTAIN INFORMATION (INDICATED BY ASTERISKS) IN THIS EXHIBIT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

 

 

 

AGREEMENT AND PLAN OF MERGER

by and among

MEMC ELECTRONIC MATERIALS, INC.,

SIERRA ACQUISITION SUB, LLC,

SUN EDISON LLC, and

CARLOS DOMENECH, PETER J. LEE and THOMAS MELONE, as the Representatives

Dated as of October 22, 2009

 

 

 

 



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

2008 Unit Plan

   69

Accounts Receivable

   31

Accredited Investor

   3

Acquisition Proposal

   59

Acquisition Subsidiary

   1

Action

   38

Adjustable Earnout Setoff Amount

   77

Adverse Recommendation Change

   58

Affiliate

   88

Agents

   58

Agreement

   1

AIQ Form

   11

Allocable Percentage

   3

Amended Employment Agreements

   1

Annual Financial Statements

   23

Antitrust Authority

   64

Antitrust Filings

   70

Antitrust Law

   57

Assets

   28

Audited Balance Sheet

   23

Balance Sheet

   23

Blocker Entities

   74

Blocker Interests

   74

Blocker Owner

   75

Blocker Purchase Agreement

   74

Business Day

   2

Business Plan

   53

Cash Bonus Plan

   62

Cashout UAR Holder

   3

Cashout UAR Holder Schedule

   22

Cashout UAR Merger Consideration

   8

Cashout UAR Threshold Amount

   10

Cashout UARs

   3

Certificate of Merger

   2

Claim

   73

Closing

   2

Closing Date

   2

Closing Registration Statement

   53

COBRA

   45

Code

   25

Common Merger Consideration

   8

Common Representative

   17

Common Unit

   3

Common Unitholder

   3

Common Unitholder Cash Election

   11

Common Unitholder Schedule

   3

Common Unitholder Stock Election

   11

Common Unitholders’ Distributed Merger Consideration

   3

Company

   1

 

ii



--------------------------------------------------------------------------------

Company Board

   1

Company Credit Facilities

   34

Company Fundamental Reps

   76

Company IP Rights

   34

Company Material Adverse Change

   40

Company Material Adverse Effect

   40

Company Product or Service

   35

Company Recommendation

   57

Company Unitholder Approval

   58

Company Unitholder Meeting

   57

Company-Licensed IP Rights

   36

Company-Owned IP Rights

   36

Confidentiality Agreement

   56

Consideration Exchange Agreement

   4

Copyrights

   37

Counterproposal

   85

Covered Employees

   63

De Minimis Threshold

   80

Defense Notice

   79

Distributed Merger Consideration

   4

Domain Names

   37

Drop Dead Date

   84

Earnout Calculation Schedule

   15

Earnout Consideration

   15

Earnout Consideration Cash Election Percentage

   4

Earnout Consideration Stock Election Percentage

   4

Earnout Period

   16

Earnout Statement

   16

Effective Time

   2

Election Deadline

   13

Election Materials

   11

Employee Inducement Grants

   62

Employment, Non-Competition and Confidentiality Agreements

   1

Engagement Letter Indemnification Indemnity

   77

Enhanced Benefits

   63

Environmental Attributes

   43

Environmental Law

   42

Environmental Property

   41

Environmental Release

   42

ERISA

   44

Estimated Unitholder Transaction Expenses

   15

Event

   55

Excess Amount

   16

Exchange Act

   51

Exchange Agent

   13

Exchange Agent Agreement

   13

Exchange Fund

   13

Expense Escrow Agent

   19

Expense Escrow Agreement

   19

Expense Escrow Amount

   19

Expense Escrow Fund

   19

 

iii



--------------------------------------------------------------------------------

Expenses Indemnity

   76

Final Determination

   5

Financial Statements

   23

Foregone Tax Benefit

   27

Form of Election

   11

GAAP

   24

Government

   64

Government Contracts

   48

Governmental Order

   84

Hazardous Materials

   42

HSH Repayment

   64

HSH Warrants

   61

HSR Act

   23

Hypothetical Amortization

   27

Hypothetical Annual Tax Benefit

   27

Hypothetical Marginal Income Tax Rate

   27

Indebtedness

   33

Indemnification Escrow Account

   14

Indemnification Escrow Agent

   14

Indemnification Escrow Agreement

   14

Indemnification Escrow Amount

   5

Indemnification Escrow Cash Amount

   7

Indemnification Escrow Period

   14

Indemnification Escrow Shares

   7

Indemnification Threshold

   80

Indemnified Party

   78

Indemnifying Party

   78

Indemnity Claim

   17

Independent Representative

   17

Inducement Grant Plan

   62

Initial Merger Consideration

   7

Intellectual Property

   36

Interim Financials

   23

Intervening Event

   60

Law

   40

Leased Real Property

   29

Liens

   23

LLC Act

   2

Lock-Up Agreements

   68

Losses

   76

MAC Notice

   56

Material Contract

   31

Material Customers

   46

Material Permits

   40

Material Subsidiaries

   69

Material Suppliers

   46

Merger

   1

Merger Consideration

   7

Merger Payment Processing Form

   13

Minimum Release Threshold Percentage

   78

Net Merger Consideration

   5

 

iv



--------------------------------------------------------------------------------

Open Source Software

   37

Operating Agreement

   22

Order

   38

Ordinary Course of Business

   25

Owned Real Property

   28

Parent

   1

Parent Balance Sheet

   52

Parent Cap

   81

Parent Cap Carveout Matter

   81

Parent Capital Stock

   50

Parent Common Stock

   7

Parent Common Stock Value

   5

Parent Expense Contribution

   18

Parent Financials

   52

Parent Fundamental Reps

   80

Parent Indemnified Persons

   76

Parent Material Adverse Change

   50

Parent Material Adverse Effect

   50

Parent SEC Documents

   51

Parent Special Matters Cap

   81

Participating Employees

   62

Parties

   1

Party

   1

Patents

   36

Payment Event

   88

Permitted Liens

   23

Person

   88

Plan

   44

Plans

   44

PPA

   31

Pre-Closing Tax Returns

   71

Preferred Merger Consideration

   8

Preferred Representative

   17

Preferred Unit

   6

Preferred Unitholder

   6

Preferred Unitholder Initial Cash Payment

   7

Preferred Unitholder Initial Merger Payment

   7

Preferred Unitholder Initial Stock Payment

   7

Preferred Unitholder Schedule

   6

Preferred Unitholders’ Distributed Merger Consideration

   6

Preferred Unitholders’ Merger Payment

   6

Preferred Units Preference Amount

   6

Preliminary Earnout Consideration

   16

Pro Rated Excess Unitholder Transaction Expenses

   15

Project

   20

Project Business

   20

Project Pre-Payments

   24

Property

   28

Proprietary Software

   37

Proxy Statement/Offering Memorandum

   72

Qualified MWs

   6

 

v



--------------------------------------------------------------------------------

Qualifying Acquisition Proposal

   89

Real Property

   29

Real Property Landlord Leases

   29

Real Property Leases

   29

Registration Rights Agreement

   70

Release

   67

Representatives

   17

Required Approvals

   23

Required Board Approval

   23

Required Unitholder Approval

   23

Revised Financial Statements

   60

Scheduled Indemnity Matters

   76

SEC

   51

Securities Act

   24

Software

   37

Special Deductible

   80

Special Indemnity Matters

   77

Straddle Period

   71

Subsequent SEC Documents

   51

Subsidiary

   20

Subsidiary Business

   20

Superior Proposal

   60

Surviving Company

   2

Takeover Statute

   61

Tax

   27

Tax Indemnity

   77

Tax Return

   27

Tax Returns

   27

Taxes

   27

Termination Fee

   88

Third Party

   60

Third Person

   79

Third Person Claim

   79

Trade Secrets

   36

Trademarks

   37

Transaction Documents

   50

Transfer Taxes

   63

UAR Plan

   69

Unit

   21

Unitholder

   6

Unitholder Cap

   81

Unitholder Cap Carveout Matter

   81

Unitholder Claims

   77

Unitholder Expense Contribution

   7

Unitholder Indemnified Persons

   78

Unitholder Representative Agreements

   17

Unitholder Special Matters Cap

   81

Unitholder Transaction Expenses

   15

Units

   21

Update Schedule

   56

Voting Agreement

   1

 

vi



--------------------------------------------------------------------------------

Voting Agreements

   1

Warrants

   61

 

vii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE 1 THE MERGER

   2  

1.1

   Merger and Effect of Merger    2  

1.2

   Method of Effecting Merger; Closing    2  

1.3

   Conversion of Acquisition Subsidiary Membership Interests    2  

1.4

   Certain Defined Terms    3  

1.5

   Merger Consideration    7  

1.6

   Effect on Units and Cashout UARs    8  

1.7

   Form of Payment Consideration    8  

1.8

   Election Mechanics    11  

1.9

   Initial Preferred Unitholder Payment Mechanics    13  

1.10

   Indemnification Escrow    14  

1.11

   Payment Mechanics of Unitholder Transaction Expenses    15  

1.12

   Earnout    15  

1.13

   Unitholders’ Representatives; Actions    17  

1.14

   Allocation    19

ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   19  

2.1

   Organization, Qualification and Power    19  

2.2

   Subsidiaries    20  

2.3

   Capitalization and Related Matters    21  

2.4

   Enforceability; Noncontravention; Consents    22  

2.5

   Financial Statements    23  

2.6

   Books and Records; Financial Controls    24  

2.7

   No Undisclosed Liabilities    24  

2.8

   Taxes    25  

2.9

   Assets and Real Property    28  

2.10

   Project Development    30  

2.11

   Accounts Receivable    31  

2.12

   Material Contracts and Commitments    31  

2.13

   Validity of Material Contracts    34  

2.14

   Intellectual Property    34  

2.15

   Litigation    38  

2.16

   Insurance    38  

2.17

   Absence of Certain Changes    38  

2.18

   No Breach of Law; Licenses and Permits    40  

2.19

   Transactions with Related Persons    41  

2.20

   Bank Accounts    41  

2.21

   Environmental Matters    41  

2.22

   Officers, Directors, Employees; Compensation    43  

2.23

   Labor Matters    44  

2.24

   Employee Benefit Matters    44  

2.25

   Discrimination and Occupational Safety and Health    46  

2.26

   Customers and Suppliers    46  

2.27

   Product Liability Claims    47  

2.28

   Product and Service Warranties    47  

2.29

   Foreign Operations and Export Control    47  

2.30

   Inventories    48

 

viii



--------------------------------------------------------------------------------

 

2.31

   Government Contracts    48  

2.32

   Brokers, Finders    48  

2.33

   Dissenters’ Rights    48  

2.34

   Proxy Statement/Offering Memorandum    48  

2.35

   Disclaimer; Knowledge; Disclosure Schedules and Warranties    49

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUBSIDIARY

   49  

3.1

   Organization, Qualification and Power; Enforceability; Noncontravention    49
 

3.2

   Capitalization and Related Matters    50  

3.3

   Consents    51  

3.4

   SEC Documents; Financial Statements    51  

3.5

   Brokers, Finders    52  

3.6

   Financing    52  

3.7

   Litigation    52  

3.8

   Proxy Statement/Offering Memorandum    52  

3.9

   Absence of Certain Changes or Events    52  

3.10

   Interim Operations of Acquisition Subsidiary    53  

3.11

   S-3 Eligibility    53

ARTICLE 4 CONDUCT OF THE BUSINESS PENDING THE MERGER

   53  

4.1

   Conduct of Business of the Company    53  

4.2

   Notification of Certain Matters    55  

4.3

   Disclosure Schedules    56  

4.4

   Access to Information    56  

4.5

   Efforts; Cooperation    57  

4.6

   Unitholder Materials    57  

4.7

   Company Unitholder Approval    57  

4.8

   Termination and/or Amendment of Certain Employment Agreements    58  

4.9

   No Solicitation    58  

4.10

   Unitholder Litigation    60  

4.11

   SAS 100 Review and Year-End Audit    60  

4.12

   Termination of Unit Plans    61  

4.13

   Warrant Terminations    61  

4.14

   Takeover Statutes    61

ARTICLE 5 COVENANTS OF PARENT

   61  

5.1

   Notification of Certain Matters    61  

5.2

   Efforts; Cooperation    61  

5.3

   Registration Statements    62  

5.4

   Cash Retention Bonus Plan    62  

5.5

   Inducement Grants    62  

5.6

   Option Grants    62  

5.7

   Access to Information    62  

5.8

   Transfer Taxes    63  

5.9

   Benefits Covenant    63  

5.10

   Operation of Surviving Company During the Earnout Period    63  

5.11

   HSH Repayment    63  

5.12

   Working Capital Investment    64

 

ix



--------------------------------------------------------------------------------

ARTICLE 6 CONDITIONS PRECEDENT AND ADDITIONAL COVENANTS OF THE PARTIES

   64  

6.1

   Conditions to Each Party’s Obligations    64  

6.2

   Conditions to Obligations of the Company    65  

6.3

   Conditions to Obligations of Parent and Acquisition Subsidiary    66  

6.4

   Regulatory and Other Filings    70  

6.5

   Public Announcements    71  

6.6

   Further Assurances    71  

6.7

   Taxes    71  

6.8

   Proxy Statement/Offering Memorandum    72  

6.9

   Director and Officer Liability    73  

6.10

   Blocker Purchase    74

ARTICLE 7 INDEMNIFICATION

   76  

7.1

   Survival of Representations and Warranties and Covenants    76  

7.2

   Indemnification of Parent    76  

7.3

   Indemnification of the Unitholders    78  

7.4

   Notice of Claim    78  

7.5

   Right to Contest Claims of Third Persons    79  

7.6

   Limitations on Indemnity    80  

7.7

   Additional Indemnification Matters    81

ARTICLE 8 TERMINATION

   84  

8.1

   Termination    84

ARTICLE 9 MISCELLANEOUS PROVISIONS

   86  

9.1

   Notice    86  

9.2

   Entire Agreement    87  

9.3

   Assignment; Binding Agreement    87  

9.4

   Counterparts    87  

9.5

   Headings; Interpretation    88  

9.6

   Expenses    88  

9.7

   Remedies    89  

9.8

   Governing Law    90  

9.9

   Waiver of Jury Trial    90  

9.10

   Submission to Jurisdiction; Waivers    90  

9.11

   Amendment    91  

9.12

   Extension; Waiver    91  

9.13

   Severability    91  

9.14

   No Third Party Beneficiaries    91  

9.15

   Subsidiary Compliance    91  

9.16

   Conflicts and Privilege    92

 

EXHIBIT A

  Form of Voting Agreements

EXHIBITS B-1 – B-7

  Forms of Employment, Non-Competition and Confidentiality Agreements

EXHIBITS C-1 – C-7

  Forms of Amended Employment Agreements

EXHIBIT D

  Form of Certificate of Formation

EXHIBIT E

  Form of Limited Liability Company Agreement

EXHIBIT F

  Form of Certificate of Merger

 

x



--------------------------------------------------------------------------------

EXHIBIT G

  Form of Indemnification Escrow Agreement

EXHIBIT H

  Form of Cash Bonus Plan

EXHIBIT I-1

  Form of Inducement Grant Plan

EXHIBIT I-2

  Form of Inducement Grant Agreement

EXHIBIT J-1

  Form of Unitholder Release

EXHIBIT J-2

  Form of UAR Release

EXHIBIT K

  Form of Lock-up Agreement

EXHIBIT L

  Form of Registration Rights Agreement

EXHIBIT M

  Form of Blocker Purchase Agreements

 

xi



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
October 22, 2009, by and among MEMC Electronic Materials, Inc., a Delaware
corporation (“Parent”), Sierra Acquisition Sub, LLC, a Delaware limited
liability company and indirect, wholly-owned subsidiary of Parent (“Acquisition
Subsidiary”), Sun Edison LLC, a Delaware limited liability company (the
“Company”), and Carlos Domenech, Peter J. Lee and Thomas Melone, as the initial
Representatives. Parent, Acquisition Subsidiary, the Company and the
Representatives (as the initial Representatives) are each referred to herein as
a “Party” and together as the “Parties”.

RECITALS

A. The Board of Managers of the Company (the “Company Board”) has approved the
merger (the “Merger”) of Acquisition Subsidiary with and into the Company in
accordance with the terms and conditions of this Agreement and determined that
the Merger is advisable and in the best interests of the Unitholders and has
approved, adopted and declared advisable this Agreement and the transactions
contemplated hereby.

B. The Board of Directors of Parent and the Board of Managers of Acquisition
Subsidiary have approved the Merger of Acquisition Subsidiary with and into the
Company in accordance with the terms and conditions of this Agreement, and have
determined that the Merger is advisable and in the best interests of the member
of Acquisition Subsidiary and the stockholders of Parent, and have approved,
adopted and declared advisable this Agreement and the transactions contemplated
hereby.

C. The Company, Acquisition Subsidiary, the Representatives and Parent desire to
make certain representations, warranties and agreements in connection with, and
establish various conditions precedent to, the Merger.

D. As a condition and inducement to Parent and Acquisition Subsidiary entering
into this Agreement, concurrently with the execution and delivery of this
Agreement, certain Unitholders have entered into a Voting Agreement dated as of
the date hereof and in substantially the form attached hereto as Exhibit A
(each, a “Voting Agreement,” and collectively the “Voting Agreements”) pursuant
to which each such Person agreed to vote in favor of approval of this Agreement
and the transactions contemplated hereby and to take certain other actions in
furtherance of the consummation of the Merger upon the terms and subject to the
conditions set forth in such Voting Agreement.

E. As a condition and inducement to Parent and Acquisition Subsidiary entering
into this Agreement, concurrently with the execution and delivery of this
Agreement, certain employees and/or officers of the Company have entered into
employment, non-competition and confidentiality agreements dated as of the date
hereof and in substantially the forms attached hereto as Exhibits B-1 to B-7
(the “Employment, Non-Competition and Confidentiality Agreements”) and certain
employees and/or officers of the Company have entered into amended employment
agreements dated as of the date hereof and in substantially the forms attached
hereto as Exhibits C-1 to C-7 (the “Amended Employment Agreements”).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the recitals and the mutual covenants,
representations, warranties, conditions, and agreements hereinafter expressed,
the Parties agree as follows:

ARTICLE 1

THE MERGER

1.1 Merger and Effect of Merger.

(a) The constituent entities of the Merger are the Company and Acquisition
Subsidiary.

(b) Upon the terms and subject to the conditions hereof, and in accordance with
the Limited Liability Company Act of the State of Delaware, as amended (the “LLC
Act”), at the Effective Time, Acquisition Subsidiary shall be merged into the
Company and the separate existence of Acquisition Subsidiary thereupon shall
cease. The Company shall be the surviving company in the Merger (the “Surviving
Company”), and the separate existence of the Company, with all its rights,
privileges, powers and franchises, shall continue unaffected and unimpaired by
the Merger.

(c) At and after the Effective Time, the Surviving Company shall possess all the
rights, privileges, powers and franchises and be subject to all the
restrictions, disabilities and duties of both Acquisition Subsidiary and the
Company, as provided more particularly in the LLC Act.

(d) The Certificate of Formation and Limited Liability Company Agreement of the
Surviving Company shall be in substantially the forms set forth in Exhibits D
and E, respectively.

(e) The managers and officers set forth on Schedule 1.1(e) shall be the managers
and officers of the Surviving Company, effective as of the Effective Time, until
their successors shall have been duly elected and qualified or until their
earlier death, resignation or removal.

1.2 Method of Effecting Merger; Closing. The Merger shall be effected as
follows:

(a) The Company shall execute and deliver to Parent at the Closing a Certificate
of Merger in substantially the form set forth in Exhibit F (the “Certificate of
Merger”), and Parent shall cause the Certificate of Merger to be filed and
recorded on the Closing Date with the Secretary of State of Delaware in
accordance with the applicable provisions of the LLC Act. The Merger shall
thereupon become effective and be consummated immediately upon the later of such
filing or such later time as may be mutually agreed by Parent, the Company and
Acquisition Subsidiary and specified in the Certificate of Merger in accordance
with the LLC Act (the “Effective Time”).

(b) Unless this Agreement is terminated in accordance with Article 8, the
closing of the Merger (the “Closing”) shall take place at the offices of Bryan
Cave LLP, St. Louis, Missouri, as promptly as practicable, but in no event later
than the third (3rd) Business Day, after all of the conditions set forth in
Sections 6.1, 6.2 and 6.3 (other than conditions which by their terms are
required to be satisfied or waived at the Closing, but subject to their
satisfaction or, if permissible, waiver at the Closing) shall have been
satisfied or, if permissible, waived by the party entitled to the benefit of the
same and shall take place at such time and on a date consistent with this
Section 1.2(b) to be specified by the Company and Parent (the “Closing Date”).
“Business Day” shall mean any day which is not a Saturday, Sunday or a legal
holiday in the State of Delaware, United States of America.

1.3 Conversion of Acquisition Subsidiary Membership Interests. At the Effective
Time, by virtue of the Merger and without any action on the part of any holder
thereof, the issued and outstanding membership interests of Acquisition
Subsidiary shall be converted into one validly issued, fully paid and
non-assessable membership interest in the Surviving Company and, upon surrender
of the certificate or certificates representing such membership interests of
Acquisition Subsidiary, the Surviving Company

 

2



--------------------------------------------------------------------------------

shall promptly issue to Parent or its designated Affiliate a certificate
representing the membership interest in the Surviving Company into which it has
been converted. After the Effective Time, such membership interest shall be the
only issued and outstanding membership interests of the Surviving Company and
shall be owned by Parent or its designated Affiliate.

1.4 Certain Defined Terms. In addition to defined terms that are defined
elsewhere in this Agreement, the following terms which are used in the remaining
provisions of this Article 1 are defined as follows:

(a) “Accredited Investor” has the meaning ascribed to such term in Rule 501 of
Regulation D promulgated under the Securities Act.

(b) “AIQ Form” is defined in Section 1.8(a)(ii).

(c) “Allocable Percentage” means, with respect to a particular Common Unitholder
or Preferred Unitholder, the percentage (as determined in accordance with the
Operating Agreement relative to each other Preferred Unitholder or Common
Unitholder, as applicable) set forth next to such Unitholder’s name in the
column labeled “Allocable Percentage” on the Preferred Unitholder Schedule or
the Common Unitholder Schedule, as applicable. For clarity, the Allocable
Percentages for the Preferred Unitholders will aggregate to 100% and the
Allocable Percentages for the Common Unitholders will aggregate to 100%;
provided, however, pursuant to the Consideration Exchange Agreements, if any,
the Allocation Percentages for the Preferred Unitholders shall reflect the
exchange transactions contemplated therein in accordance with Section 1.7(a)(i);
provided, further, the Allocation Percentages for the Common Unitholders shall
reflect the Cashout UARs in accordance with Section 1.7(a)(ii).

(d) “Cashout UARs” means only the unit appreciation rights of the Company issued
under the UAR Plan with a strike price of $0.861 per unit appreciation right.

(e) “Cashout UAR Holder” means a holder of Cashout UARs.

(f) “Common Merger Consideration” is defined in Section 1.6(a)(ii).

(g) “Common Representative” is defined in Section 1.13(a).

(h) “Common Unit” means a unit of the Company’s Class A Units or Class B Units.

(i) “Common Unitholder” means a holder of any of the Company’s Common Units,
each of whom is listed on the Common Unitholder Schedule.

(j) “Common Unitholder Cash Election” is defined in Section 1.8(a)(i).

(k) “Common Unitholder Schedule” means the Common Unitholder Schedule attached
to this Agreement as Schedule 1.4(k). The Common Unitholder Schedule shall
reflect the Allocable Percentage of each Common Unitholder and each Cashout UAR
Holder.

(l) “Common Unitholder Stock Election” is defined in Section 1.8(a)(i).

(m) “Common Unitholders’ Distributed Merger Consideration” means:

(i) to the extent that the aggregate Preferred Unitholders’ Merger Payment
equals the Preferred Units Preference Amount, then an amount equal to the
Distributed Merger Consideration minus the Preferred Unitholders’ Preference
Amount; and

 

3



--------------------------------------------------------------------------------

(ii) at all times that the Preferred Unitholders’ Merger Payment is less than
the Preferred Units Preference Amount, then $0.

(n) “Consideration Exchange Agreement” means an agreement among two or more
Preferred Unitholders pursuant to which all or a portion of a Preferred
Unitholder’s Merger Consideration payable in cash is exchanged for all or a
portion of a Preferred Unitholder’s Merger Consideration payable in shares of
Parent Common Stock.

(o) “Distributed Merger Consideration” shall mean an amount equal to the Net
Merger Consideration minus the sum of the portion, if any, of (i) the
Indemnification Escrow Amount paid to Parent (whether in cash or by distribution
of Parent Common Stock valued for these purposes at the Parent Common Stock
Value), and not returned to the Unitholders or Cashout UAR Holders, as
applicable, pursuant to the terms of this Agreement and the Indemnification
Escrow Agreement plus (ii) the Expense Escrow Amount paid to the Representatives
for the reimbursement or payment of expenses in accordance with this Agreement
and the Expense Escrow Agreement, and not returned to the Unitholders, Cashout
UAR Holders or Parent, as applicable.

(p) “Earnout Calculation Schedule” is defined in Section 1.12(a).

(q) “Earnout Consideration” is defined in Section 1.12(a).

(r) “Earnout Consideration Cash Election Percentage” means, with respect to each
Common Unitholder, the percentage set forth next to such Unitholder’s name in
the column labeled “Earnout Consideration Cash Election Percentage” on the
Common Unitholder Schedule.

(s) “Earnout Consideration Stock Election Percentage” means, with respect to
each Common Unitholder, the percentage set forth next to such Unitholder’s name
in the column labeled “Earnout Consideration Stock Election Percentage” on the
Common Unitholder Schedule.

(t) “Earnout Period” is defined in Section 1.12(b).

(u) “Earnout Statement” is defined in Section 1.12(b).

(v) “Election Deadline” is defined in Section 1.8(a)(v).

(w) “Election Materials” is defined in Section 1.8(a)(ii).

(x) “Estimated Unitholder Transaction Expenses” is defined in Section 1.11(a).

(y) “Excess Amount” is defined in Section 1.12(c).

(z) “Exchange Agent” is defined in Section 1.9(a).

(aa) “Exchange Agent Agreement” is defined in Section 1.9(a).

(bb) “Exchange Fund” is defined in Section 1.9(a).

(cc) “Expense Escrow Agent” is defined in Section 1.13(f).

 

4



--------------------------------------------------------------------------------

(dd) “Expense Escrow Agreement” is defined in Section 1.13(f).

(ee) “Expense Escrow Amount” is defined in Section 1.13(f).

(ff) “Expense Escrow Fund” is defined in Section 1.13(f).

(gg) “Final Determination Date” means the date on which the Earnout Statement is
finally determined in accordance with Section 1.12 and Schedule 5.10.

(hh) “Form of Election” is defined in Section 1.8(a)(ii).

(ii) “Indemnification Escrow Account” is defined in Section 1.10(a).

(jj) “Indemnification Escrow Agent” is defined in Section 1.10(a).

(kk) “Indemnification Escrow Agreement” is defined in Section 1.10(a).

(ll) “Indemnification Escrow Amount” means $30,000,000.

(mm) “Indemnification Escrow Cash Amount” is defined in Section 1.5(a)(iii).

(nn) “Indemnification Escrow Period” is defined in Section 1.10(c).

(oo) “Indemnification Escrow Shares” is defined in Section 1.5(a)(iv).

(pp) “Indemnity Claim” is defined in Section 1.13(b).

(qq) “Independent Representative” is defined in Section 1.13(a).

(rr) “Initial Merger Consideration” is defined in Section 1.5(a)(v).

(ss) “Merger Consideration” is defined in Section 1.5(a).

(tt) “Merger Payment Processing Form” is defined in Section 1.9(b).

(uu) “Net Merger Consideration” means the Merger Consideration minus the Pro
Rated Excess Unitholder Transaction Expenses.

(vv) “Operating Agreement” is defined in Section 2.3(f).

(ww) “Parent Common Stock” is defined in Section 1.5(a)(ii).

(xx) “Parent Common Stock Value” means $15.81, as proportionately adjusted for
stock splits, subdivisions, reverse stock splits, combinations,
recapitalizations, dividends, distributions and the like following the date of
this Agreement.

(yy) “Parent Expense Contribution” is defined in Section 1.13(f).

(zz) “Preferred Merger Consideration” is defined in Section 1.6(a)(i).

(aaa) “Preferred Representative” is defined in Section 1.13(a).

 

5



--------------------------------------------------------------------------------

(bbb) “Preferred Unit” means a unit of the Company’s Class C Units or Class D
Units.

(ccc) “Preferred Unitholder” means a holder of any of the Preferred Units, each
of whom is listed on the Preferred Unitholder Schedule.

(ddd) “Preferred Unitholder Initial Cash Payment” is defined in
Section 1.5(a)(i).

(eee) “Preferred Unitholder Initial Merger Payment” is defined in
Section 1.5(a)(ii).

(fff) “Preferred Unitholder Initial Stock Payment” is defined in
Section 1.5(a)(ii).

(ggg) “Preferred Unitholder Schedule” means the Preferred Unitholder Schedule
attached to this Agreement as Schedule 1.4(ggg), as updated pursuant to
Section 1.4(jjj).

(hhh) “Preferred Unitholders’ Distributed Merger Consideration” means the lesser
of the Preferred Units Preference Amount or the aggregate Distributed Merger
Consideration. For clarity, once the Preferred Unitholders receive Distributed
Merger Consideration in an amount equal to the Preferred Units Preference
Amount, the Preferred Unitholders cease their participation in the Distributed
Merger Consideration and the Common Unitholders will share pro rata among
themselves in the Common Unitholders’ Distributed Merger Consideration until the
last dollar has been paid.

(iii) “Preferred Unitholders’ Merger Payment” means the aggregate amount of Net
Merger Consideration that has been actually distributed to the Preferred
Unitholders as of the date of calculation. For purposes of this definition, any
portion of the Net Merger Consideration held in the Indemnification Escrow
Account or the Expense Escrow Fund or payable (but not yet paid) as Earnout
Consideration has not been “distributed” to Preferred Unitholders until such
time as such escrowed amount is actually paid to the Preferred Unitholders from
the Indemnification Escrow Account or Expense Escrow Fund or, with respect to
the Earnout Consideration, paid to the Preferred Unitholder following the
conclusion of the Earnout Period or pursuant to Section 5.10 as the case may be.

(jjj) “Preferred Units Preference Amount” means the aggregate accrued, but
unpaid, liquidation preference of the Preferred Unitholders applicable in the
context of a sale of the Company, based on each Preferred Unitholder’s capital
investment in the Company, plus an annualized rate of return of 8% per annum
calculated in accordance with the Operating Agreement. The Preferred Unitholder
Schedule shall be updated at Closing to reflect the actual Preferred Units
Preference Amount as of such date which updated amount shall be controlling for
all purposes hereunder.

(kkk) “Preliminary Earnout Consideration” is defined in Section 1.12(b).

(lll) “Pro Rated Excess Unitholder Transaction Expenses” is defined in
Section 1.11(b).

(mmm) “Qualified MWs” means the Aggregate Qualified Adjusted MW of Financially
Closed Projects as calculated in accordance with the Earnout Calculation
Schedule and determined in accordance with Sections 1.12 and 5.10.

(nnn) “Representatives” is defined in Section 1.13(a).

(ooo) “Unitholder” means a Preferred Unitholder or a Common Unitholder as the
case may be.

 

6



--------------------------------------------------------------------------------

(ppp) “Unitholder Expense Contribution” is defined in Section 1.5(a)(v).

(qqq) “Unitholder Representative Agreements” is defined in Section 1.13(b).

(rrr) “Unitholder Transaction Expenses” is defined in Section 1.11(a).

1.5 Merger Consideration.

(a) For purposes of this Agreement, the “Merger Consideration” shall mean:

(i) an amount equal to (x) $119,000,000 less (y) the Unitholder Expense
Contribution, in cash less (z) 50% of the amount of any Transfer Taxes to be
paid by Parent pursuant to Section 5.8 (the “Preferred Unitholder Initial Cash
Payment”); plus

(ii) 3,225,806 shares of common stock, par value $0.01 per share, of Parent
(“Parent Common Stock”) (the “Preferred Unitholder Initial Stock Payment” and
together with the Preferred Unitholder Initial Cash Payment, the “Preferred
Unitholder Initial Merger Payment”); plus

(iii) $21,000,000, in cash (the “Indemnification Escrow Cash Amount”); plus

(iv) 569,260 shares of Parent Common Stock (the “Indemnification Escrow
Shares”); plus

(v) $460,830 in cash (the “Unitholder Expense Contribution” and, together with
the Preferred Unitholder Initial Cash Payment, Preferred Unitholder Initial
Stock Payment, Indemnification Escrow Cash Amount and the Indemnification Escrow
Shares, the “Initial Merger Consideration”); plus

(vi) The amount, if any, of the Earnout Consideration payable in a combination
of shares of Parent Common Stock and cash in accordance with the provisions of
Section 1.12.

(b) The Pro Rated Excess Unitholder Transaction Expenses shall be paid in
accordance with the provisions of Section 1.11(b) and shall reduce the Merger
Consideration payable to the Unitholders.

(c) The Net Merger Consideration shall be paid by Parent as follows:

(i) the Preferred Unitholder Initial Merger Payment shall be paid to the
Preferred Unitholders in accordance with the provisions of Sections 1.7 and 1.9;

(ii) the Indemnification Escrow Amount shall be deposited with the
Indemnification Escrow Agent in accordance with the provisions of Section 1.10;

(iii) the Unitholder Expense Contribution shall be deposited with the Expense
Escrow Agent in accordance with the provisions of Section 1.13(f); and

(iv) following the conclusion of the Earnout Period or earlier payment pursuant
to Section 5.10 as the case may be, the Earnout Consideration, if any, shall be
payable to the Unitholders and Cashout UAR Holders in accordance with the
provisions of Sections 1.7 and 1.12.

 

7



--------------------------------------------------------------------------------

1.6 Effect on Units and Cashout UARs.

(a) Effect on Units and Cashout UARs. Subject to Section 1.7(f) and any
applicable backup or other withholding requirements, at the Effective Time, by
virtue of the Merger and without any action on the part of any holder thereof:

(i) each Preferred Unitholder’s Preferred Units shall be converted into and
become the right to receive an amount, in the aggregate, equal to such Preferred
Unitholder’s Allocable Percentage of the Preferred Unitholders’ Distributed
Merger Consideration. The amount to which any particular Preferred Unitholder is
entitled pursuant to this Section 1.6(a)(i) is referred to as such Preferred
Unitholder’s “Preferred Merger Consideration.”

(ii) each Common Unitholder’s Common Units shall be converted into and become
the right to receive an amount, in the aggregate, equal to such Common
Unitholder’s Allocable Percentage of the Common Unitholders’ Distributed Merger
Consideration. The amount to which any such Common Unitholder is entitled
pursuant to this Section 1.6(a)(ii) is referred to as such Common Unitholder’s
“Common Merger Consideration.”

(iii) each Cashout UAR Holder’s Cashout UARs shall be converted into and become
the right to receive an amount, in the aggregate, equal to such Cashout UAR
Holder’s Allocable Percentage of the Cashout UAR Holders’ Distributed Merger
Consideration. The amount to which any such Cashout UAR Holder is entitled
pursuant to this Section 1.6(a)(iii) is referred to as such Cashout UAR Holder’s
“Cashout UAR Merger Consideration.”

(b) Unpaid Distributions. Other than the amounts payable as part of the Merger
Consideration, any and all undeclared or unpaid dividends or distributions on
the Units or unit appreciation rights of the Company immediately prior to the
Effective Time shall be canceled at the Effective Time. All the Units held in
the treasury of the Company immediately prior to the Effective Time shall be
canceled and no consideration of any kind shall be delivered in exchange
therefor under this Agreement.

(c) Rights upon Merger. Upon consummation of the Merger, the Units and Cashout
UARs shall cease to represent any rights with respect thereto, and, subject to
applicable Law and this Agreement, shall only represent the right to receive the
portion of the Merger Consideration payable hereunder with respect to such Units
or Cashout UARs, as applicable.

1.7 Form of Payment Consideration.

(a) Payment of the amounts set forth in Section 1.5(a) shall be effectuated as
follows:

(i) Each Preferred Unitholder shall receive:

 

  (1) an amount in cash equal to such Preferred Unitholder’s Allocable
Percentage of the Preferred Unitholder Initial Cash Payment;

 

8



--------------------------------------------------------------------------------

  (2) a number of shares of Parent Common Stock equal to such Preferred
Unitholder’s Allocable Percentage of the Preferred Unitholder Initial Stock
Payment;

 

  (3) an amount in cash equal to the product of such Preferred Unitholder’s
Allocable Percentage of Earnout Consideration payable to Preferred Unitholders
in cash pursuant to Section 1.12(c);

 

  (4) a number of shares of Parent Common Stock equal to the quotient of
(A) such Preferred Unitholder’s Allocable Percentage of Earnout Consideration
payable to Preferred Unitholders in shares of Parent Common Stock pursuant to
Section 1.12(c), divided by (B) the Parent Common Stock Value;

 

  (5) if a portion of the Indemnification Escrow Cash Amount and the
Indemnification Escrow Shares is distributed to the Preferred Unitholders
pursuant to the terms of the Indemnification Escrow Agreement, each Preferred
Unitholder shall receive an amount equal to such Preferred Unitholder’s
Allocable Percentage of the amount distributed to the Preferred Unitholders
pursuant to such Indemnification Escrow Agreement, either in cash or shares of
Parent Common Stock (valued at the Parent Common Stock Value), as applicable, as
set forth therein; and

 

  (6) if a portion of the Expense Escrow Amount is distributed to the Preferred
Unitholders pursuant to the terms of the Expense Escrow Agreement, each
Preferred Unitholder shall receive an amount equal to such Preferred
Unitholder’s Allocable Percentage of the amount distributed to the Preferred
Unitholders pursuant to such Expense Escrow Agreement in cash.

Notwithstanding the foregoing, prior to the Closing, any Preferred Unitholder
may exchange with any other Preferred Unitholder, all or a portion of the cash
that such Preferred Unitholder is entitled to under this Section 1.7(a)(i) for
an equal value of shares of Parent Common Stock that such other Preferred
Unitholder is entitled to under this Section 1.7(a)(i), and vice versa, pursuant
to Consideration Exchange Agreements, and any changes to the Allocable
Percentages set forth in the updated Preferred Unitholder Schedule to be
delivered on the Closing Date shall reflect each Preferred Unitholder’s
Allocable Percentage in cash and shares of Parent Common Stock (including as a
result of such Consideration Exchange Agreements, if any), and the Exchange
Agent shall distribute the Merger Consideration accordingly.

(ii) Each Common Unitholder shall receive:

 

  (1) if such Common Unitholder has made or is deemed to have made a Common
Unitholder Cash Election pursuant to Section 1.8(a), an amount in cash equal to
such Common Unitholder’s Allocable Percentage of Common Merger Consideration; or

 

9



--------------------------------------------------------------------------------

  (2) if such Common Unitholder has made a valid Common Unitholder Stock
Election, a number of shares of Parent Common Stock equal to the quotient of
such Common Unitholder’s Allocable Percentage of Common Merger Consideration
divided by (B) the Parent Common Stock Value;

 

  (3) if a portion of the Indemnification Escrow Cash Amount and the
Indemnification Escrow Shares is distributed to the Common Unitholders pursuant
to the terms of the Indemnification Escrow Agreement, each Common Unitholder
shall receive an amount equal to such Common Unitholder’s Allocable Percentage
of the amount distributed to the Common Unitholders pursuant to such
Indemnification Escrow Agreement, either in cash or shares of Parent Common
Stock (valued at the Parent Common Stock Value), as applicable, as set forth
therein; and

 

  (4) if a portion of the Expense Escrow Amount is distributed to the Common
Unitholders pursuant to the terms of the Expense Escrow Agreement, each Common
Unitholder shall receive an amount equal to its Allocable Percentage of the
amount distributed to the Common Unitholders pursuant to such Expense Escrow
Agreement in cash;

provided, however, that if and at such time as the Common Unitholders shall
receive pursuant to this Section 1.7(a)(ii) an amount in cash and value of
shares of Parent Common Stock calculated at the Parent Common Stock Value equal
to $21,525 per Common Unit (“Cashout UAR Threshold Amount”), the Cashout UAR
Holders shall receive in cash, in respect of each Cashout UAR (for the avoidance
of doubt, from and out of the Net Merger Consideration), any amount payable to
the Common Unitholders in respect of each Common Unit in excess of the Cashout
UAR Threshold Amount as if each Cashout UAR was a Common Unit for purposes of
this Section 1.7(a)(ii) (therefore reducing the amount payable (in stock and/or
cash, as applicable) to the Common Unitholders).

(b) Payment Priority. All payments of Net Merger Consideration (whether payments
of Initial Merger Consideration, distributions to the Unitholders of any portion
of the Indemnification Escrow Amount, distributions to the Unitholders of any
portion of Expense Escrow Amount or payment of the Earnout Consideration) shall
be made in the following priority, consistent with the terms of the Operating
Agreement as in effect immediately prior to the Effective Time:

(i) First, such payments shall be made to the Preferred Unitholders, pro rata
based on the Allocable Percentage of each Preferred Unitholder, until the
Preferred Merger Payments equal the Preferred Units Preference Amount; and

(ii) Second, payments in respect of Net Merger Consideration in excess of the
Preferred Units Preference Amount, if any, shall be made to the Common
Unitholders and the Cashout UAR Holders (if applicable) pro rata based on the
Allocable Percentage of each Common Unitholder and each Cashout UAR Holder (if
applicable).

 

10



--------------------------------------------------------------------------------

(c) Effect of Distribution of Preferred Units Preference Amount. For purposes of
clarity, the Parties acknowledge that the purpose of the foregoing payment
provisions in Section 1.7(b) is to give effect to the relative distribution
preferences and priority of the Preferred Units pursuant to the terms of the
Operating Agreement as in effect immediately prior to the Effective Time. The
effect of this priority, when taken together with the fact that a portion of the
Merger Consideration is subject to indemnification and expense escrow
arrangements as well as the earnout, means that the Common Unitholders and
Cashout UAR Holders may not ultimately receive any payment of Merger
Consideration.

(d) Stock Splits and Similar Events. Notwithstanding any other provision in this
Agreement to the contrary, the shares of Parent Common Stock issued in
connection with the Net Merger Consideration (including the Preferred Unitholder
Initial Stock Payment, the Indemnification Escrow Shares and the stock portion
of the Earnout Consideration) shall be adjusted proportionately for any stock
splits, subdivisions, reverse stock splits, combinations, recapitalizations,
dividends, distributions and the like.

(e) Example. Attached hereto as Annex A is an illustrative example of the
calculation and payment of Merger Consideration pursuant to the foregoing terms
of this Agreement.

(f) Withholding. Parent shall be entitled to deduct and withhold from each
Unitholder’s respective portion of the Merger Consideration otherwise payable
pursuant to this Agreement such amounts as Parent is required to deduct and
withhold with respect to the making of such payment under the Code, or any
provision of United States federal, state or local, or any foreign, Tax Law.
Such amounts shall be treated for all purposes of this Agreement as having been
paid to the applicable Unitholders in respect of which Parent made such
deduction and withholding.

1.8 Election Mechanics.

(a) Common Unitholders.

(i) Generally. Each Common Unitholder shall make, or be deemed to have made, an
election to receive all of its Common Merger Consideration (1) in shares of
Parent Common Stock (a “Common Unitholder Stock Election”) or (2) in cash (a
“Common Unitholder Cash Election”) in accordance with the provisions of this
Section 1.8.

(ii) Election Form; Accredited Investor Questionnaire. Promptly following the
date hereof, the Company shall mail (by U.S. Mail, reputable overnight delivery
service or to the email address of such Person in the Company’s possession) to
each Person who was a Common Unitholder of record as of the date hereof (1) a
form, reasonably acceptable to Parent (“Form of Election”), pursuant to which
each Common Unitholder shall be entitled to elect to receive all of its Common
Merger Consideration in either cash or shares of Parent Common Stock and (2) an
Accredited Investor Questionnaire, in a form reasonably acceptable to Parent (an
“AIQ Form” and, together with the Form of Election, the “Election Materials”).
The Company shall use commercially reasonable efforts to promptly make available
the Election Materials to any holder of Common Units who requests such materials
following the initial mailing of the Election Materials and prior to the
Election Deadline. In no event shall the initial mailing of Election Materials
to the Common Unitholders be made less than five (5) days prior to the Election
Deadline. For the avoidance of doubt, the Company shall have the option to mail
the Election Materials in the same mailing as the Proxy Statement/Offering
Memorandum.

 

11



--------------------------------------------------------------------------------

(iii) Election.

 

  (1) To make a valid Common Unitholder Stock Election, a Common Unitholder must
deliver to the Company prior to the Election Deadline an executed and properly
completed (A) Form of Election making a Common Unitholder Stock Election and
(B) an AIQ Form indicating that such Common Unitholder is an Accredited
Investor. For clarity, any Common Unitholder who is not an Accredited Investor
shall not be entitled to make a Common Unitholder Stock Election and will
receive his, her or its portion of the Common Merger Consideration, if any, in
cash.

 

  (2) A Common Unitholder shall be deemed to have made a Common Unitholder Cash
Election if such Common Unitholder:

 

  a. delivers to the Company prior to the Election Deadline an executed and
properly completed Form of Election making a Common Unitholder Cash Election; or

 

  b. does not deliver to the Company both (i) an executed and properly completed
Form of Election prior to the Election Deadline and (ii) an AIQ Form indicating
that such Common Unitholder is an Accredited Investor; or

 

  c. otherwise has not satisfied the requirements of Section 1.8(a)(iii)(1) to
the reasonable satisfaction of the Company on or prior to the Election Deadline.

Any reasonable determination by the Company with respect to whether a Common
Unitholder has or has not made a valid Common Unitholder Stock Election shall be
final, binding and unappealable.

For the avoidance of doubt, the provisions of this Agreement are intended to
provide that any Unitholder who has not executed and delivered an AIQ Form
indicating that he, she, or it is an Accredited Investor shall receive cash in
the Merger and not shares of Parent Common Stock.

(iv) Schedule Update. Not less than two (2) Business Days prior to the Closing,
the Company shall deliver (A) an updated Common Unitholder Schedule to Parent
and the Exchange Agent which schedule shall indicate each Common Unitholder’s
Common Unitholder Stock Election or Common Unitholder Cash Election and (B) an
updated Cashout UAR Holder Schedule to Parent and the Exchange Agent which
schedule shall indicate each Cashout UAR Holder’s portion of the Common
Unitholders’ Distributed Merger Consideration, if any.

(v) Election Deadline. Any election pursuant to this Section 1.8(a) shall have
been made properly only if the Company shall have received, by the Election
Deadline, a Form of Election and AIQ Form with respect to any Common Unitholder
Stock Election properly completed and signed and reasonably acceptable to the
Company. As used herein, “Election Deadline” means 9:00 a.m. Central time on the
date of the Company Unitholder Meeting.

 

12



--------------------------------------------------------------------------------

(b) Elections Irrevocable. All elections shall be irrevocable once made and
shall be binding on the Unitholder and any subsequent transferee of any Units.

1.9 Initial Preferred Unitholder Payment Mechanics.

(a) Pursuant to an Exchange Agent Agreement between Parent and the Exchange
Agent in a form reasonably acceptable to the Representatives (the “Exchange
Agent Agreement”), as of the Closing, Parent shall deposit, or shall cause to be
deposited, with an exchange agent selected by Parent with the Company’s prior
approval, which shall not be unreasonably withheld or delayed (the “Exchange
Agent”), for the benefit of the holders of Units, certificates representing the
shares of Parent Common Stock to be exchanged for Units in respect of the
Preferred Unitholder Initial Stock Payment to be paid in connection with the
Merger and any cash necessary to pay the Preferred Unitholder Initial Cash
Payment to be paid in connection with the Merger (such cash and such
certificates for shares of Parent Common Stock being hereinafter referred to as
the “Exchange Fund,” it being understood that any and all interest earned on
funds deposited therein pending payment shall be turned over to Parent and that
Parent shall pay all of the fees and expenses of the Exchange Agent). At least
five (5) Business Days prior to the Closing, Parent shall enter into the
Exchange Agent Agreement with the Exchange Agent. The Exchange Agent shall,
pursuant to irrevocable instructions, make the payments provided for in this
Section 1.9 and the Exchange Fund shall not be used for any other purpose.

(b) Parent will cause the Exchange Agent, on or prior to the Closing Date, to
deliver to each Unitholder at the address set forth opposite such Unitholder’s
name on Schedule 1.9(b) (as updated from time to time in writing by the Company)
a merger payment processing form and instructions for obtaining payment
hereunder in a form reasonably acceptable to Parent and the Representatives (a
“Merger Payment Processing Form”). Upon submission of a completed Merger Payment
Processing Form to the Exchange Agent, the holder of the Units to which such
Merger Payment Processing Form relates shall be entitled to receive in exchange
therefor cash (without interest) and/or shares of Parent Common Stock, as
applicable, representing such holder’s respective portion of the Merger
Consideration calculated in accordance with, and payable when and as provided
in, this Agreement. Following the Effective Time and pending a Unitholder’s
submission of a Merger Payment Processing Form, each such Unitholder of
outstanding Units will be deemed, for all purposes, to hold an irrevocable right
to receive that amount of cash and/or shares of Parent Common Stock equal to
his, her or its respective portion of the Merger Consideration into which such
Unitholder’s Units shall have been so converted in accordance with this
Agreement.

(c) Parent shall cause the Exchange Agent to deliver, no later than four
(4) Business Days after submission of a properly completed Merger Payment
Processing Form by a Unitholder (but in no event prior to the Closing), cash
(without interest) and/or shares of Parent Common Stock, as applicable,
representing such Unitholder’s respective portion of the Initial Merger
Consideration calculated and payable in accordance with this Agreement. Parent
shall cause the Exchange Agent to deliver, not later than four (4) Business Days
after the later of submission of a properly completed Merger Payment Processing
Form by a Unitholder or the date upon which the Earnout Consideration is paid to
the Exchange Agent pursuant to Section 1.12(c), cash (without interest) and/or
shares of Parent Common Stock, as applicable, representing such Unitholder’s
respective portion of the Earnout Consideration calculated and payable in
accordance with this Agreement.

(d) At or after the Effective Time, there shall be no transfers on the transfer
books of the Company of the Units that were outstanding immediately prior to the
Effective Time.

 

13



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, no fractional shares
of Parent Common Stock will be issued in connection with the transactions
contemplated by this Agreement and any holder of Units entitled to receive a
fractional share of Parent Common Stock shall be entitled to receive in lieu
thereof an amount in cash (without interest) determined by multiplying such
fraction (rounded to the nearest one-hundredth of a share) by the Parent Common
Stock Value.

(f) Any portion of the Exchange Fund that remains unclaimed by a Preferred
Unitholder six (6) months after the Effective Time, and any portion of the
Earnout Consideration that remains unclaimed by a Unitholder six (6) months
after the date it is paid to the Exchange Agent pursuant to Section 1.12(c),
shall be delivered to Parent and any such Unitholder who has not returned a
Merger Payment Processing Form in accordance with this Section 1.9 prior to that
time shall thereafter look only to Parent for payment of such Unitholder’s
portion of the Initial Merger Consideration or Earnout Consideration, as
applicable. Notwithstanding anything to the contrary in this Agreement, none of
Parent, the Surviving Company, the Representatives or any other party hereto
shall be liable to any Person for any amount properly paid to a public official
pursuant to any applicable abandoned property, escheat or similar Law. Any
amounts remaining unclaimed by holders of Units two (2) years after the
Effective Time or two (2) years after the date it is paid to the Exchange Agent
pursuant to Section 1.12(c) (or, in either case, such earlier date immediately
prior to such time when the amounts would otherwise escheat to or become
property of any Government authority) shall become, to the extent permitted by
applicable Law, the property of Parent free and clear of any claims or interest
of any Person previously entitled thereto.

1.10 Indemnification Escrow.

(a) Indemnification Escrow Account. On the Closing Date, Parent shall pay (or
cause to be paid), by wire transfer of immediately available funds, the
Indemnification Escrow Cash Amount and deliver the Indemnification Escrow
Shares, in each case to U.S. Bank, National Association, as escrow agent
(“Indemnification Escrow Agent”), such Indemnification Escrow Amount to be held
in escrow to satisfy, at least in part (and only to satisfy), the indemnity
obligations described in Section 7.2(a) of this Agreement. The Indemnification
Escrow Agent shall hold the Indemnification Escrow Amount in a segregated
account (“Indemnification Escrow Account”) and invest, and make payments of, the
Indemnification Escrow Amount solely in accordance with the terms of the
Indemnification Escrow Agreement in substantially the form attached hereto as
Exhibit G (“Indemnification Escrow Agreement”).

(b) The Representatives. Upon any claim for indemnification pursuant to
Section 7.2, the Representatives shall serve as the designated representative of
the Unitholders for purposes of receiving notices, contesting claims,
authorizing payments for such claims and all such other proper purposes in all
respects consistent with the provisions of Section 1.13 below.

(c) Remaining Balance in Indemnification Escrow Account. Upon the expiration of
the Indemnification Escrow Period, Parent and the Representatives shall cause
the Indemnification Escrow Agent (in accordance with the terms of the
Indemnification Escrow Agreement) to pay (by wire transfer of immediately
available funds) any portion of the Indemnification Escrow Cash Amount or
distribute any remaining Indemnification Escrow Shares to such account(s)
designated by the Representatives (on behalf of the Unitholders), any amounts
and shares remaining in the Indemnification Escrow Account not then subject to
claims for indemnification made by Parent in accordance with the provisions of
Article 7, for distribution to the Unitholders in accordance with the terms of
the Indemnification Escrow Agreement and this Agreement. As used in this
Agreement, “Indemnification Escrow Period” means the period commencing on the
Closing Date and concluding on the 15 month anniversary of the Closing Date.

 

14



--------------------------------------------------------------------------------

(d) Merger Consideration Adjustments. Except for any interest amount(s) paid
thereon (which interest, together with all dividends on Indemnification Escrow
Shares, shall be paid to (i) Parent with respect to any portion of the
Indemnification Escrow Amount distributed to Parent and (ii) the Unitholders
with respect to any portion of the Indemnification Escrow Amount distributed to
the Unitholders), any amounts distributed to Parent pursuant to the provisions
of this Section 1.10 shall be deemed to be and treated for all purposes as
adjustments to the Merger Consideration.

1.11 Payment Mechanics of Unitholder Transaction Expenses.

(a) Estimated Unitholder Transaction Expenses. At least two (2) Business Days
prior to the Closing Date, the Company shall provide to Parent an estimate which
has been approved in advance by the Representatives (which estimate shall
include such reserves as the Company determines in good faith to be appropriate
for any expenses that are not then known or determinable) of the Unitholder
Transaction Expenses (segregated by payee, to the extent reasonably known or
anticipated) that have been incurred prior to the Closing and that will be
incurred at or after the Closing (“Estimated Unitholder Transaction Expenses”),
in each case whether or not paid prior to the Closing. For purposes of this
Agreement, “Unitholder Transaction Expenses” means all expenses for legal,
investment banking and/or financial advisory fees of the Company and/or any of
its Subsidiaries in connection with the preparation, negotiation and execution
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby (including, without limitation,
the Merger), including fees and expenses, whether or not paid prior to the
Closing, in respect of such matters of Goodwin Procter LLP, Orrick Herrington &
Sutcliffe, LLP, Goldman Sachs, Morgan Stanley and any other Person other than
Ernst & Young LLP (including any fees or expenses incurred in connection with
preparation of the Revised Financial Statements), the Indemnification Escrow
Agent or the Exchange Agent.

(b) Payment of Estimated Unitholder Transaction Expenses. On the Closing Date,
Parent shall pay (by wire transfer of immediately available funds): (i) to
Goodwin Procter LLP, the amount indicated in the Estimated Unitholder
Transaction Expenses as payable to Goodwin Procter LLP; (ii) to Morgan Stanley
the amount indicated in the Estimated Unitholder Transaction Expenses as payable
to Morgan Stanley; (iii) to Goldman Sachs the amount indicated in the Estimated
Unitholder Transaction Expenses as payable to Goldman Sachs; (iv) to Orrick
Herrington Sutcliffe LLP the amount indicated in the Estimated Unitholder
Transaction Expenses as payable to Orrick Herrington Sutcliffe LLP; and (v) to
any other Person (other than Ernst & Young LLP, the Indemnification Escrow Agent
and the Exchange Agent) indicated in the Estimated Unitholder Transaction
Expenses, the amount indicated in the Estimated Unitholder Transaction Expenses
as payable to such Person. An amount equal to 92.166% of any Unitholder
Transaction Expenses in excess of $5,000,000 (the “Pro Rated Excess Unitholder
Transaction Expenses”) shall be paid out of the Preferred Unitholder Initial
Cash Payment.

1.12 Earnout.

(a) Earnout Consideration. If the Surviving Company achieves the Qualified MWs
as calculated pursuant to Schedule 1.12 (the “Earnout Calculation Schedule”),
then Parent shall pay to the Unitholders the amount of consideration set forth
on and in accordance with the Earnout Calculation Schedule (the “Earnout
Consideration”). Any portion of the Earnout Consideration payable pursuant to
Section 1.7 to the (i) Preferred Unitholders shall be paid 30% in shares of
Parent Common Stock and 70% in cash based on their respective Allocable
Percentages, unless otherwise provided for in the Consideration Exchange
Agreements and (ii) Common Unitholders shall be paid in shares of Parent Common
Stock and/or cash in proportions as are determined by reference to each Common
Unitholder’s Earnout Consideration Stock Election Percentage or Earnout
Consideration Cash Election Percentage. Parent Common Stock shall be valued at
the Parent Common Stock Value for purposes of payment of the Earnout
Consideration.

 

15



--------------------------------------------------------------------------------

(b) Earnout Period. Within 15 days following the expiration of the period
commencing on January 1, 2010 and ending on December 31, 2010 unless the Closing
has not occurred by January 1, 2010, in which case the period shall commence on
the Closing Date and end 12 months following the Closing Date (as applicable,
the “Earnout Period”), Parent shall (i) deliver a statement (the “Earnout
Statement”) to the Representatives containing Parent’s calculation of the
Earnout Consideration (the “Preliminary Earnout Consideration”). Parent shall
permit the Representatives and their accountants to review promptly upon
reasonable request, on-site or otherwise, during normal business hours as
mutually agreed, all records, work papers and other information prepared or used
by Parent in connection with the preparation of the Earnout Statement. The
Representatives shall have up to 15 Business Days after receipt of the Earnout
Statement and all requested records, work papers and other information prepared
or used by Parent in connection with the preparation of the Earnout Statement to
dispute any or all amounts or elements of such Earnout Statement pursuant to
Schedule 5.10(e).

(c) Final Determination. No later than one (1) Business Day following the Final
Determination Date of such Earnout Statement, Parent shall pay to the Exchange
Agent (for the account of the Unitholders) by wire transfer or delivery of other
immediately available funds or certificates, as applicable, an amount equal to
the Earnout Consideration due pursuant to the final determination of such
Earnout Statement pursuant to Section 1.12(b) and instruct the Exchange Agent to
distribute such Earnout Consideration within four (4) Business Days thereafter
in accordance with the provisions of this Agreement. Notwithstanding the
foregoing or anything else to the contrary in this Agreement, from and after the
Closing in the event that Parent claims that any Parent Indemnified Person is
entitled to indemnification or other payments under this Agreement or in
connection with the transactions contemplated hereby (to the extent permitted in
accordance with Article 7 or Section 9.7(b) hereof) in an amount (the “Excess
Amount”) in excess of (i) any remaining Cash Escrow Funds (as defined in the
Indemnification Escrow Agreement) or Escrowed Shares (as defined in the
Indemnification Escrow Agreement and valued at the Parent Common Stock Value)
less (ii) any Claimed Amount (as defined in the Indemnification Escrow
Agreement) which has not been previously paid to Parent, then Parent shall be
entitled to retain such Excess Amount from the Earnout Consideration until the
claims of any such Parent Indemnified Persons have been resolved; provided,
however, that the Excess Amount shall not be greater than the Adjustable Earnout
Setoff Amount with respect to those indemnification rights of Parent Indemnified
Persons that are subject to the Parent Special Matters Cap (it being understood
that if Releases are executed by 100% of the Unitholders, the Adjustable Earnout
Setoff Amount shall be zero (0) and (except in instances of breach, fraud or
intentional misrepresentation) Parent shall not be entitled to retain any
portion of the Earnout Consideration with respect to those indemnification
rights of Parent Indemnified Persons that are subject to the Parent Special
Matters Cap); provided, further, that (except in instances of willful breach,
fraud or intentional misrepresentation) Parent shall pay any portion of the
Earnout Consideration in excess of the Excess Amount to the Exchange Agent (for
the account of the Unitholders) by wire transfer or delivery of other
immediately available funds or certificates, as applicable. Promptly following
the resolution of any such claims, Parent shall pay to the Exchange Agent (for
the account of the Unitholders) by wire transfer or delivery of other
immediately available funds or certificates, as applicable, the portion, if any,
of the Excess Amount to which the Parent Indemnified Persons are not entitled
and to the applicable Parent Indemnified Persons the portion, if any, of the
Excess Amount to which they are entitled.

(d) Tax Treatment. The Unitholders and Parent shall to the extent permitted by
applicable Law treat and report for applicable Tax reporting purposes any
Earnout Consideration as payment of additional Merger Consideration, except that
a portion of the Earnout Consideration shall constitute interest as determined
using the appropriate applicable federal rate (as defined in Section 1274(d) of
the Code and the Treasury Regulations thereunder), and shall be treated and
reported by Unitholders and Parent as interest for such purposes.

 

16



--------------------------------------------------------------------------------

(e) Covenants. Section 5.10 and Schedule 5.10 set forth certain covenants with
respect to the operation of the Surviving Company during the Earnout Period and
certain methodologies to be followed in determining whether the Qualified MWs
have been achieved and whether the Earnout Consideration, if any, will be
payable to Unitholders in accordance with this Agreement.

1.13 Unitholders’ Representatives; Actions.

(a) Thomas Melone (“Preferred Representative”), Carlos Domenech (“Common
Representative”) and Peter J. Lee (“Independent Representative” and, together
with the Preferred Representative and the Common Representative, the
“Representatives”) have been appointed as the true and lawful agent and
attorney-in-fact of the Unitholders for all matters in connection with this
Agreement, the Indemnification Escrow Agreement, the Expense Escrow Agreement,
the Exchange Agent Agreement and the Registration Rights Agreement pursuant to
and by virtue of the requisite approval of this Agreement by the Unitholders.
The Representatives will act on behalf of the Unitholders with respect to all
matters requiring action by the Unitholders under this Agreement, the
Indemnification Escrow Agreement, the Expense Escrow Agreement, the Exchange
Agent Agreement, the Registration Rights Agreement and any other agreement to
which the Representatives will be a party in connection with the Merger and the
other transactions contemplated by the Transaction Documents. The
Representatives hereby accept such appointment. Such Representatives may be
changed from time to time upon not less than five (5) Business Days prior
written notice to Parent. A vacancy in the position of (i) the Preferred
Representative (and any successor thereto) may be filled by the vote of the
Preferred Unitholders holding a majority of the Preferred Units, (ii) the Common
Representative (and any successor thereto) may be filled by the vote of the
Common Unitholders holding a majority of the Common Units and (iii) the
Independent Representative (and any successor thereto) may be filled by the vote
of the Unitholders holding a majority of all Units. In the event of the
incapacity of any Representative, a successor representative will be appointed
by the Unitholders entitled to fill the vacancy as described in the foregoing
sentence.

(b) At all times, an agreement among two of the three Representatives shall be
required to take any action in their capacity as the Representatives (on behalf
of the Unitholders) under this Agreement and the other Transaction Documents.
Subject to the foregoing sentence, the Representatives shall have the full power
and authority to take all actions required to be taken by the Unitholders under
this Agreement, the Indemnification Escrow Agreement, the Expense Escrow
Agreement, the Exchange Agent Agreement or the Registration Rights Agreement
(collectively, the “Unitholder Representative Agreements”) and may take any
action contemplated by any Unitholder Representative Agreement which it believes
is necessary or appropriate under such Unitholder Representative Agreement,
including, without limitation, executing each Unitholder Representative
Agreement, authorizing payments to be made with respect hereto or thereto,
objecting to such payments, giving and receiving notices and communications
permitted or required under any Unitholder Representative Agreement, obtaining
reimbursements as provided for herein for all out-of-pocket fees and expenses
and other obligations of or incurred by the Representatives in connection with
any Unitholder Representative Agreement, disputing calculation of the Earnout
Consideration, defending all indemnity claims against the Indemnification Escrow
Account or Unitholders pursuant to this Agreement (an “Indemnity Claim”),
consenting to, compromising or settling all Indemnity Claims, agreeing to,
negotiating, entering into settlements and compromises of, and demanding
arbitration and complying with orders of courts and awards of arbitrators with
respect to such claims, conducting negotiations with Parent or any other Parent
Indemnified Person and their respective agents regarding such claims and dealing
with Parent or any other Parent Indemnified Person, the Exchange Agent, the
Expense Escrow Agent and the Indemnification Escrow Agent under this Agreement.
Without limiting the generality of the foregoing, the Representatives shall have
the full power and authority to interpret (on behalf of the Unitholders) the
terms and provisions of each Unitholder Representative Agreement including,
without

 

17



--------------------------------------------------------------------------------

limitation, to consent to any amendment or waiver of any provision hereof or
thereof in their capacity as Representatives. By giving notice to the
Representatives in the manner provided by Section 9.1, Parent shall be deemed to
have given notice to all Unitholders. A decision, act, consent or instruction of
the Representatives, including an amendment, extension or waiver of any
provision of any Unitholder Representative Agreement, shall require an agreement
of two of three Representatives and shall constitute a decision of the
Unitholder(s) for whom such action was taken and shall be final, binding and
conclusive upon such Unitholder(s). Any action taken by two of three the
Representatives may be considered by Parent, each other Parent Indemnified
Person, the Exchange Agent, the Expense Escrow Agent and the Indemnification
Escrow Agent to be the action of the Unitholder(s) for whom such action was
taken for all purposes of such Unitholder Representative Agreement or any other
Transaction Document.

(c) In the event that Parent gives notice to the Representatives of a claim for
which indemnification may be sought, the Representatives shall have the
authority to determine, in their sole judgment, whether to retain counsel (and
to select that counsel) to protect the Unitholders’ interests, subject to
Section 7.5, whether to assume the defense of or otherwise to control the
handling of the claim, whether to consent to indemnification and to make all
other decisions required to be made by the Unitholders pursuant to any
Unitholder Representative Agreement, including without limitation whether to
consent or withhold their consent to any settlement or compromise of a claim.

(d) The Representatives shall not have, by reason of this Agreement or the
performance of services as the Representatives, a fiduciary relationship with
any Unitholders. The Representatives shall not be liable to any Unitholder for
any act or omission taken pursuant to or in conjunction with this Agreement,
except for their own gross negligence or willful misconduct. The Representatives
shall be indemnified and held harmless first from the Expense Escrow Fund,
second from any portion of the Indemnification Escrow Amount and Earnout
Consideration to be distributed to the Unitholders and Cashout UAR Holders and
third from the Unitholders and Cashout UAR Holders, severally and not jointly,
against any and all Loss, liability or expense (including, without limitation,
reasonable fees and expenses of any legal counsel) which may arise out of any
action taken or omitted by them as the Representatives in accordance with this
Agreement, the Indemnification Escrow Agreement, the Expense Escrow Agreement,
the Exchange Agent Agreement or the Registration Rights Agreement, as the same
may be amended, modified or supplemented, except such Loss, liability or expense
as may result from the gross negligence or willful misconduct of any
Representative. This indemnification shall survive the termination of this
Agreement. The Indemnification Escrow Agent, Expense Escrow Agent, Exchange
Agent, Parent and each other Parent Indemnified Person are hereby relieved from
any liability to any Person for any decision, act, consent or instruction of the
Representatives.

(e) The Representatives agree that within a commercially reasonable time after
receipt of notice of a claim, they shall give each Unitholder notice of the same
and shall from time to time keep the Unitholders reasonably apprised as to
developments with respect to such claim. Such notices shall be sent to the
Unitholders at their respective addresses as may be communicated to the
Representatives in writing by the Unitholders.

(f) The Unitholder Expense Contribution shall be paid into the Expense Escrow
Fund out of the Merger Consideration for the benefit of the Unitholders and the
Unitholders shall retain all right, title and interest in such amount and
$39,170 shall be paid into the Expense Escrow Fund out of Parent’s cash on hand
and does not represent any portion of the Merger Consideration (the “Parent
Expense Contribution”). All disbursements from the Expense Escrow Fund shall be
made pro rata as between the Unitholder Expense Contribution and the Parent
Expense Contribution. As of the expiration or termination of the Expense Escrow
Agreement or as otherwise contemplated thereby, any remaining portion shall be
distributed to the Unitholders (in accordance with the preference and payment
provisions set forth in this Agreement) and Parent, pro rata based on the
initial contribution amounts. At the

 

18



--------------------------------------------------------------------------------

Effective Time, Parent shall cause the Unitholder Expense Contribution and the
Parent Expense Contribution (the “Expense Escrow Amount”) to be deposited on
behalf of the Unitholders and certain employees of the Company with U.S. Bank,
National Association (the “Expense Escrow Agent”), such deposit to constitute
the expense escrow fund for the benefit and use of the Representatives should it
be necessary as provided herein (the “Expense Escrow Fund”). The Expense Escrow
Fund shall be used to reimburse the out-of-pocket fees and expenses (including
legal, accounting and other advisors’ fees and expenses, if applicable) incurred
by the Representatives in performing all of its duties and obligations as the
Representatives. Each Unitholder hereby authorizes the Representatives to enter
into an Escrow Agreement (the “Expense Escrow Agreement”) with the Expense
Escrow Agent, under such terms and conditions as may be agreed upon by the
Representatives and the Expense Escrow Agent consistent with the terms hereof
and in a form reasonably acceptable to Parent. If any portion of the Expense
Escrow Amount is disbursed to the Unitholders from the Expense Escrow Fund at
the discretion of the Representatives, such disbursement shall be allocated
among the Unitholders pursuant to the provisions of the Expense Escrow Agreement
and this Agreement.

1.14 Allocation. The Company and Parent agree to treat the transactions
contemplated by this Agreement in accordance with Revenue Ruling 99-6, 1999-1
C.B. 432 (Situation 1) (A) as a sale of Units with respect to Unitholders and
(B) with respect to Parent, as a purchase by Parent of all of the assets of the
Company attributable to such Units and assumption by Parent of all of the
Company’s liabilities attributable to such Units (other than liabilities for
which Parent is required to be indemnified pursuant to this Agreement). The
Parties agree, to prepare jointly a valuation, based upon the Merger
Consideration (and all other capitalized costs) and using principles of
Section 1060 of the Code for purposes of applying Section 751 of the Code to
Unitholders in the Company and Section 1060 of the Code to Parent, of the assets
owned by the Company attributable to such Units, which valuation shall be
binding upon Parent, Acquisition Subsidiary and the Company. Such valuation
shall be completed no later than 15 days prior to the Closing Date, and the
joint agreement of the Parties to such valuation shall be a condition to the
Closing as set forth in Sections 6.2(n) and 6.3(p). The Parties agree that with
respect to Parent, the Merger Consideration, the liabilities of the Company and
any other relevant items shall be allocated among the assets of the Company in
accordance with Section 1060 of the Code and the Treasury regulations thereunder
and on a basis consistent with such valuation. The Representatives, the Company
and Parent and their Affiliates shall report, act, and file Tax Returns in all
respects and for all purposes consistent with such valuation. The Company and
Parent shall timely and properly prepare, execute, file, and deliver all such
documents, forms, and other information as may reasonably requested in preparing
such valuation. None of the Representatives, the Company, the Surviving Company
or Parent shall take any tax position (whether in audits, tax returns, or
otherwise) that is inconsistent with such allocation.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to Parent
and Acquisition Subsidiary, each of which is true and correct on the date hereof
and on the Closing Date and each of which shall survive the Closing as provided
in Section 7.1.

2.1 Organization, Qualification and Power.

(a) Each of the Company and each of its Subsidiaries is a company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization as set forth opposite the name of the Company and
each of its Subsidiaries listed on Schedule 2.1. The Company has made available
to Parent true, complete and correct copies of the organizational and
constituent documents of each of the Company and each of its Subsidiaries.

 

19



--------------------------------------------------------------------------------

(b) Each of the Company and each of its Subsidiaries has all requisite power and
authority to own, lease and use its assets and properties and to conduct the
business in which it is currently engaged. Each of the Company and each of its
Subsidiaries is duly licensed and qualified to do business as a foreign
corporation and is in good standing in the state(s), countries or other
jurisdictions listed on Schedule 2.1 except where the failure to be so licensed
or qualified would not have or reasonably be expected to have an adverse impact
which is material on the Company or any of its Subsidiaries. None of the Company
or any of its Subsidiaries is required to be registered, licensed or qualified
to do business in any other jurisdiction except where the failure to be so
registered, licensed or qualified would not have or reasonably be expected to
have an adverse impact which is material on the Company or any of its
Subsidiaries.

2.2 Subsidiaries.

(a) Other than the entities listed on Schedule 2.2(a), the Company does not,
directly or indirectly, own or have the right or the obligation to acquire and
has not, directly or indirectly, owned or had the right or the obligation to
acquire any capital stock or other equity or similar interest in, or any
interest convertible or exchangeable or exercisable for, any capital stock or
other equity or similar interest in, any Person. Except as set forth on Schedule
2.2(a), none of the Company’s Subsidiaries directly or indirectly owns or has
the right or the obligation to acquire any capital stock or other equity
interest in any Person. Schedule 2.2(a) sets forth a true, correct and complete
list of each of the Company’s Subsidiaries indicating (i) its officers and
directors and (ii) the record owners of all of its issued and outstanding equity
interests. All of the outstanding equity of each of the Company’s Subsidiaries
is duly authorized, validly issued, fully paid and non-assessable and, except as
set forth in Schedule 2.2(a), are wholly owned by the Company or a Subsidiary of
the Company of record and beneficially free from all Liens. There are no
options, warrants, calls, rights or agreements, written or oral, to which any of
the Company’s Subsidiaries is a party or by which it is bound under applicable
Law obligating any of the Company’s Subsidiaries to issue, sell, repurchase or
redeem, or cause to be issued, sold, repurchased or redeemed, any equity
interests of such Subsidiary to or from any Person other than the Company or any
of its Subsidiaries, or obligating such Subsidiary to grant, extend, accelerate
the vesting of, change the price of, otherwise amend or enter into any such
option, warrant, call, right, commitment or agreement. Except as set forth on
Schedule 2.2(a), there are no outstanding or authorized stock appreciation,
phantom stock, profit participation, or other similar rights with respect to any
of the Company’s Subsidiaries. For purposes of this Agreement, “Subsidiary”
means, with respect to any Person, any corporation, association limited
liability company or other business entity of which more than fifty percent
(50%) of the total voting power of shares of stock (or equivalent ownership or
controlling interest) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other subsidiaries of that Person or a combination thereof.

(b) With respect to each Subsidiary of the Company, since the formation date of
such Subsidiary, such Subsidiary has engaged solely in the business of
developing, financing, constructing and/or operating the Project for which it
was formed or has indirectly supported the Company’s business (such Subsidiary’s
“Subsidiary Business”), and no such Subsidiary has, in any material respect,
engaged in any other business, incurred any capital expense or acquired any real
or personal property other than specifically related to the Project Business.
For purposes of this Agreement, “Project Business” means the Company’s and its
Subsidiaries’ businesses directly or indirectly related to the Projects, and
“Project” means each of the solar power projects (i) which have heretofore been
developed by the Company either directly or through any of its Subsidiaries,
(ii) which are currently under development by the Company either directly or
through any of its Subsidiaries or (iii) which may hereafter be developed by the
Company either directly or indirectly through any of its Subsidiaries.

 

20



--------------------------------------------------------------------------------

2.3 Capitalization and Related Matters.

(a) The authorized equity of the Company consists solely of 2,000 Class A Units,
200 Class B Units, 2,500 Class C Units and 300 Class D Units. As of the date of
this Agreement, 1,243.3250 Class A Units, 200 Class B Units, 1,840.0482 Class C
Units and 41.3708 Class D Units (each, a “Unit” and, collectively, the “Units”)
are issued and outstanding. Schedule 2.3(a) lists each holder of record of the
Units and the class and number of Units owned by such holder as of the date of
this Agreement. All equity interests in the Company are owned by the
Unitholders, of record, and constitute the only issued and outstanding equity
interests of the Company. To the Knowledge of the Company, each such holder owns
his, her or its Units in the Company free and clear of any Lien. All of the
Units were duly authorized and validly issued and are fully paid and
non-assessable without restriction on the right of transfer thereof except as
set forth in the Operating Agreement. On the Closing Date, all of the
information set forth on the Common Unitholder Schedule and the Preferred
Unitholder Schedule will be true, correct and complete and will accurately
reflect the number of issued and outstanding Units of the Company. None of the
restrictions on the rights of transfer or disposition which are set forth in the
Operating Agreement apply to or are implicated by the execution of this
Agreement or the consummation of the transactions contemplated by this
Agreement.

(b) Except as set forth on Schedule 2.3(a) (all of which will be terminated at
the Closing) and subject in the case of the HSH Warrants to Parent’s compliance
with its obligations pursuant to Section 5.11, (i) there are no authorized or
outstanding (A) equity securities of the Company other than the Units or
(B) warrants, preemptive rights, other rights or options with respect to any
equity securities of the Company or any equity securities or right convertible
into, exchangeable for, or evidencing the right to subscribe for, any equity
securities of the Company other than the Warrants listed on Schedule 2.3(b), and
(ii) neither the Company nor any Unitholder is subject to any obligation to
issue, sell, redeem, or otherwise transfer, acquire or retire the Units or any
other equity securities of the Company. Schedule 2.3(b) sets forth a list of
each outstanding and unexercised warrant, option or unit appreciation right
exercisable for Units in the Company as of the date of this Agreement. On the
Closing Date, there will be no outstanding warrants, options, unit appreciation
rights or other rights exercisable for, convertible into or exchangeable for, or
evidencing the right to subscribe for or acquire equity securities of the
Company, and on the Closing Date, the only issued and outstanding equity
securities of the Company will be the Units set forth on the Common Unitholder
Schedule and Preferred Unitholder Schedule as issued and outstanding.

(c) Except for such agreements contained in the Operating Agreement or as set
forth on Schedule 2.3(c), there are no equity agreements, buy-sell agreements,
voting trusts, preemptive rights or other agreements to which the Company or any
Subsidiary of the Company is a party or by which it is bound under applicable
Law with respect to any of its Units or other equity interests. To the Knowledge
of the Company, there are no equity agreements, buy-sell agreements, voting
trusts, preemptive rights or other agreements to which any of the Unitholders is
a party or is bound under applicable Law, other than the Operating Agreement and
those set forth on Schedule 2.3(c).

(d) Except as set forth on Schedule 2.3(d), all of the Units and all options,
unit appreciation rights, warrants or other securities of the Company have been
issued in material compliance with applicable federal and state securities laws.

(e) Each of the unit appreciation rights, the 2008 Unit Plan, the UAR Plan and
the Warrants may, in accordance with their respective terms, be terminated in
the manner provided for in this Agreement; provided, however, that the Cashout
UARs shall be treated in accordance with this Agreement. The Company does not
have more than 1,403,985 Cashout UARs issued and outstanding. Set forth on
Schedule 2.3(e) is a true, complete and correct list of all Cashout UAR Holders,
together with

 

21



--------------------------------------------------------------------------------

the number of Cashout UARs held by each such Cashout UAR Holder (collectively,
the “Cashout UAR Holder Schedule”). All of the amounts payable to the Cashout
UAR Holders pursuant to this Agreement have been determined in accordance with,
and not in violation of, the terms of the Operating Agreement and the UAR Plan
(including, in each case, with respect to the Cashout UAR Threshold Amount) and
shall be deducted from the Net Merger Consideration payable to the Unitholders.
Schedule 2.3(e) sets forth the manner in which the Cashout UAR Threshold was
determined.

(f) Each of the amounts payable to the holders of the Class A Units, Class B
Units, Class C Units, Class D Units and Cashout UARs under this Agreement has
been calculated and will be paid (when paid in accordance with and subject to
the terms of this Agreement) in accordance with and subject to all terms of the
Seventh Amended and Restated Operating Agreement of the Company dated as of
May 8, 2008, as amended on July 31, 2008, September 29, 2008 and December 18,
2008 (the “Operating Agreement”), the UAR Plan and any other agreements binding
upon the Company or to which the Company is subject and all applicable Laws. The
Company has made available to Parent a true, correct and complete copy of the
Operating Agreement.

2.4 Enforceability; Noncontravention; Consents.

(a) The Company has the limited liability company power and authority to enter
into this Agreement, to perform its obligations hereunder and, subject to
obtaining the Required Unitholder Approval, to consummate the transactions
contemplated hereby. The Company has previously obtained the Required Board
Approval. Assuming the due authorization, execution and delivery of this
Agreement by each of Parent and Acquisition Subsidiary, this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, except to the
extent that enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights and
remedies of creditors generally and general equitable principles.

(b) None of the execution and delivery of this Agreement or the other
Transaction Documents by the Company or the Representatives, the performance by
the Company and the Representatives of their obligations hereunder or
thereunder, nor the consummation of the transactions contemplated hereby or
thereby will violate, conflict with or result in any breach of any provision of
the organizational documents (including the Operating Agreement) of the Company,
its Subsidiaries or the Representatives. Except as set forth on Schedule 2.4(b)
and subject to obtaining the Required Unitholder Approval, neither of the
Company nor any of its Subsidiaries or any of the Representatives is subject to
or bound under applicable Law by any statute, law, rule, regulation, judgment,
order, writ, injunction, or decree of any court, administrative or regulatory
body, governmental agency, arbitrator, mediator or similar body, which would
(i) conflict with or be violated by, in any material respect, the execution,
delivery or performance by them of this Agreement or the other Transaction
Documents or the consummation of the transactions contemplated hereby or thereby
or (ii) prevent, in any material respect, the carrying out of the transactions
contemplated hereby or by the other Transaction Documents.

(c) Except as set forth on Schedule 2.4(c) and subject to obtaining the Required
Unitholder Approval, neither of the Company nor any of its Subsidiaries or any
of the Representatives is a party to, subject to or bound under applicable Law
by any material note, bond, mortgage, indenture, deed of trust, lien, agreement,
lease or contract which would (i) conflict with or be breached or violated or
the rights or the obligations thereunder accelerated, increased, extinguished or
terminated (whether or not with notice or lapse of time or both), in any
material respect, by the execution, delivery or performance by them of this
Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby or (ii) prevent, in any material
respect, the carrying out of the transactions contemplated hereby or by the
other Transaction Documents.

 

22



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.4(d), no material permit, consent, waiver,
approval or authorization of, or declaration to or filing or registration with,
any third Person or any Government is required in connection with the execution,
delivery or performance of this Agreement and the other Transaction Documents by
the Company or the Representatives or the consummation by the Company or the
Representatives of the transactions contemplated hereby or by the other
Transaction Documents, except for: (A) the filing of a pre-merger notification
and report form by the Company under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act”), and the expiration or
termination of the applicable waiting period thereunder; and (B) the filing of
the Certificate of Merger with the Secretary of State of the State of Delaware.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in the creation of any material
Liens against the Company or its Subsidiaries or any of the properties or assets
of the Company or its Subsidiaries. As used in this Agreement, “Liens” means
any, lien, claim, encumbrance, security interest, charge, pledge, equitable
interest or other restriction except for Permitted Liens and “Permitted Liens”
means (i) Liens reflected in the Balance Sheet, (ii) Taxes, fees, assessments or
other governmental charges which are not delinquent or remain payable without
penalty, or which are being challenged in good faith by appropriate proceedings,
(iii) mechanics’, materialmens’, carriers’, workers’, repairmen’s, landlords’
and other similar liens arising or incurred in the Ordinary Course of Business
with respect to charges not yet due and payable, (iv) any matters which an
accurate survey of the Real Property would show, (v) any matters set forth in
any instrument recorded or filed in the applicable land records for the Real
Property, (vi) imperfection of title which are not material in character, amount
or extent and which do not materially interfere with the current use of such
Real Property and assets subject thereto or affected thereby and (vii) Liens
imposed by the Company Credit Facilities, working capital facilities and Project
financings. The Company’s tangible assets and Real Property are adequate, in all
material respects, for the conduct of the Company’s business in substantially
the same manner and to substantially the same extent as presently conducted by
the Company and its Subsidiaries.

(e) Except to the extent required pursuant to this Agreement, the affirmative
vote of a majority of the outstanding Class A Units, Class B Units and Class C
Units, voting together as a single class (the “Required Unitholder Approval”) is
the only vote of the Unitholders of any of the Company’s equity necessary in
connection with the consummation of the Merger, and the approval mechanisms
described in Sections 7.01 and 7.09 of the Company’s Operating Agreement (the
“Required Board Approval” and, together with the Required Unitholder Approval,
the “Required Approvals”) are the only vote of the members of the Company Board
necessary in connection with the consummation of the Merger. Notwithstanding the
foregoing, the Company will use its commercially reasonable efforts to obtain,
at the Company Unitholder Meeting, the Company Unitholder Approval.

2.5 Financial Statements.

(a) Set forth on Schedule 2.5 are (i) the audited consolidated balance sheets of
the Company and its Subsidiaries as of December 31, 2006, 2007 and 2008 and the
related audited statements of operations, changes in members’ equity and cash
flows for the periods then ended, together with notes and schedules thereto (the
“Annual Financial Statements”) and (ii) the unaudited consolidated balance sheet
of the Company as of September 30, 2009 and the related unaudited statements of
operations, changes in members’ equity and cash flows for the nine-month period
then ended, together with notes and schedules, if any, thereto (the financial
statements described in clause (ii) being the “Interim Financials,” and together
with the Annual Financial Statements, the “Financial Statements”). For purposes
of this Agreement, the audited consolidated balance sheet of the Company as of
December 31, 2008 shall be considered the “Audited Balance Sheet,” and the
unaudited consolidated balance sheet of the Company as of September 30, 2009
shall be considered the “Balance Sheet.” The Company has made available to
Parent copies of the documentation creating or governing all outstanding
material securitization transactions and on-going material “off-balance sheet
arrangements” (as defined in Item 303(c) of

 

23



--------------------------------------------------------------------------------

Regulation S-K under the Securities Act of 1933 and the rules and regulations
thereunder (the “Securities Act”)) effected by the Company, and such
documentation is true, complete and correct in all material respects. To the
Knowledge of the Company, Ernst & Young LLP is and has been throughout the
periods covered by the Financial Statements “independent” with respect to the
Company within the meaning of Regulation S-X. Schedule 2.5 lists all non-audit
services performed by Ernst & Young LLP for the Company.

(b) The Financial Statements (i) were derived from the books and records of the
Company and its Subsidiaries, (ii) present fairly in all material respects the
financial position, results of operations, and cash flows of the Company and its
Subsidiaries at the dates and for the periods indicated and (iii) have been
prepared in accordance with generally accepted accounting principles of the
United States, consistently applied (“GAAP”), subject, in the case of the
Interim Financials, to normal year-end adjustments and the absence of footnotes.

(c) Schedule 2.5(c) contains a true and complete list, as of the date hereof, of
all material pre-payments, deposits, payments for land rights and letters of
credit in support of each PPA, and similar payments made, accrued or owed by the
Company or any of its Subsidiaries related to the Project Business
(collectively, the “Project Pre-Payments”).

2.6 Books and Records; Financial Controls.

(a) True, correct and complete copies of the books of account, stock record
books, minute books and other corporate records of the Company have been made
available to Parent, and such books and records contain, in all material
respects, accurate and complete records of all meetings held of, and action
taken by, the members, the Board of Managers and the committees of the Board of
Managers of the Company. The books of record, stock record books, minute books
and other corporate records of the Material Subsidiaries have been made
available to Parent, and such books and records are true, correct and complete
in all material respects and contain materially accurate and complete records of
all meetings held of, and action taken by, the members or shareholders, as
applicable, the board of managers or directors, as applicable, and the
committees of the board of managers or directors of each such Subsidiary. The
books of record, stock record books, minute books and other corporate records of
the Subsidiaries of the Company other than the Material Subsidiaries have been
made available to Parent, and such books and records (i) are true, correct and
complete except to the extent the failure to be so true, correct and complete
would not reasonably be expected to have a Company Material Adverse Effect and
(ii) contain accurate and complete records of all meetings held of, and action
taken by, the members or shareholders, as applicable, the board of managers or
directors, as applicable, and the committees of the board of managers or
directors of each such Subsidiary, except to the extent the failure to be so
accurate and complete would not reasonably be expected to have a Company
Material Adverse Effect. At the Closing, the books of account, stock record
books, minute books and other corporate records of the Company and its
Subsidiaries will be in the possession or control of the Company and its
Subsidiaries or Intertrust (Fortis).

(b) Each of the Company and its Subsidiaries has established commercially
reasonable accounting and financial controls to operate the Company’s business.

2.7 No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any material liabilities or obligations, whether known or unknown, accrued,
absolute, contingent, unliquidated or otherwise (and there is no valid basis for
any such liability or obligation or any valid claim in respect thereof), other
than:

(a) to the extent and for the amount reflected as a liability on the Balance
Sheet;

 

24



--------------------------------------------------------------------------------

(b) liabilities or obligations incurred in the Ordinary Course of Business since
the date of the Balance Sheet (none of which is reasonably expected to have an
adverse impact in any material respect upon the Company) that are not required
to be set forth in a Schedule hereto;

(c) obligations for performance (but not for breach) under contracts; and

(d) the other obligations and liabilities disclosed on Schedule 2.7.

As used in this Agreement, “Ordinary Course of Business” means, (i) with respect
to the Company or any of its Subsidiaries, only the ordinary course of
commercial operations customarily engaged in by the Company and its Subsidiaries
consistent with past practices, and specifically does not include (A) activity
involving the purchase or sale of such Person or any product line or business
unit thereof, or (B) the incurrence of any liability for any tort or any breach
or violation of or default under any contract or Law and (ii) with respect to
Parent or any of its Subsidiaries, only the ordinary course of commercial
operations customarily engaged in by Parent and its Subsidiaries consistent with
past practices, and specifically does not include the incurrence of any
liability for any tort or any breach or violation of or default under any
contract or Law.

2.8 Taxes. Except as set forth on Schedule 2.8:

(a) The Company and its Subsidiaries have filed, or caused to be filed on a
timely basis (including any extensions) all income Tax Returns and all other
material Tax Returns required to be filed by each of them, and such Tax Returns
are true, correct and complete in all material respects. Neither the Company nor
any Subsidiary has entered into any “listed transactions” as defined in Treasury
regulation 1.6011-4(b)(2), and the Company and its Subsidiaries have properly
disclosed all reportable transactions as required by Treasury regulation
1.6011-4, including filing Form 8886 with Tax Returns and with the Office of Tax
Shelter Analysis, and there has been no act or omission on the part of the
Company and its Subsidiaries that has resulted or could result in the imposition
of a penalty under Section 6707A of the Internal Revenue Code (the “Code”).

(b) Schedule 2.8 lists all Tax Returns required to be filed by the Company and
its Subsidiaries for periods up to the Closing Date (whether or not the period
ends on such date) that have not been filed on or before the Closing Date.
Neither the Company nor any of its Subsidiaries currently is the beneficiary of
any extension of time within which to file any Tax Return.

(c) All Taxes reflected on the income Tax Returns of the Company or any of its
Subsidiaries, and all material Taxes reflected on all other Tax Returns of the
Company or any of its Subsidiaries, have been timely (after taking into account
any extensions thereof) and fully paid. To the Company’s Knowledge there are no
reasonable grounds for the assertion or assessment of additional material Taxes
against the Company or any of its Subsidiaries or any of their respective
assets.

(d) The Company and its Subsidiaries have timely and properly withheld and paid
all material Taxes required to have been withheld and paid in connection with
any amounts paid or owing to any employee, independent contractor, creditor,
member or stockholder, as applicable, or other third party (whether arising on
or prior to the Closing Date or out of the transactions contemplated by this
Agreement), including, but not limited to, amounts required to be withheld under
Sections 1441 and 1442 of the Code (or similar provisions of state, local or
non-U.S. Law).

(e) The unpaid Taxes of the Company and its Subsidiaries (i) do not exceed the
reserves for Tax liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) reflected
in the Interim Financials and on the Balance Sheet

 

25



--------------------------------------------------------------------------------

and (ii) will not exceed such reserves, as adjusted for operations and
transactions through the Closing Date in accordance with GAAP and with the past
custom and practice of the Company and its Subsidiaries in filing their Tax
Returns.

(f) There are no material Liens for Taxes (other than for current Taxes not yet
due and payable) upon any assets of the Company or any Subsidiary.

(g) Other than with respect to all sale-leaseback project finance funds in the
United States, neither the Company nor any Subsidiary is a party to or bound by
any Tax indemnity, Tax sharing or Tax allocation agreement or arrangement.

(h) The Company (i) is not and never has been a member of an “Affiliated group”
within the meaning of Section 1504 of the Code and (ii) does not have any
liability for the Taxes of any Person under Treasury regulation Section 1.1502-6
(or similar provision of state, local or non-U.S. law) as a transferee or
successor, by contract or otherwise.

(i) To the Company’s Knowledge, no claim has ever been made by a taxing
authority in a jurisdiction where neither the Company nor any of its
Subsidiaries files Tax Returns that it is or may be subject to taxation by that
jurisdiction.

(j) To the Company’s Knowledge, no federal, state, local or non-U.S. Tax audits
or administrative or judicial Tax proceedings are pending or being conducted
with respect to the Company or any Subsidiary.

(k) Neither the Company nor any Subsidiary has received from any federal, state,
local or non-U.S. Tax authority (including jurisdictions where neither the
Company nor any Subsidiary has filed a Tax Return) any (i) notice indicating an
intent to open an audit or other review; (ii) request for information related to
Tax matters; or (iii) notice or deficiency or proposed adjustment for any amount
of Tax proposed, asserted, or assessed by any Tax authority against the Company
or any Subsidiary.

(l) Neither the Company nor any Subsidiary has waived any statutes of limitation
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.

(m) True, correct and materially complete copies of all income Tax Returns, Tax
examination reports and statements of deficiencies assessed against, or agreed
to with respect to the Company or any Subsidiary with respect to the last three
(3) years with the Internal Revenue Service or any other taxing authority have
been made available to Parent.

(n) None of the assets of the Company or any Subsidiary is property that the
Company or any Subsidiary is required to treat as being a “safe harbor lease”
within the meaning of Section 168(f)(8) of the Code, as in effect prior to
amendment by the Tax Equity and Fiscal Responsibility Act of 1982.

(o) None of the assets of the Company or any Subsidiary has been financed with
or directly or indirectly secures any debt the interest on which is tax-exempt
under Section 103(a) of the Code. Neither the Company nor any Subsidiary is a
borrower or guarantor of any outstanding industrial revenue bonds, and neither
the Company nor any Subsidiary is a tenant, principal user or related person to
any principal user (within the meaning of Section 144(a) of the Code) of any
property that has been financed or improved with the proceeds of any industrial
revenue bonds.

 

26



--------------------------------------------------------------------------------

(p) None of the assets of the Company or any Subsidiary is “tax-exempt use
property” within the meaning of Section 168(h) of the Code.

(q) Neither the Company nor any Subsidiary has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897 of the Code.

(r) Neither the Company nor any Subsidiary will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. income Tax law)
executed on or prior to the Closing Date; (ii) installment sale or open
transaction disposition made on or prior to the Closing Date; or (iii) prepaid
amount received on or prior to the Closing Date.

(s) Neither the Company nor any Subsidiary has been required to include any
adjustment in taxable income for any Tax period (or portion thereof) pursuant to
Section 481 or Section 108(i) of the Code.

(t) As used in this Agreement, “Taxes” means all taxes, charges, fees, levies,
or other like assessments, including without limitation, all federal,
possession, state, city, county and non-U.S. (or Government unit, agency, or
political subdivision of any of the foregoing) income, profits, employment
(including Social Security, unemployment insurance and employee income tax
withholding), franchise, gross receipts, sales, use, transfer, stamp,
occupation, property, capital, severance, premium, windfall profits, customs,
duties, ad valorem, value added and excise taxes; including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person. Any one of the foregoing shall be referred to sometimes as a
“Tax.”

(u) As used in this Agreement, “Tax Returns” means all returns, reports,
estimates, claims for refund, information statements or returns relating to or
required to be filed in connection with any Taxes, including any schedule or
attachment thereto, and including any amendment thereof. Any one of the
foregoing Tax Returns shall be referred to sometimes as a “Tax Return.”

(v) The Foregone Tax Benefit shall not exceed $2,500,000. For purposes of this
Agreement, the “Foregone Tax Benefit” shall be equal to the present value of the
income Tax benefit that would have resulted to Parent (or its affiliated
entities) if it had acquired Units rather than the Blocker Interests determined
as follows: (1) first, determine excess of clause (i) over clause
(ii), where (i) is the total purchase price paid for the Blocker
Interests purchased under a Blocker Purchase Agreement in connection with this
Agreement at the Effective Time and (ii) is the sum of the adjusted tax bases of
such Blocker Entities’ interests in the Units held by such Blocker Entities at
the Effective Time (exclusive of any liabilities allocable thereto); (2) second,
divide the amount of the Hypothetical Step-Up by 15 (the “Hypothetical
Amortization”); (3) third, multiply the Hypothetical Amortization by 35% (the
“Hypothetical Marginal Income Tax Rate”) (the “Hypothetical Annual Tax
Benefit”); and (4) fourth, determine the present value of a series of payments
equal to the Hypothetical Annual Tax Benefit over a period of 15 years at a
discount rate of 8%.

(w) The amount of any inclusion under Section 951(a)(1)(A)(i) of the Code
determined as if the Closing Date was the last day of the taxable year with
respect to all Subsidiaries of the Company which constitute controlled foreign
corporations shall not exceed $100,000.

 

27



--------------------------------------------------------------------------------

2.9 Assets and Real Property.

(a) Except as set forth on Schedule 2.9(a), the Company or one of its
Subsidiaries is the owner of all right, title, and interest in and to all assets
reflected as being owned by it on the Balance Sheet and all other material
assets and property, real and personal, tangible and intangible, owned or used
by it in the operation of the business, other than (i) any property or assets
leased to the Company or its Subsidiaries or (ii) Intellectual Property licensed
to the Company or its Subsidiaries (collectively, the “Assets,” and together
with (1) all property or assets leased to the Company or its Subsidiaries and
(2) Intellectual Property licensed to the Company or its Subsidiaries, the
“Property”). The Company and its Subsidiaries have (A) good and marketable title
to all of the Assets, free and clear of all Liens, and (B) a valid leasehold
interest in all of the leased Property or a valid license right to use all of
the licensed Property, free and clear of all Liens. Upon and immediately
following the Closing, each of the Company and its Subsidiaries shall continue
to be vested with good title to, or a valid leasehold interest or license right
interest in, its Property.

(b) Other than as set forth on Schedule 2.9(b), all of the tangible Property has
been maintained in accordance with normal industry practice, is in all material
respects in good operating condition and repair (subject to normal wear and
tear), and is suitable for the purposes for which it is presently used.

(c) Schedule 2.9(c) contains a complete and accurate list of all real property
interests owned by the Company or its Subsidiaries (collectively, the “Owned
Real Property”). Except as set forth on Schedule 2.9(c), (i) there are no
leases, subleases, licenses, concessions or other agreements of the Company or
any of its Subsidiaries, written or oral, granting to any Person the right to
use or occupy any portion of the Owned Real Property, and no Person (other than
the Company or such Subsidiary) is in possession of any portion of the Owned
Real Property; (ii) neither the current use of the Owned Real Property nor the
operations of the Company or any such Subsidiary violates, in a manner that
could reasonably be expected to have an adverse effect which is material on the
value or use or enjoyment of the Owned Real Property, (A) any agreement of the
Company or any of its Subsidiaries (whether of record or otherwise) or (B) any
applicable Law; (iii) all water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and other utilities and
systems serving the Owned Real Property are sufficient in all material respects
(including, without limitation, as to capacity) to enable immediately following
the Effective Time the continued operation of the Owned Real Property by the
Company or such Subsidiary, as currently operated (and the Company or such
Subsidiary has paid all material initial tap fees, connections fees and the
like); (iv) all certificates of occupancy, permits, licenses, approvals and
other authorizations required to be held by the Company or such Subsidiary in
connection with the present operations of the Company or such Subsidiary on the
Owned Real Property have been lawfully issued to the Company or such Subsidiary
and are, as of the date hereof, in full force and effect, except to the extent
that the failure to obtain or maintain such certificates of occupancy, permits,
licenses, approvals and other authorizations would not reasonably be expected to
have a adverse effect which is material on the value or use or enjoyment of the
Owned Real Property; (v) the Company and its Subsidiaries have not received any
notice or order which would reasonably be expected to have a material adverse
affect on the value or use or enjoyment of the Owned Real Property; (vi) the
improvements on the Owned Real Property, and related HVAC, plumbing, drainage,
electrical and mechanical systems, are adequate for the uses to which they are
currently being put, and conform to all Laws, except to the extent that the
condition of the foregoing or their failure to conform to all Laws would not
reasonably be expected to have an adverse effect which is material on the value
or use or enjoyment of the Owned Real Property; (vii) there is no pending
eminent domain proceeding that would result in the taking of all or any material
part of the Owned Real Property; and (viii) from and after January 1, 2008, to
and including the date of this Agreement, there have been no casualty losses
exceeding $100,000, in the aggregate, affecting the Owned Real Property.

 

28



--------------------------------------------------------------------------------

(d) Schedule 2.9(d)-1 contains a complete and accurate list of all real property
interests leased by the Company or one of its Subsidiaries as tenant
(collectively, the “Leased Real Property” and, together with Owned Real
Property, the “Real Property”). Except as set forth on Schedule 2.9(d)-2, the
Company or its applicable Subsidiary holds a valid leasehold interest in the
Leased Real Property, and each lease pursuant to which the Company or its
Subsidiary leases such Leased Real Property as a tenant (collectively, with all
amendments, modifications and other supplements thereto, the “Real Property
Leases”) is enforceable against the Company and, to the Company’s Knowledge, the
applicable landlord(s), in accordance with its terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar Laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).
Schedule 2.9(d)-3 contains a complete and accurate list of all Real Property
Leases, together with all amendments thereto. Copies of the Real Property Leases
have been made available by the Company to Parent. None of the Company, its
Subsidiaries (if applicable) or, to the Company’s Knowledge, the applicable
landlord, is in material default in the performance, observance or fulfillment
of any material obligation, covenant or condition contained in any Real Property
Lease to which it is a party or bound under applicable Law, and no event caused
by or relating to or affecting the Company or such Subsidiary or otherwise, has
occurred that (with or without the giving of notice or lapse of time, or both)
would constitute a material default by the Company or its Subsidiary thereunder
which would result in the termination or cancellation thereof, diminish the
enforceability thereof, in any material respect, or otherwise contravene,
conflict with or modify the material terms and requirements of any of the Real
Property Leases. Each such Real Property Lease leasehold interest is valid,
subsisting and in full force and effect. Except as set forth on
Schedule 2.9(d)-4, each of the Real Property Leases may be assigned or otherwise
transferred by the Company or its applicable Subsidiaries without the consent or
other action of any other Person.

(e) Schedule 2.9(e) contains a complete and accurate list of all real property
interests leased or subleased by the Company as landlord or sublandlord to any
third party tenants or subtenants (collectively, with all amendments,
modifications and other supplements thereto, the “Real Property Landlord
Leases”). Except as set forth on Schedule 2.9(e), each Real Property Landlord
Lease is enforceable against the Company and, to the Company’s Knowledge, the
applicable tenant(s) or subtenant(s), in accordance with its terms, except to
the extent that such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).
Schedule 2.9(e) contains a complete and accurate list of all Real Property
Landlord Leases. Copies of the Real Property Landlord Leases have been made
available to Parent. Neither the Company nor, to the Company’s Knowledge, the
applicable tenant or subtenant, is in material default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any Real Property Landlord Lease to which it is a party or bound under
applicable Law. Each such Real Property Landlord Lease leasehold interest is
valid, subsisting and in full force and effect.

(f) Except as set forth on Schedule 2.9(f), (i) there are no leases, subleases,
licenses, concessions or other agreements of the Company or any of its
Subsidiaries, written or oral, granting to any Person the right to use or occupy
any portion of the Leased Real Property, and no Person (other than the Company
or such Subsidiary) is in possession of any portion of the Leased Real Property;
(ii) neither the current use of the Leased Real Property nor the operations of
the Company or any such Subsidiary violates, in a manner that would reasonably
be expected to have an adverse effect which is material on the value or use or
enjoyment of the Leased Real Property, (A) any agreement of the Company or any
of its Subsidiaries (whether of record or otherwise) or (B) any applicable Law
or legal requirements; (iii) all water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and other utilities and
systems serving the Leased Real Property are sufficient in all material respects

 

29



--------------------------------------------------------------------------------

(including, without limitation, as to capacity) to enable the continued
operation of the Leased Real Property by the Company or such Subsidiary, as
currently operated (and the Company or such Subsidiary has paid all initial tap
fees, connection fees and the like); (iv) all certificates of occupancy,
permits, licenses, approvals and other authorizations required to be held by the
Company or such Subsidiary in connection with the present operations of the
Company or such Subsidiary on the Leased Real Property have been lawfully issued
to the Company or such Subsidiary and are, as of the date hereof, in full force
and effect, except to the extent that the failure to obtain or maintain such
certificates of occupancy, permits, licenses, approvals and other authorizations
would not reasonably be expected to have an adverse effect which is material on
the value or use or enjoyment of the Leased Real Property; (v) the Company and
its Subsidiaries have not received any written notice or order which would
reasonably be expected to have an adverse effect which is material on the value
or use or enjoyment of the Leased Real Property; (vi) the improvements on or
otherwise constituting the Leased Real Property, and the related HVAC, plumbing,
drainage, electrical and mechanical systems are adequate for the uses to which
they are currently being put, and conform to all applicable Laws in all material
respects, except to the extent that the condition of the foregoing or their
failure to conform to all Laws would not reasonably be expected to have an
adverse effect which is material on the value or use or enjoyment of the Leased
Real Property; (vii) there is no pending eminent domain proceeding that would
result in the taking of all or any material part of the Leased Real Property;
and (viii) from and after August 31, 2009, to and including the date of this
Agreement, there have been no casualty losses exceeding $100,000 affecting the
Leased Real Property.

(g) Neither the Company nor any of its Subsidiaries has received written notice
that the rights of the Company or any of its Subsidiaries to seek permits on
real property administered by the Bureau of Land Management of the United States
Department of the Interior, or any successor agency thereto, are not prior in
time and right to the rights of any other Person seeking any permit on such real
property for the development, construction and operation of solar energy
generating facilities.

2.10 Project Development.

(a) Neither the Company nor any of its Subsidiaries is currently subject to
regulation by the Federal Energy Regulatory Commission (except with respect to
(i) self-certification filings, as to which the Company and its Subsidiaries
have made all such material filings and, to the Company’s Knowledge, none of
which is the subject of any formal or informal complaint or investigation and
(ii) the limited regulation applicable to Qualifying Facilities (as defined in
the Federal Power Act), or by any regulatory body in Canada or Europe with
authority over the provision or pricing of energy services; neither the Company
nor any of its Subsidiaries has filed or is required to file any tariff,
contract or other instrument for the approval of any such agency to provide its
services; the transactions contemplated by this Agreement do not require the
prior approval of the Federal Energy Regulatory Commission, or any other agency
within the United States Department of Energy, or of any state regulatory
commission with authority over the provision or pricing of energy services, or
of any agency in Canada or Europe; and the Company and its Subsidiaries are
exempt from regulation under the federal Public Utility Holding Company Act of
2005 and the Federal Power Act (except for the limited regulation applicable to
Qualifying Facilities (as defined in the Federal Power Act)). Other than as
described in Schedule 2.10(a), the Company and its Subsidiaries are exempt from
all laws and regulations of the states in which they currently operate as such
laws and regulations relate to the rates of electric utilities and the financial
and organizational regulation of electric utilities and the Company has filed,
where the Company is required to file, any material tariff, contract or
instrument for the approval or acceptance of any state energy regulatory agency.
To the Company’s Knowledge, no state in which the Company or any of its
Subsidiaries operates a facility has requested and received from the Federal
Energy Regulatory Commission any permission to apply any state energy regulation
to the Company or any of its Subsidiaries.

 

30



--------------------------------------------------------------------------------

(b) The interconnection queue positions held by the Company or any of its
Subsidiaries are as listed on Schedule 2.10. Other than as disclosed in the
documents listed on Schedule 2.10, neither the Company nor any of its
Subsidiaries has received written notice (or, to the Company’s Knowledge any
oral notice) from any applicable interconnection provider that such
interconnection provider has taken or has determined to take any action with
respect to termination of such queue positions. The Company has timely made all
material deposits and other material payments, and filed all material reports
and other material information, required in order to maintain such
interconnection queue positions.

2.11 Accounts Receivable. All accounts receivable of the Company and its
Subsidiaries (collectively, the “Accounts Receivable”) are reflected properly on
the Interim Financials, are valid receivables and subsisting, and except as set
forth on Schedule 2.11 all such Accounts Receivable arose in the Ordinary Course
of Business. Except to the extent of the allowance for doubtful accounts on the
Balance Sheet as adjusted for operations and transactions through the Closing,
and, to the Company’s Knowledge, the Accounts Receivable are fully collectible
and, to the Company’s Knowledge, no Account Receivable is subject to any
counterclaim, set off, defense, security interest, claim or other encumbrance.

2.12 Material Contracts and Commitments.

(a) Attached as Schedule 2.12(a) is a true, correct and complete list of each
contract (other than underlying PPAs related thereto, which PPAs are listed on
Schedule 2.12(b)-1) related to those Projects in which the Company or any
Subsidiary of the Company has transferred title to the fixed assets or other
tangible assets used by the Company or such Subsidiary in such Project to
another Person and leased such fixed assets or other tangible assets back from
such Person.

(b) Set forth in an email dated October 16, 2009, is a true, correct and
complete copy of the Company’s and each of its Subsidiaries’ standard form of
solar power and services agreement with a customer having more than 10 Megawatts
DC of nameplate capacity (each of the Company’s and its Subsidiaries’ solar
power and services agreements (whether or not with a customer having more than
10 Megawatt DC of nameplate capacity, a “PPA”). Schedule 2.12(b)-1 lists all
photovoltaic projects with executed PPAs, photovoltaic project cash-sale
agreements and, for systems located in countries with feed-in tariff regimes,
projects where the Company has received evidence of interconnection capacity at
a location where it has obtained legal rights to acquire or lease land, of the
Company or any of its Subsidiaries. None of the equipment installed by or on
behalf of the Company or any of its Subsidiaries in connection with any such PPA
has been annexed to the related real property so as to constitute a fixture
under real property law or the Uniform Commercial Code except as would not be
material to the Company and its Subsidiaries, taken as a whole. Set forth on
Schedule 2.12(b)-2 is a true and correct list of (i) the top 25 projects with
customer PPAs (based on Megawatts direct current of nameplate capacity)
involving photovoltaic projects not completed and installed prior to the date
hereof, and (ii) the PPAs that, in the good faith estimation of the management
of the Company, are likely to be completed and installed in 2010, provided,
however, that there are no guarantees that such projects will be completed or
installed. Except as set forth on Schedule 2.12(b)-3, projects associated with
all PPAs that have been built and financed in sale-leaseback transactions have
positive annual cash flows, with such cash flows determined by including the
value of cash placed in reserve, escrow, pre-pay or other project finance
accounts, and such cash flow is determined on a pre-tax basis.

(c) Except as set forth on Schedule 2.12(c)(i)-(xx) or as disclosed on Schedule
2.12(a), Schedule 2.12(b)-1 or Schedule 2.12(b)-2, the Company and its
Subsidiaries are not a party to or otherwise obligated under any of the
following, whether written or, to the Company’s Knowledge, oral (each of the
contracts listed on any of Schedule 2.12(a), Schedule 2.12(b)-1, Schedule
2.12(b)-2 or Schedule 2.12(c), and each PPA, a “Material Contract”):

(i) Any single contract, agreement or purchase order providing for the sale of
products, the provision of services or warranty liability in excess of $250,000
each, in any such case, by the Company or any of its Subsidiaries to any other
Person;

 

31



--------------------------------------------------------------------------------

(ii) Any single contract or purchase order providing for an expenditure by the
Company or any of its Subsidiaries in excess of $250,000 each or any single
contract or purchase order with the same or affiliated vendor(s) providing for
an expenditure by the Company or any of its Subsidiaries in excess of $250,000;

(iii) Any contract providing for an expenditure by the Company or any of its
Subsidiaries for the purchase, lease or sale of any real property in excess of
$250,000 each;

(iv) Any purchase commitment for materials, supplies, component parts or other
items or services requiring an annual expenditure by the Company or its
Subsidiaries in excess of $250,000 each;

(v) Any contract pursuant to which the Company or any of its Subsidiaries is the
lessee or sublessee of, or holds or operates, any personal property owned or
leased by any other Person or entity (other than leases with annual lease
payments no greater than $250,000 each);

(vi) Any contract pursuant to which the Company or any of its Subsidiaries is
the lessor, sublessor or lessee of any personal property owned or leased by any
Unitholder or an officer or employee of the Company or any of its Subsidiaries
or, to the Company’s Knowledge, any Affiliate thereof;

(vii) Any revocable or irrevocable power of attorney granted by the Company or
any of its Subsidiaries to any Person for any purpose whatsoever;

(viii) Any loan agreement, indenture, promissory note, mortgage, security
agreement, letter of credit arrangement, endorsement, foreign exchange contract,
commodity contract, interest rate or other derivative contract, and, in any
event, including each instrument, contract or agreement evidencing or relating
to Indebtedness;

(ix) Any assumption, surety, guarantee, support, indemnity or other similar type
contract or agreement guaranteeing or supporting the obligations of or
indemnifying another Person;

(x) Any agreement which involves (A) a sharing of profits with any Person other
than the Company or any of its Subsidiaries or (B) any joint venture,
partnership or similar contract or arrangement;

(xi) Any sales agency, sales representation, consulting, distributorship or
franchise agreement that is not terminable in 90 days or less without cost or
penalty;

(xii) Any contract providing for the payment of any cash or other benefits upon
the sale or change of control of the Company or any of its Subsidiaries or a
substantial portion of such entity’s assets, including, without limitation, in
connection with the transactions contemplated hereby;

 

32



--------------------------------------------------------------------------------

(xiii) Any contract (A) prohibiting competition by the Company or any of the
Company’s Subsidiaries, (B) prohibiting the Company or any of its Subsidiaries
or their employees from freely engaging in any business anywhere in the world,
(C) prohibiting the disclosure of trade secrets or other confidential or
proprietary information (in the case of (C), other than nondisclosure agreements
entered into in the Ordinary Course of Business) or (D) that includes a “most
favored pricing” or similar clause restricting or otherwise impacting the right
of the Company or any of its Subsidiaries to sell any products or services in
any manner or terms under which the Company or any of its Subsidiaries is
restricted from selling, licensing or otherwise distributing any of their
respective technology or products to, or from providing services to, customers
or potential customers or any class of customers, in any geographic area, during
any period of time or in any segment of the market;

(xiv) Any material contract or commitment (A) not in the Ordinary Course of
Business and (B) which was or should have been approved by the Company Board;

(xv) Any contract pursuant to which the Company or any of its Subsidiaries has
entered into or has agreed to enter into any currency hedging or interest rate
swaps;

(xvi) Any interconnection agreement or application for interconnections of any
Project evidencing an interconnection queue position in each case with a
nameplate capacity greater than one (1) Megawatt direct current;

(xvii) Any contract pursuant to which the Company or any of its Subsidiaries has
acquired or disposed of or has agreed to acquire or dispose of any securities of
any other Person or any business or product line or the like;

(xviii) Any license, sublicense, assignment or agreement that are included in or
related to the Company-Owned IP Rights or the Company-Licensed IP Rights;

(xix) Any contract pursuant to which the Company or any of its Subsidiaries has
an option to build a power system on a roof and is paying consideration
specifically to obtain or preserve such option; and

(xx) Any other contract or commitment (other than non-disclosure or
confidentiality agreements) having value in excess of $250,000 (value for this
purpose shall mean annual payments by or to the Company in excess of $250,000)
which is not cancelable without monetary penalty on 90 days notice or less and
which is not specifically described on any other Schedule to this Agreement.

For purposes of this Agreement, “Indebtedness” shall mean, without duplication
(A) all indebtedness for borrowed money, whether current or funded, secured or
unsecured, including, without limitation, all amounts payable under or pursuant
to the Company Credit Facilities; (B) that portion of obligations with respect
to capital leases that is properly classified (or should be properly classified)
as a liability on a balance sheet in conformity with GAAP; (C) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money (for the avoidance of doubt, excluding any trade
accounts payable and checks payable to the Company, which have been endorsed by
the Company for collection in the Ordinary Course of Business); (D) all amounts
drawn under outstanding letters of credit; (E) all interest rate swap,
derivative or similar arrangements; (F) all obligations for the deferred
purchase price of any property or services (other than trade accounts payable
and checks payable to the Company which have been endorsed by the Company for
collection in the Ordinary Course of Business); (G) all obligations secured by a
purchase money mortgage or other lien to secure all or part of

 

33



--------------------------------------------------------------------------------

the purchase price of property subject to such mortgage or lien; (H) all
obligations secured by liens on property acquired by the Company or one of its
Subsidiaries, whether or not such obligations were assumed by the Company or one
of its Subsidiaries at the time of acquisition of such property; (I) all
obligations of a type referred to in clauses (A)-(H) which is directly or
indirectly guaranteed by the Company or one of its Subsidiaries or which the
Company or such Subsidiary has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which it has otherwise assured a credit
against loss, and (J) any refinancings of the foregoing, including principal,
interest, prepayment penalties and similar obligations thereto and Taxes
associated with the payment of any such amount, provided, however, that, to the
extent otherwise included above, ordinary course trade credit shall not be
deemed “Indebtedness.” For purposes of this Agreement, “Company Credit
Facilities” means the (i) Wachovia Bank, N.A. Loan Agreement dated as of
July 31, 2007; (ii) Norddeutsche Landesbank Girozentrale, New York Branch
Revolving Credit Agreement dated as of October 24, 2008, as amended; (iii) the
HSH Nordbank AG, New York Branch Second Amended and Restated Revolving Credit
and Letter of Credit Agreement for Senior Secured Revolving Credit and Letter of
Credit Facility dated as of September 24, 2008, as amended (NVT, LLC as
borrower); (iv) HSH Nordbank AG, New York Branch Credit and Letter of Credit
Agreement for Senior Secured Credit and Credit Facility dated as of August 29,
2008, as amended (Company as borrower); and (v) HSH Nordbank AG, New York Branch
Omnibus Agreement dated as of September 11, 2009, and any and all similar loan
agreements and/or credit facilities of the Company and/or its Subsidiaries.

2.13 Validity of Material Contracts. Except as set forth on Schedule 2.13, each
Material Contract is a valid, binding and enforceable obligation of the Company
and, to the Company’s Knowledge, the other parties thereto in accordance with
its terms and conditions, except to the extent that enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights and remedies of creditors generally and
general equitable principles. Neither the Company nor any Subsidiary of the
Company nor, to the Company’s Knowledge, any other party to any of the Material
Contracts is in material default under or in material violation of such Material
Contract, and no written notice of any claims of material default has been given
to the Company or any of its Subsidiaries with regard to any Material Contract.
Except as set forth on Schedule 2.13, no event has occurred which, with the
passage of time or the giving of notice, or both, would constitute, and neither
the execution of this Agreement nor the Closing hereunder do or will constitute
or result in, a material default under or a material violation of any Material
Contract by the Company, any of its Subsidiaries or any other party to such
Material Contract or would cause the acceleration of any material obligation of
any party thereto or the creation of a Lien upon any Property or any of the
equity interests of the Company or any of its Subsidiaries, or would require a
consent thereunder. The Company has made available to Parent a copy of each
written Material Contract and a materially accurate description of each oral
Material Contract, and none of such Material Contracts has been modified or
amended in any respect, except as reflected in such disclosure to Parent and, to
the Company’s Knowledge, there is no condition or fact which will prevent the
Company or any Subsidiary of the Company from performing any obligation of the
Company or any such Subsidiary contained in a Material Contract.

2.14 Intellectual Property.

(a) As used in this Agreement, “Company IP Rights” means all Intellectual
Property used in the conduct of the business of the Company and its Subsidiaries
as currently conducted.

(b) Except as set forth on Schedule 2.14(b) and any fees payable for
commercially available software and hardware, neither the Company nor any of its
Subsidiaries is paying any royalties, honoraria, fees or other payments to any
third Person (other than fees paid to accountants, lawyers, and other advisors,
and salaries payable to employees and independent contractors not contingent on
or related to use of their work product) as a result of the ownership, use,
possession, license-in, sale, marketing, advertising or disposition of any
Company IP Rights, and none shall become payable as a result of the consummation
of the transactions contemplated by this Agreement.

 

34



--------------------------------------------------------------------------------

(c) Schedule 2.14(c) (A) sets forth a list of each of the material Company
proprietary products and services currently produced, manufactured, marketed,
licensed, sold, furnished, distributed by the Company or any of its
Subsidiaries, in each of the foregoing cases, solely to the extent made
generally commercially available (each a “Company Product or Service”), and
(B) identifies, for each such Company Product or Service, whether the Company or
its Subsidiary provides support or maintenance for such Company Product or
Service. The operation of the Company’s and its Subsidiaries’ business as
currently conducted (including the use, development, manufacture, marketing,
license, sale or furnishing of any Company Product or Service) does not infringe
or misappropriate any Intellectual Property right of any third party other than
any patent of a third party, and, to the Company’s Knowledge, the operation of
the Company’s and its Subsidiaries’ business as currently conducted (including
the use, development, manufacture, marketing, license, sale or furnishing of any
Company Product or Service) does not infringe any patent of any third party.
Except as set forth Schedule 2.14(c), neither the Company nor any of its
Subsidiaries has received any written notice asserting that any process,
machine, manufacture or composition of matter used, sold, offered for sale,
distributed, exported or imported by the Company or any of its Subsidiaries or
the proposed use, sale, offer for sale, distribution, export or import of any
process, machine, manufacture or composition of matter by the Company or any of
its Subsidiaries conflicts with or infringes, or would conflict with or
infringe, the Intellectual Property or other rights of any third party, and
neither the Company nor any of its Subsidiaries has received any written notice
from any third party offering a license under any such third party Intellectual
Property or other right to avoid litigation or other claims.

(d) Except as set forth on Schedule 2.14(d), no current or, to the Company’s
Knowledge, former employee, consultant or independent contractor of the Company
or any of its Subsidiaries: (i) is in violation of any term or covenant of any
employment contract, patent disclosure agreement, invention assignment
agreement, nondisclosure agreement, noncompetition agreement or any other
Contract with any third party by virtue of such employee, consultant or
independent contractor being employed by, or performing services for, the
Company or any of its Subsidiaries or using Trade Secrets or other Intellectual
Property of others without permission; (ii) has developed any technology,
Software or other copyrightable, patentable or otherwise proprietary work for
the Company or any of its Subsidiaries that is subject to any Contract under
which such employee, consultant or independent contractor has assigned or
otherwise granted to any third party any Intellectual Property or other right in
or to such technology, Software or other copyrightable, patentable or otherwise
proprietary work; or (iii) who participated in the creation of any of the
Company’s Intellectual Property, has failed to deliver an enforceable written
Contract assigning the rights to such employee’s, consultant’s or independent
contractor’s material contributions to the Company IP Rights that may be owned
by such Persons or that the Company does not otherwise own by operation of law.
To the Company’s Knowledge, neither the employment of any employee of the
Company or any of its Subsidiaries, nor the use by the Company or any of its
Subsidiaries of the services of any consultant or independent contractor
subjects the Company or any of its Subsidiaries to any obligation to any third
party for improperly soliciting such employee, consultant or independent
contractor to work for the Company or such Subsidiary, whether such obligation
is contractual or otherwise. To the Company’s Knowledge, no third party has or
will have the right to revoke any assignment of material Company IP Rights or
the right to revoke any license of material Company IP Rights other than for
cause.

(e) The Company and its Subsidiaries have taken reasonable steps consistent with
industry standard practices to protect, preserve and maintain the secrecy and
confidentiality of Trade Secrets in the Company IP Rights. Except as set forth
on Schedule 2.14(e), no current or former employee, officer, director,
consultant or independent contractor of the Company or any of its Subsidiaries
has any right, license, claim or interest whatsoever in or with respect to any
Company IP Rights.

 

35



--------------------------------------------------------------------------------

(f) Schedule 2.14(f) contains a true and materially complete list of (i) all
worldwide registrations made by or on behalf of the Company of any Patents,
Copyrights, Trademarks or Domain Names with any Government authority, including
Domain Name registries, (ii) all applications filed by the Company to secure its
interest in Company IP Rights, including all Patents, Copyrights and Trademarks,
and, where applicable, the jurisdiction in which each of the items of Company IP
Rights has been applied for, filed, issued or registered, and (iii) all inter
parties proceedings or actions before any court or tribunal (including the
United States Patent and Trademark Office or equivalent authority anywhere else
in the world) related to any of Company IP Rights and to which the Company is a
party. All material registered Patents, Copyrights, Trademarks and Domain Names
held by the Company are valid, enforceable and subsisting, and the Company is
the record owner thereof. All necessary registration, maintenance and renewal
fees in connection with such Company-Owned IP Rights (and Company-Licensed IP
Rights in which the Company has a contractual right or obligation to pay
registration, maintenance and renewal fees) have been paid and all necessary
documents and articles in connection with such Company IP Rights have been filed
with the relevant patent, copyright, trademark or other authorities in the
United States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such Company-Owned IP Rights (and Company-Licensed IP Rights in
which the Company has a contractual right or obligation to pay registration,
maintenance and renewal fees), except for such issuances, registrations or
applications that the Company has permitted to expire or has canceled or
abandoned in its reasonable business judgment.

(g) The Company owns all right, title and interest in and to all Company-Owned
IP Rights free and clear of any and all Liens.

(h) Except as set forth on Schedule 2.14(h), to the Company’s Knowledge, there
is no material unauthorized use, disclosure, infringement or misappropriation of
any Company IP Rights by any third party, including any employee or former
employee of the Company or any of its Subsidiaries.

(i) None of the Company-Owned IP Rights has been adjudicated invalid or
unenforceable, in whole or in part. No Company-Owned IP Right is subject to any
outstanding injunction, judgment, order, decree, ruling, charge, settlement or
other disposition of any dispute regarding any Company IP Right.

(j) For purposes of this Agreement, “Company-Licensed IP Rights” means Company
IP Rights that are not Company-Owned IP Rights and “Company-Owned IP Rights”
means Company IP Rights that are owned by the Company or any of its
Subsidiaries.

(k) For purposes of this Agreement, “Intellectual Property” means the rights
associated with or arising out of any of the following: (i) domestic and foreign
patents and patent applications, together with all reissuances, divisionals,
continuations, continuations-in-part, revisions, renewals, extensions, and
reexaminations thereof, and any identified invention disclosures (“Patents”);
(ii) trade secret rights and corresponding rights in confidential information
and other non-public information (whether or not patentable), including ideas,
formulas, compositions, inventor’s notes, discoveries and improvements,
know-how, manufacturing and production processes and techniques, testing
information, research and development information, inventions, invention
disclosures, unpatented blueprints, drawings, specifications, designs, plans,
proposals and technical data, business and marketing plans, market surveys,
market know-how and customer lists and information (“Trade Secrets”); (iii) all
copyrights, copyrightable works, rights in databases, data collections, “moral”
rights, mask works, copyright registrations and applications therefor and
corresponding rights in works of authorship

 

36



--------------------------------------------------------------------------------

(“Copyrights”); (iv) all trademarks, service marks, logos, trade dress and trade
names and domain names indicating the source of goods or services, and other
indicia of commercial source or origin (whether registered, common law,
statutory or otherwise), all registrations and applications to register the
foregoing anywhere in the world and all goodwill associated therewith
(“Trademarks”); (v) all computer software and code, including assemblers,
applets, compilers, source code, object code, development tools, design tools,
user interfaces and data, in any form or format, however fixed (“Software”); and
(vi) all internet electronic addresses, uniform resource locators and
alphanumeric designations associated therewith and all registrations for any of
the foregoing (“Domain Names”).

(l) The source code for the software owned by the Company or any of its
Subsidiaries (“Proprietary Software”) will, at Closing, be materially complete
and accompanied by a complete copy, in the English language, of documentation
and other explanatory materials to the extent reasonably needed by a computer
programmer possessing ordinary skills and experience to independently compile,
maintain, support and further develop such Proprietary Software, except where
the failure to do so would not result in an adverse impact in any material
respect upon the Company or any Subsidiary of the Company.

(m) Except as set forth on Schedule 2.14(m) and other than the original owners
or developers of such Proprietary Software, or any independent contractors
engaged by Company or its Subsidiaries, neither the Company nor its Subsidiaries
has licensed or provided to any Person, or otherwise permitted any Person to
access or use, any source code or related materials for any of the Proprietary
Software, and, to the Company’s Knowledge, there are no facts that would give
rise to a right on the part of any Person to obtain the release or disclosure of
any such source code or related materials.

(n) Except as set forth on Schedule 2.14(n), no material open source or public
library software (including any version of any software licensed pursuant to any
GNU public license) (“Open Source Software”), was incorporated into or used by
any Proprietary Software. Except as set forth on Schedule 2.14(n), the use of
such Open Source Software does not obligate the Company or its Subsidiaries to
make available to third parties the source code for such Proprietary Software
other than such Open Source Software.

(o) Each item of Proprietary Software performs substantially in accordance with
its documentation and other written material used in connection with such
Proprietary Software and is free of material defects in programming and
operation, is in machine-readable form, is the current version of such Software
and includes computer programs, materials, tapes, object and source codes, other
written materials, know how and processes related to such Proprietary Software.

(p) To the Company’s Knowledge, the Proprietary Software does not contain any
time bombs, viruses, worms, Trojan horses, back doors, drop dead devices, or any
other software that would interfere with its normal operation, would allow
circumvention of security controls, or is intended to cause damage to hardware,
software or data.

(q) All Persons currently or, to the Company’s Knowledge, formerly engaged by
the Company or its Subsidiaries, other than the employees of the Company and its
Subsidiaries who have participated in the creation or development of the
Proprietary Software, have executed and delivered to the Company a valid and
enforceable agreement (A) providing for the nondisclosure by such Person of any
confidential information of any of the Company and its Subsidiaries, and
(B) providing the assignment by such Person of any Proprietary Software or
related intellectual property arising out of such Person’s employment by,
engagement by or contract with any of the Company and its Subsidiaries. No such
Person is in material default or breach of any term of any employment agreement,
non-disclosure agreement, and assignment of invention agreement or similar
agreement with any of the Company and its Subsidiaries.

 

37



--------------------------------------------------------------------------------

2.15 Litigation. Except as set forth on Schedule 2.15, (a) there is no, and
there has not been in the past two (2) years any, material suit, claim,
litigation, proceeding (administrative, judicial, or in arbitration, mediation
or alternative dispute resolution) or other action excluding any routine audit
or examination (any of the foregoing, “Action”) pending or, to the Company’s
Knowledge, threatened in writing (including email) against the Company or any of
its Subsidiaries or any of their respective officers, directors or managers,
including without limitation any Action challenging, enjoining, or preventing
this Agreement or the consummation of the transactions contemplated hereby and
(b) neither the Company nor any of its Subsidiaries is or within the past two
(2) years has been subject to any judgment, order, writ, injunction, or decree
of any court or other Government entity (“Order”) other than Orders of general
applicability.

2.16 Insurance. Set forth on Schedule 2.16 is a list of material insurance
policies and bonds currently in force covering or relating to the properties,
operations or personnel of the Company and its Subsidiaries and, with respect to
insurance policies covering product liability and similar occurrence based
risks, in force at any time in the last two (2) years, and a list of all
material claims filed by the Company with any insurance carrier in the last two
(2) years. All such material insurance policies are in full force and effect
(with respect to the applicable coverage periods), and neither the Company nor
any of its Subsidiaries is in material default under any of such material
insurance policies.

2.17 Absence of Certain Changes. Except as contemplated herein, since
December 31, 2008, except as set forth on Schedule 2.17 hereto or reflected in
the Interim Financials, there has not been:

(a) Any adverse change of a type required to be reflected on a financial
statement prepared in accordance with GAAP and which is material to the
business, condition (financial or otherwise) or operations of the Company or its
Subsidiaries, or the condition of the Property, and no such material change will
arise with respect to the Company or any of its Subsidiaries as a result of the
consummation of the transactions contemplated hereby;

(b) Other than intercompany dividends and distributions, any declaration,
setting aside, or payment of any dividend or any distribution (in cash or in
kind) to any Person with respect to any securities of the Company or its
Subsidiaries, or any redemption, purchase, or other acquisition by the Company
or any of its Subsidiaries of any of their securities;

(c) Any material increase in compensation or other remuneration payable or
committed to be paid to director, officer, or employee of the Company or any of
its Subsidiaries, or in any benefits granted under any Plan with or for the
benefit of any such director, officer or employee (other than increases in
compensation, other remuneration, wages or salaries required under existing
Material Contracts listed on Schedule 2.12(c));

(d) Except in the Ordinary Course of Business, any borrowing of money or
incurrence of any other Indebtedness by or on behalf of the Company or any of
its Subsidiaries;

(e) Except for modification, amendments or termination otherwise disclosed
pursuant to this Agreement or in the Ordinary Course of Business, any material
modification or material amendment of any Material Contract or any material
modification or termination of any Material Permit issued to the Company or any
of its Subsidiaries;

 

38



--------------------------------------------------------------------------------

(f) Any purchase by the Company or any of its Subsidiaries of any interests in
real property in excess of $500,000;

(g) Any abandonment or lapse of material Intellectual Property that was or is
owned by the Company or any of its Subsidiaries, or any grant of a license,
release or covenant not to sue with respect to any Company IP Rights other than
non-exclusive licenses granted in the Ordinary Course of Business;

(h) Any acquisition of or investment in (by merger, exchange, consolidation,
purchase or otherwise) any corporation or partnership or equity interest in any
Person;

(i) Any acquisition of any assets (other than interests in real property
disclosed pursuant to subsection (f) above), whether through capital spending or
otherwise, for an amount in excess of $500,000;

(j) Any written or, to the Company’s Knowledge, oral waiver by the Company or
any of its Subsidiaries of any claims or rights that involve amounts
individually or in the aggregate in excess of $500,000;

(k) Any charitable contribution or commitment by the Company or any of its
Subsidiaries in an amount in excess of $100,000, or any such contributions or
commitments in an amount in excess of $250,000 on an aggregate basis;

(l) Any material change in the Company’s or any of its Subsidiaries’ respective
practices with respect to the timing of the payment of accounts payable or in
the collection of notes or accounts receivable in advance of or beyond the dates
when the same would have been collected, other than in the Company’s Ordinary
Course of Business;

(m) Any change in any material method of accounting or material accounting
policies of the Company or any of its Subsidiaries (including any changes in any
estimates used in implementing such method and policies), other than those
required by GAAP, or any material write-down in the accounts receivable or
inventories of the Company or any of its Subsidiaries;

(n) Any action taken by the Company or, to the Company’s Knowledge, by another
Person on behalf of the Company that will or may reasonably be expected to cause
or constitute a material breach of any provision of this Agreement;

(o) Any change in Tax elections;

(p) Any amendment of any Tax Return relating to the Company or any of its
Subsidiaries;

(q) Any settlement of compromise with respect to any Tax controversy, Tax claim,
audit or assessment;

(r) Any closing agreement with respect to any Tax; or

(s) Any consent to any extension or waiver of the limitations period applicable
to any material Tax claim or assessment;

 

39



--------------------------------------------------------------------------------

(t) Any action or failure to take action if such action or omission would have
the effect of materially increasing the Tax liability or reducing any Tax asset
of the Company or its Subsidiaries, other than in the Company’s Ordinary Course
of Business;

(u) Any binding commitment or agreement by the Company or any of its
Subsidiaries to do any of the foregoing items (a) through (t); or

(v) Any Company Material Adverse Change.

For purposes of this Agreement, “Company Material Adverse Change” and “Company
Material Adverse Effect” shall mean any change or effect that is or would
reasonably be expected to be materially adverse to the business, operations,
assets, liabilities, earnings or results of operations, condition (financial or
otherwise), pipeline or backlog of the Company and its Subsidiaries, taken as a
whole, or the ability of the Company to consummate the transactions contemplated
by this Agreement; provided, however, that none of the following constitute, or
will be considered (including the results thereof) in determining whether there
has occurred a Company Material Adverse Effect: (i) changes that are the result
of factors generally affecting the industries or markets in which the Company or
any of its Subsidiaries operate (other than those that have had a materially
disproportionate adverse effect relative to other industry participants on the
Company and its Subsidiaries taken as a whole); (ii) any adverse change, effect
or circumstance arising out of or resulting from actions contemplated by the
parties in connection with this Agreement or the pendency or announcement of the
transactions contemplated by this Agreement, including as a result of actions of
competitors or any delays or cancellations for services or losses of suppliers
directly linked to such pendency or announcement (other than any such change,
effect or circumstance resulting from a material breach by the Company of this
Agreement or a breach by the Company or any Subsidiary of the Company of any
Material Contract or Law as a result of the execution, delivery or performance
by the Company of this Agreement or the consummation of the transactions
contemplated hereby); (iii) changes in Laws (including, for the avoidance of
doubt, Laws relating to Taxes), solar incentive programs or policies, or GAAP or
the interpretation thereof; (iv) any action taken at the written request of
Parent or Acquisition Subsidiary; and (v) changes that are the result of
economic factors affecting the national, regional or world economy or acts of
war or terrorism (other than any such change that has had a materially
disproportionate adverse effect relative to other industry participants on the
Company and its Subsidiaries taken as a whole).

2.18 No Breach of Law; Licenses and Permits.

(a) Neither the Company nor any of its Subsidiaries are, or since January 1,
2008 have been, in material default under or in material breach or violation of
any applicable statute, law, treaty, convention, ordinance, decree, order,
judgment, common law, injunction, rule, directive, technical standard or
regulation of any Government (“Law”) or the provisions of any Government permit,
franchise, or license, or any provision of their respective organizational
documents. Neither the Company nor any of its Subsidiaries has received any
written notice alleging such material default, breach or violation.

(b) The Company and each of its Subsidiaries has all material authorizations,
licenses, certificates, registrations and permits from a Government body
necessary to permit the Company and its Subsidiaries to lawfully conduct and
operate their businesses in the manner in which they currently conduct and
operate such businesses and to permit the Company and/or its Subsidiaries to own
and use their assets in the manner in which they currently own and use such
assets (collectively, “Material Permits”), and each Material Permit is valid and
in full force and effect. Notwithstanding the foregoing, “Material Permits”
shall not be deemed to include material authorizations, licenses, certificates,
registrations and permits from a Government body necessary for future Projects,
which shall be obtained by the Company and/or its Subsidiaries in the Ordinary
Course of Business. Except as set forth on Schedule 2.18(b):

(i) the Company and its Subsidiaries are in compliance with all of the material
terms and requirements of each Material Permit;

 

40



--------------------------------------------------------------------------------

(ii) neither the Company nor any of its Subsidiaries has received, at any time
since January 1, 2008, any written notice from any Government entity regarding
(A) any material violation of or material failure to comply with any term or
requirement of any Material Permit, or (B) any actual revocation, withdrawal,
suspension, cancellation, termination (which shall not be deemed to include the
expiration of a Material Permit in accordance with its terms) of or material
modification to any Material Permit; and

(iii) all applications required to have been filed for the renewal of the
Material Permits have been duly filed with the appropriate Government entities,
and neither the Company nor any of its Subsidiaries have received any written
or, to the Knowledge of the Company, verbal notice that such applications are
likely to be rejected, delayed or require any material modification.

(c) Neither the execution of this Agreement nor the Closing do or will
constitute or result in a default under or violation of any such Material
Permit.

(d) Notwithstanding the foregoing, the representations and warranties of this
Section 2.18 do not apply to matters covered by Sections 2.8 (Taxes).

2.19 Transactions with Related Persons. Other than as set forth on
Schedule 2.19, no director, officer or Unitholder is a party to any contract
with the Company or any of its Subsidiaries (other than a contract relating to
employment or the Operating Agreement) or owns any of the material assets or
property used in the business of the Company and/or any of its Subsidiaries.

2.20 Bank Accounts. Set forth on Schedule 2.20 is a list of the locations and
numbers of all bank accounts, investment accounts and safe deposit boxes
maintained by the Company and each Subsidiary, together with the names of all
Persons who are authorized signatories or have access thereto or control
thereunder on such account.

2.21 Environmental Matters.

(a) Except as set forth on Schedule 2.21, all assets, personal property, and
real property currently owned, leased or operated by the Company and/or any
Subsidiary (“Environmental Property”), all conditions on and uses and operation
of the Environmental Property, and all operations of the Company and/or any
Subsidiary (including without limitation storage, handling, transportation and
disposal of Hazardous Materials by or for the Company or any Subsidiary of the
Company) comply in all material respects, and at all times since January 1, 2008
have complied in all material respects, with all Laws relating to the protection
of health, safety or the environment, including without limitation: the Clean
Air Act, the Federal Water Pollution Control Act, the Resource Conservation and
Recovery Act, the Federal Solid Waste Disposal Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Toxic Substances
Control Act, the Occupational Safety and Health Act of 1970, the Registration,
Evaluation, Authorization and Restriction of Chemical Substances regulations,
the terms of Directive 2002/96/EC on waste electrical and electronic equipment
as implemented in each member state of the European Union in which the Company
or any Subsidiary of the Company is a “producer”, Directive 2002/95/EC on the
restriction of the use of certain hazardous substances in electrical and
electronic equipment, Directive 2003/108/EC, common law nuisance and strict
liability, and any comparable state or foreign Law (the foregoing collectively,
“Environmental Law”).

 

41



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 2.21, the Company and its Subsidiaries have
obtained and are in material compliance with all Material Permits required for
the conduct of the business and operations of the Company and/or any Subsidiary,
and have properly made all material filings and submissions to any Government or
other Person required under any Environmental Law.

(c) Except as set forth on Schedule 2.21, to the Company’s Knowledge, there has
been no spill, discharge, leak, leaching, emission, injection, disposal, escape,
dumping, or release (“Environmental Release”) at, on, beneath, or from the
Environmental Property or into the environment surrounding the Environmental
Property, which requires any remediation or response action by the Company
and/or any Subsidiary under any Environmental Law, or which will give rise to
any material liability to the Company or any Subsidiaries under any
Environmental Law, or which will materially interfere with any operations by the
Company or any Subsidiaries, of any (i) pollutants or contaminants,
(ii) hazardous, toxic, infectious or radioactive substances, chemicals,
materials or wastes, (iii) petroleum including crude oil or any derivative or
fraction thereof, (iv) asbestos fibers, (v) solid wastes or, (vi) radioactive
materials (collectively, “Hazardous Materials”). Neither the Company nor any of
its Subsidiaries sells or has sold any product or material containing asbestos
or that utilizes or incorporates asbestos-containing materials.

(d) Except as set forth on Schedule 2.21 or as would not give rise to any
material liability to the Company or any Subsidiaries under any Environmental
Law, there are and have been no (i) Hazardous Materials stored, disposed of,
generated, manufactured, refined, transported, migrated, produced, or treated
at, upon or from the Environmental Property; nor (ii) any underground storage
tanks located on or beneath the Environmental Property.

(e) The Company has made available to Parent complete copies of all material
environmental assessments, reviews, audits, filings or reports concerning the
Environmental Property in the possession of any of the Company or any of its
Subsidiaries.

(f) Except as set forth on Schedule 2.21, there are no pending or, to the
Company’s Knowledge, threatened Actions against the Company or any of its
Subsidiaries under any Environmental Law.

(g) Except as set forth on Schedule 2.21, neither the Company nor any Subsidiary
of the Company has received any written complaint, request for information,
notice of claim, notice of responsibility, notice of liability or potential
liability, notice of violation or other written notice (including e-mail) from
any Person (i) alleging actual or potential liability under any Environmental
Law; (ii) alleging a material violation of any Environmental Law; (iii) seeking
information under CERCLA or any equivalent state or foreign Law; (iv) notifying
the Company or any Subsidiary of the presence of any endangered or threatened
species affecting any Project; or (v) notifying the Company or any Subsidiary
that a nongovernmental organization, public interest group or citizen
organization may contest, interfere, or otherwise take action to prevent the
Company or any of its Subsidiaries from obtaining or maintaining any of the
Material Permits issued or to be issued for any Project under any Environmental
Law.

(h) Except as set forth on Schedule 2.21, to the Company’s Knowledge, neither
the Company nor any Subsidiary of the Company has transported or disposed of, or
allowed or arranged for any third party to transport or dispose of, any
Hazardous Materials to or at any location that is listed or proposed for listing
on the National Priorities List promulgated pursuant to CERCLA, CERCLIS, or any
equivalent list of sites for cleanup under any analogous state program.

 

42



--------------------------------------------------------------------------------

(i) Except as set forth on Schedule 2.21: (i) the Company and/or its
Subsidiaries own, control, and are otherwise entitled to the benefit of the
Environmental Attributes which have been created or issued as a result of the
Projects; (ii) such Environmental Attributes are valid, in full force and effect
and neither the Company nor any of its Subsidiaries have pledged any
Environmental Attributes as collateral or security in support of any loan
agreement; (iii) the Company and/or its Subsidiaries have operated, managed and
maintained the Projects as required for continued preservation of the
Environmental Attributes in compliance with all Laws, and know of no condition
or fact which will prevent the Company or any Subsidiary from performing any
obligation contained in any contract; (iv) the Company and each of its
Subsidiaries are, and since January 1, 2008 have been, in material compliance
with each and every representation and warranty they have made in each contract
it has entered into involving Environmental Attributes; (v) neither the Company
nor any of its Subsidiaries has received any written notice from any Person
alleging that any of the Environmental Attributes are in violation of any Law,
invalid, or have no or reduced value; and (vi) with respect to Projects
currently under development, the Company and/or its Subsidiaries have followed,
and intend to continue to follow, best practices and protocols designed to
maximize the production or issuance of Environmental Attributes. For purposes of
this Agreement, “Environmental Attributes” means any and all environmental air
quality credits, renewable energy credits, green credits, carbon credits,
emissions reduction credits, certificates, tags, offsets, allowances, or similar
rights available under currently existing Laws and resulting from the avoidance
of the emission of any gas, chemical, or other substance, including mercury,
nitrogen oxide, sulfur dioxide, carbon dioxide, carbon monoxide, particulate
matter or similar pollutants or contaminants.

(j) Attached as Schedule 2.21 is a true, correct and complete list of each
contract which involves or relates to the creation, existence, control,
management, preservation, or sale of Environmental Attributes by the Company or
any of its Subsidiaries.

2.22 Officers, Directors, Employees; Compensation.

(a) Set forth on Schedule 2.22(a) is a complete list of: (i) all current
directors of the Company and each of its Material Subsidiaries, (ii) all current
officers (with office held) of the Company and each of its Material
Subsidiaries, (iii) all current employees of the Company and each of its
Subsidiaries employed in the United States, and (iv) all current employees of
the Company and each of its Subsidiaries employed outside of the United States.
The Company has delivered, under cover of letter dated October 21, 2009, a true,
correct and complete list of the current rate of compensation (if any) payable
to each employee or consultant, and any paid vacation time owing to such person,
any incentive or bonus payments owing to such persons but not yet paid and the
date of employment of each such person.

(b) Except as set forth on Schedule 2.22(b): (i) neither the Company nor any of
its Subsidiaries has borrowed money from any of its officers, directors or
employees except for amounts due in the Ordinary Course of Business as salaries,
wages, employee benefits and bonuses and in reimbursement of business expenses
in the Ordinary Course of Business; and (ii) no officer, director, or employee
of the Company or any of its Subsidiaries has borrowed money from the Company or
such Subsidiary except for advances for business expenses in the Ordinary Course
of Business or otherwise repaid in full in cash prior to the Effective Time.

(c) Except as set forth on Schedule 2.22(c), all contracts between the Company
or one of its Subsidiaries and their employees are terminable at any time on
three (3) month’s notice or less without compensation other than wages and award
bonuses earned through the date of termination, pay in lieu of accrued and
untaken holiday, earned commission and pension or as required by Law.

 

43



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.22(d), every employee of the Company or
one of its Subsidiaries is a party to a confidentiality/non-disclosure agreement
with the Company or such Subsidiary.

2.23 Labor Matters.

(a) Neither the Company nor any of its Subsidiaries is party to or bound under
applicable Law by any collective bargaining, works council, union representation
or similar agreement or arrangement, except certain industry-specific collective
bargaining agreements that apply automatically to employees in Europe by virtue
of the application of relevant European law. Except as set forth on Schedule
2.23, neither the Company nor any Subsidiary of the Company is subject to any
charge, demand, petition or representation proceeding seeking to compel, require
or demand it to bargain with any labor union or labor organization nor is there
pending or, to the Company’s Knowledge, threatened, any material labor strike,
dispute, walkout, work stoppage, slow-down or lockout involving the Company or
any Subsidiary of the Company.

(b) There is no material labor strike, material dispute, material slowdown, or
material stoppage pending or, to the Company’s Knowledge, threatened against
either the Company or any of its Subsidiaries.

(c) Neither the Company nor any of its Subsidiaries is engaging in or has
engaged in any unfair labor practice, as defined in the National Labor Relations
Act of 1947, as amended.

2.24 Employee Benefit Matters.

(a) Except as set forth on Schedule 2.24, neither the Company nor any of its
Subsidiaries has outstanding and neither the Company nor any of its Subsidiaries
is a party to or subject to liability under: (i) any employee benefit plan
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”); (ii) any agreement, arrangement, plan, or
policy, qualified or non-qualified, whether or not written, that involves
(A) any pension, retirement, profit sharing, deferred compensation, bonus, stock
option, stock purchase, phantom stock, health, welfare, or incentive plan; or
(B) welfare or “fringe” benefits, including without limitation vacation,
severance, disability, medical, hospitalization, dental, life and other
insurance, tuition, company car, club dues, sick leave, maternity, paternity or
family leave, health care reimbursement, dependent care assistance, cafeteria
plan, regular in-kind gifts or other benefits; or (iii) any employment,
consulting, engagement, or similar retainer agreement or golden parachute
arrangement (but excluding third-party corporate services agreements) ((i),
(ii) and (iii) together the “Plans” and each item thereunder a “Plan”). For any
Plans of the Company or its Subsidiaries so disclosed on Schedule 2.24, such
disclosure lists any U.S. Plans and any non-U.S. Plans separately. True,
correct, and complete in all material respects copies of all documents creating
or evidencing any Plan listed on Schedule 2.24, including the plan document and,
if applicable, the summary plan description (including any summaries of material
modifications) have been made available to Parent. Other than amendments
provided to Parent, no amendments have been made to or promised with respect to
any Plans.

(b) Each Plan covering individuals who are employed by the Company or any of its
Subsidiaries complies in all material respects with, has been administered,
operated and maintained in compliance in all material respects with its terms
and in compliance in all material respects with, and neither the Company nor any
Subsidiary has any direct or indirect material liability for non-compliance
under, ERISA or any other Law applicable to any Plan. To the extent applicable
with respect to each Plan, true, correct and complete copies of the most recent
Forms 5500, including without limitation, all schedules thereto, all financial
statements with attached opinions of independent accounts and all actuarial

 

44



--------------------------------------------------------------------------------

reports, have been made available to Parent. Each Plan that is intended to
qualify under Section 401(a) or Section 509(c)(9) of the Code has received a
favorable determination letter from the Internal Revenue Service (a copy of
which has been provided to Parent) and related trusts have been determined to be
exempt from taxation. Nothing has occurred that would reasonably be expected to
cause, and no Action is pending or, to the Company’s Knowledge, threatened,
which would reasonably be expected to result in the loss of such exemption or
qualification.

(c) Neither the Company nor any of its Subsidiaries (i) has any obligation to
make any contributions to any multi-employer plan (as defined in Section 4001 of
ERISA) or to any pension plan subject to the minimum funding standards of
Section 412 of the Code or Title IV of ERISA, (ii) has been a member of a
controlled group which has an obligation to contribute to any such plans and
(iii) is under common control with an employer which has an obligation to
contribute to any such plans. Neither the Company nor any of its Subsidiaries
has terminated or taken action to terminate, in whole or in part, any employee
pension benefit plan, as defined in ERISA Section 3(2), that is subject to Title
IV of ERISA within the 3-year period preceding the Closing Date.

(d) With respect to each Plan, no prohibited transaction (as defined in ERISA
Section 406 or Code Section 4975) has occurred which would result in any
material liability to the Company or its Subsidiaries.

(e) Each and every Plan which is a group health plan (as such term is defined in
Code Section 5001(b)) complies and in each and every case has been operated in
compliance in all material respects with the requirements of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Health
Insurance Portability and Accountability Act of 1996, as amended and any
applicable state and local laws.

(f) Except as set forth on Schedule 2.24, neither the Company nor any of its
Subsidiaries has any liability or obligation to provide life, medical or other
welfare benefits to former or retired employees, other than as required by COBRA
or applicable state law.

(g) Except as set forth on Schedule 2.24, all contributions with respect to the
Plans for all periods ending prior to the Closing Date (including periods from
the first day of the current plan year to the Closing Date) will be made prior
to the Closing Date by the Company and all members of the controlled group in
accordance with past practice and the recommended contribution in the applicable
actuarial report. All insurance premiums (including premiums to the Pension
Benefit Guaranty Corporation) have been paid in full, subject only to normal
retrospective adjustments in the ordinary course, to the extent applicable to
the Plans for policy years or other applicable policy periods ending on or
before the Closing Date.

(h) There is no pending or, to the Company’s Knowledge, threatened proceeding or
investigation, suit, grievance, arbitration or other manner of litigation, or
claim against or involving any Plan described on Schedule 2.24 hereof, other
than routine claims for benefits.

(i) All material expenses and material liabilities relating to all of the Plans
described on Schedule 2.24 have been, and will be on the Closing Date, fully and
properly accrued on the books and records of the Company and its Subsidiaries
and the Financial Statements reflect all of such liabilities in a manner
reasonably satisfying the requirements of Financial Accounting Standards 87 and
88.

(j) With respect to Plans covering employees outside the United States
(including any Plan covering former employees and/or retirees of the Company and
its Subsidiaries outside the United States):

(i) Such Plan may be unilaterally amended, varied, modified or terminated in
whole or in part by the Company or its Subsidiaries on or at any time after the
Closing Date and the Company may take contribution holidays or withdraw surplus
from each Plan, subject only to approvals required by applicable Law and the
terms of such Plan;

 

45



--------------------------------------------------------------------------------

(ii) Neither the Company nor any of its Subsidiaries is a party to, bound by or
proposing to introduce in respect of any of its employees outside the United
States any severance or redundancy payment scheme that exceeds the minimum
requirements imposed by Law, nor is there any agreed procedure for redundancy
selection;

(iii) Except as set forth on Schedule 2.24, neither the Company nor any of its
Subsidiaries is a party to, bound by or proposing to introduce in respect of any
of its employees outside the United States any share option, profit sharing,
bonus, commission or any other scheme relating to the profit or sales of the
Company or its Subsidiaries;

(iv) Neither the Company nor any of its Subsidiaries has incurred any material
liability for failure to provide information or to consult with employees
outside the United States as required by applicable Law;

(v) No subject access requests made by employees to the Company pursuant to any
applicable data protection or privacy Law (including, but not limited to, the
Data Protection Act 1998) are outstanding and the Company and its Subsidiaries
have complied in all material respects with the provisions of any applicable
data protection or privacy Law in respect of all personal data held or processed
by them; and

(vi) Neither the Company nor any of its Subsidiaries has offered, promised or
agreed to any future variation in the Contract of employment of any employee
outside the United States other than the substitution of Parent equity, stock
option, 401(k) matching and bonus plans for Company UARs and bonus plans; for
avoidance of doubt, Parties acknowledge and agree the Company’s 2009 Bonus Plan
shall remain in place for the duration of its effective period.

(k) Except as set forth on Schedule 2.24, the consummation of the transaction
contemplated by this Agreement, other than by reason of actions taken by Parent
following the Closing, will not (i) entitle any current or former employee of
the Company or its Subsidiaries to severance pay, unemployment compensation or
any other payment or (ii) accelerate the time of payment or vesting, or increase
the amount of any compensation due to any current or former employee of the
Company or its Subsidiaries.

2.25 Discrimination and Occupational Safety and Health. Except as set forth on
Schedule 2.25, since January 1, 2008, neither the Company nor any of its
Subsidiaries (i) has received any written notice from any Government entity
alleging a material violation of occupational safety or health Laws or other
default order or (ii) is in material breach or violation of any Law related to
occupational health or safety.

2.26 Customers and Suppliers. Schedule 2.26 sets forth a true, complete and
correct list of the 20 largest customers (the “Material Customers”) of the
Company and its Subsidiaries, taken together, and the 20 largest suppliers (the
“Material Suppliers”) of the Company and its Subsidiaries, taken together, by
volume of sales and purchases, respectively (by dollar volume) for the year
ending December 31, 2009. Except as disclosed on Schedule 2.26, the Company has
not received written notice from any Material Supplier that such Material
Supplier will stop or materially decrease the rate of supplying materials,
products or services to the Company or any Subsidiary of the Company. Except as
disclosed on Schedule 2.26,

 

46



--------------------------------------------------------------------------------

neither the Company nor any of its Subsidiaries has received written notice from
any Material Customer that such Material Customer will stop or decrease the rate
of buying materials, services or products from the Company or any of its
Subsidiaries. Other than financial and engineering relationships, the Company is
not reliant on any sole source supply arrangements relative to significant
components of the conduct of the business of the Company and its Subsidiaries
with respect to which alternative sources of supply are not readily available on
comparable terms and conditions (including all significant goods and services
for which there is only one reasonably available source).

2.27 Product Liability Claims. The aggregate loss and expense (including
out-of-pocket expenses) attributable to all product liability and similar claims
now pending or hereafter asserted against the Company and/or any of its
Subsidiaries with respect to all products or services manufactured or provided
by the Company and/or any of its Subsidiaries on or prior to the Effective Time
will not exceed $100,000.

2.28 Product and Service Warranties. The Company has made available to Parent
the standard forms of product and service warranties and guarantees provided by
the Company and each Subsidiary of the Company to their customers. The aggregate
loss and expense (including out-of-pocket expenses) attributable to all product
and service warranties and guarantees and similar claims now pending or
hereafter asserted against the Company and/or any of its Subsidiaries with
respect to products manufactured or services rendered on or prior to the
Effective Time will not exceed $100,000.

2.29 Foreign Operations and Export Control. Except as set forth in Schedule
2.29, at all times in the last two (2) years, (i) the Company and each of its
Subsidiaries are not, were not and will not become subject to any material
unpaid import-related duties, taxes, interest or penalties associated with the
failure by the Company or any of its Subsidiaries to register with the
appropriate Government authority in the United States as an “importer of record”
of solar modules or to pay import or related duties, taxes, interest or
penalties in the United States as an “importer of record” of solar modules, in
either case as a result of the importation of solar modules by the Company or
any of its Subsidiaries prior to the Effective Time and (ii) the Company and
each of its Subsidiaries have acted:

(a) in all material respects pursuant to valid qualifications to do business in
all jurisdictions outside the United States where such qualification is required
by local Law and the nature of the Company’s or any of its Subsidiaries’
activities in such jurisdictions;

(b) in material compliance with all applicable foreign Laws, including without
limitation Laws relating to foreign investment, foreign exchange control,
immigration, employment and taxation;

(c) without material violation of and in material compliance with all relevant
anti-boycott laws, regulations and guidelines, including without limitation
Section 999 of the Code and the regulations and guidelines issued pursuant
thereto and the Export Administration Regulations administered by the U.S.
Department of Commerce, as amended from time to time, including all reporting
requirements and is not a party to any agreement requiring it to participate in
or cooperate with the Arab boycott of Israel, including any agreement to provide
boycott-related information or to refuse to do any business with any Person for
boycott-related reasons;

(d) without material violation of and in material compliance with any applicable
export or reexport control or sanctions laws, orders or regulations of any and
all applicable jurisdictions, including without limitation the United States and
any jurisdiction in which the Company or any relevant Subsidiary of the Company
is established or from which it exports or reexports any items or in which it
provides services, including without limitation the Export Administration
Regulations administrated by

 

47



--------------------------------------------------------------------------------

the U.S. Department of Commerce, sanctions and embargo executive orders and
regulations administered by the Office of Foreign Assets Control of the U.S.
Treasury Department and the International Traffic in Arms Regulations
administered by the U.S. State Department, all as amended from time to time, and
without violation of and in compliance with the requirements of any applicable
general licenses or license exceptions, and any required export or reexport
licenses or authorizations granted under such laws, regulations or orders, which
licenses or authorizations are described in Schedule 2.29;

(e) without violation and in compliance with the requirements of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, any applicable Law
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business or other applicable conventions, and any
other applicable anti-corruption law; and

(f) without written notice of violation and in material compliance with any and
all applicable import laws, orders or regulations of any applicable
jurisdiction, as amended from time to time, and without notice of violation of
and in material compliance with any required import permits, licenses,
authorizations and general licenses granted under such laws, regulations or
orders, which permits, licenses and authorizations are described in Schedule
2.29.

2.30 Inventories. The inventories of the Company and/or its Subsidiaries are of
a quality and quantity useable and saleable in the Ordinary Course of Business,
subject to appropriate and adequate allowances and reserves reflected on the
Financial Statements as adjusted for operations and transactions through the
Closing Date in accordance with GAAP for obsolete, excess, slow-moving, lower of
cost or market and other reserves required under GAAP (none of which adjustments
will, or are expected to, be in an amount that is materially more than the
similar adjustments made by the Company for the quarter ended September 30,
2009). Such allowances have been calculated in accordance with GAAP in a manner
consistent with the past practice of the Company. None of the inventory of the
Company or any of its Subsidiaries is held on consignment, or otherwise, by
third parties.

2.31 Government Contracts. Schedule 2.31 lists all of the Material Contracts to
which the Company or any of its Subsidiaries and a Government authority are
parties (“Government Contracts”). Neither the Company nor any of its
Subsidiaries is suspended or debarred from contracting by a Government
authority. Neither the Company nor any of its Subsidiaries has received a
document subpoena or been the subject of an enforcement action in connection
with a contract involving a Government authority. Each of the Company and its
Subsidiaries are in compliance, in all material respects, with the requirements
of Executive Order 11246, as amended, and related equal opportunity and
affirmative action clauses of its contracts with the U.S. Government
authorities.

2.32 Brokers, Finders. Except for Morgan Stanley and Goldman Sachs, no finder,
broker, agent, or other intermediary, acting on behalf of the Company or any of
its Subsidiaries, is entitled to a commission, fee, or other compensation or
obligation in connection with the negotiation or consummation of this Agreement
or any of the transactions contemplated hereby.

2.33 Dissenters’ Rights. Neither the Company nor the transactions contemplated
by this Agreement will provide any Unitholder with any appraisal or dissenters’
rights under the LLC Act or other applicable Law.

2.34 Proxy Statement/Offering Memorandum. None of the information relating to
the Company or any of its Subsidiaries in the Proxy Statement/Offering
Memorandum or in any amendment or supplement thereto will contain an untrue
statement of material fact or will omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading.

 

48



--------------------------------------------------------------------------------

2.35 Disclaimer; Knowledge; Disclosure Schedules and Warranties.

(a) The representations and warranties set forth in this Article 2 are the only
representations and warranties of the Company in connection with the
transactions contemplated hereby. It is understood and acknowledged that, except
as otherwise set forth in this Article 2, the Company has not made any
representations and warranties regarding projections, future revenue or profits
or other similar predictions.

(b) Whenever a representation or warranty made by the Company in this Agreement
refers to the “knowledge of the Company,” “the Company’s Knowledge” or words of
similar import, such knowledge shall be deemed to consist only of the actual
knowledge of the Persons listed on Schedule 2.35(b) after due inquiry.

(c) Certain information set forth in the schedules to this Agreement is included
solely for informational purposes and may not be required to be disclosed
pursuant to this Agreement. The disclosure of any information shall not be
deemed to constitute an acknowledgment that such information is required to be
disclosed in connection with the representations and warranties made by Parent,
Acquisition Subsidiary or the Company, as applicable, in this Agreement or that
such information is material, nor shall such information be deemed to establish
a standard of materiality, nor shall it be deemed an admission of any liability
of, or concession as to any defense available to, Parent, Acquisition Subsidiary
or the Company, as applicable. The section number headings in the schedules
correspond to the section numbers in this Agreement and any information
disclosed in any section of the schedules shall be deemed to be disclosed with
respect to and incorporated into any other section of the schedules where such
disclosure is specifically cross-referenced or is reasonably apparent as being
applicable from the face of the disclosure itself.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUBSIDIARY

Parent and Acquisition Subsidiary hereby jointly and severally make the
following representations and warranties to the Company, each of which is true
and correct on the date hereof and on the Closing Date and each of which shall
survive the Closing as provided in Section 7.1.

3.1 Organization, Qualification and Power; Enforceability; Noncontravention.
Parent is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Delaware. Acquisition Subsidiary is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware. Each of Parent and Acquisition Subsidiary is
duly licensed and qualified to do business and is in good standing in each other
jurisdiction in which the failure to be so qualified or in good standing would
be reasonably expected to have a material impact on Parent and Acquisition
Subsidiary. Each of Parent and Acquisition Subsidiary has all requisite power
and authority to own, lease and use its assets and properties and to conduct the
business in which it is presently engaged. Each of Parent and Acquisition
Subsidiary has all requisite power and authority to execute and deliver this
Agreement and each of the other Transaction Documents to which it is a party to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and each other Transaction Document to which it is
a party by Parent and/or Acquisition Subsidiary has been duly authorized by all
requisite corporate or limited liability company action on the part of Parent
and Acquisition Subsidiary. This Agreement and each of the other Transaction
Documents to which it is a party constitutes a valid and binding obligation of
Parent and Acquisition Subsidiary, enforceable against each such party in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights and

 

49



--------------------------------------------------------------------------------

remedies of creditors generally. “Parent Material Adverse Effect” and “Parent
Material Adverse Change” mean any material adverse change, event, circumstance
or development with respect to, or material adverse effect on, the business,
financial condition or results of operations of Parent and Acquisition
Subsidiary, taken as a whole, or the ability of Parent or Acquisition Subsidiary
to consummate the transactions contemplated by this Agreement; provided,
however, that none of the following constitute, or will be considered (including
the results thereof) in determining whether there has occurred, a Parent
Material Adverse Effect: (i) changes that are the result of factors generally
affecting the industries or markets in which Parent operates (other than those
that have had a materially disproportionate adverse effect relative to other
industry participants on Parent); (ii) any adverse change, effect or
circumstance arising out of or resulting from actions contemplated by the
parties in connection with this Agreement or the pendency or announcement of the
transactions contemplated by this Agreement, including as a result of actions of
competitors or any delays or cancellations for services or losses of employees,
suppliers or customers directly linked to such pendency or announcement (other
than any such change, effect or circumstance resulting from a material breach by
Parent of this Agreement); (iii) changes in Laws (including, for the avoidance
of doubt, Laws relating to Taxes), solar incentive programs or policies, or GAAP
or the interpretation thereof; (iv) any action taken at the written request of
the Company or the Representatives; and (v) changes that are the result of
economic factors affecting the national, regional or world economy or acts of
war or terrorism (other than any such change that has had a materially
disproportionate adverse effect relative to other industry participants on
Parent and Acquisition Subsidiary, taken as a whole). As used in this Agreement,
“Transaction Documents” means this Agreement, the Voting Agreements, the
Employment, Non-Competition and Confidentiality Agreements, the Amended
Employment Agreements, the Blocker Purchase Agreements, the Certificate of
Merger, the Indemnification Escrow Agreement, the Expense Escrow Agreement, the
Exchange Agent Agreement, each Release, the Registration Rights Agreement, the
Cash Bonus Plan, the Consideration Exchange Agreements, the Lock-Up Agreements
and any other agreements, instruments or documents executed or delivered in
accordance with the terms of this Agreement in connection with the consummation
of the transactions contemplated hereby.

3.2 Capitalization and Related Matters.

(a) The authorized capital stock of Parent (“Parent Capital Stock”) consists of
300,000,000 shares of the Parent Common Stock and 50,000,000 shares of preferred
stock. As of October 15, 2009, 223,557,497 shares of Parent Common Stock (net of
treasury shares) were issued and outstanding. All shares of Parent Capital Stock
have been duly authorized, and all issued and outstanding shares of Parent
Capital Stock have been validly issued and are fully paid and non-assessable.

(b) The entire authorized equity interests of Acquisition Subsidiary consists
solely of 1,000 membership units, of which 1,000 membership units are issued and
outstanding. Parent or a wholly-owned subsidiary of Parent owns all issued and
outstanding equity interests of Acquisition Subsidiary, free and clear of any
and all Liens.

(c) The shares of Parent Common Stock to be issued in accordance with this
Agreement will, upon such issuance, be duly authorized, validly issued, fully
paid and non-assessable, free of any Liens (other than Liens created by this
Agreement or any of the other Transaction Documents and obligations of the
holder thereof to comply with applicable Laws in connection with the transfer or
sale thereof) and not subject to any preemptive rights or rights of first
refusal created by statute, the organizational documents of Parent or
Acquisition Subsidiary or any Contract to which Parent or Acquisition Subsidiary
is a party or is bound under applicable Law. Subject to the accuracy of the
representations and warranties of the Unitholders in each AIQ Form provided to
the Company, the shares of Parent to be issued pursuant to this Agreement,
including the exhibits and attachments thereto, will be issued without violation
of the Securities Act or applicable state securities Law.

 

50



--------------------------------------------------------------------------------

3.3 Consents. Except as set forth on Schedule 3.3, no material permit, consent,
waiver, approval or authorization of, or material declaration to or filing or
registration with, any third Person or Government is required for the execution,
delivery or performance by Parent and Acquisition Subsidiary of this Agreement
or any other Transaction Document to which each of them is a party, or the
consummation by Parent and Acquisition Subsidiary of the transactions
contemplated hereby or thereby except for: (A) the filing of a pre-merger
notification and report form by Parent or Acquisition Subsidiary under the HSR
Act and the expiration or termination of the applicable waiting period
thereunder and any other required Antitrust Filings; and (B) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware.
Except as set forth on Schedule 3.3, neither Parent nor Acquisition Subsidiary
is a party to, subject to or bound under applicable Law by any note, bond,
mortgage, indenture, deed of trust, agreement, lease or contract or any statute,
law, rule, regulation, judgment, order, warrant, injunction, or decree of any
court, administrative or regulatory body, governmental agency, arbitrator,
mediator or similar body which will conflict with or be breached, violated or
terminated (whether or not with notice or lapse of time or both) by the
execution, delivery or performance by Parent or Acquisition Subsidiary of this
Agreement or any other Transaction Document to which it is a party. The
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will not result in the creation of any material
Liens against Parent or Acquisition Subsidiary or any of the properties or
assets of Parent or Acquisition Subsidiary. None of the execution and delivery
of this Agreement or any of the other Transaction Documents to which it is a
party by the Company, the performance by Parent or Acquisition Subsidiary of its
obligations hereunder or under any of the other Transaction Documents to which
is a party, nor the consummation of the transactions contemplated hereby or
thereby will violate, conflict with or result in any breach of any provision of
the organizational documents of Parent or Acquisition Subsidiary. No vote of any
of Parent’s stockholders is necessary in connection with the consummation of the
Merger or any of the other transactions contemplated by this Agreement or any of
the other Transaction Documents (including the adoption of the Cash Bonus Plan
and Inducement Grant Plan and the issuance of equity under the Inducement Grant
Plan).

3.4 SEC Documents; Financial Statements.

(a) Parent has made available to the Company a true and complete copy of all
registration statements, reports, forms, proxy statements, information
statements or other documents (including all exhibits and other information
incorporated by reference) (collectively, the “Parent SEC Documents”) filed by
it with the U.S. Securities and Exchange Commission (the “SEC”) since
December 31, 2008. Parent has filed all required registration statements,
reports, forms, proxy statements, information statements and other documents
(including all exhibits and all other information incorporated by reference)
required to be filed by it with the SEC since January 1, 2007. As of their
respective filing dates, each Parent SEC Document complied (and each document to
be filed with the SEC by Parent after the date hereof and before the Closing
Date (“Subsequent SEC Documents”) will comply) in all material respects with the
requirements of the Securities Exchange Act of 1934 (the “Exchange Act”) or the
Securities Act, as applicable, and the rules and regulations of the SEC
thereunder and each Parent SEC Document, as of its respective filing date and
taken together with all other Parent SEC Documents filed prior to such date, did
not contain (and each Subsequent SEC Document will not, as of its filing date
and taken together with the Parent SEC Documents and Subsequent SEC Documents
filed prior to such date, contain) any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading, except to the extent corrected in a subsequently filed
Parent SEC Document or Subsequent SEC Document, and to the extent based on
information (financial or otherwise) provided by the Company or any of its
Subsidiaries or any of their respective members, directors, officers, partners,
employees, successors, assigns, representatives or agents. None of Parent’s
Subsidiaries is required to file any forms or reports with the SEC.

 

51



--------------------------------------------------------------------------------

(b) The Parent SEC Documents contain an audited consolidated balance sheet of
Parent as of December 31, 2008 and the related audited consolidated statements
of income and cash flow for the year then ended and Parent’s unaudited
consolidated balance sheet as of June 30, 2009 (the “Parent Balance Sheet”) and
the related unaudited consolidated statements of income and cash flow for the
six-month period then ended (collectively, the “Parent Financials”). The Parent
Financials (i) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or, in the case of the unaudited financial statements, as
permitted by GAAP), and (ii) present fairly, in all material respects, the
consolidated financial condition and results of operations and cash flows of
Parent and each of its Subsidiaries as of the dates, and for the periods,
indicated therein, except as otherwise noted therein (subject, in the case of
interim period financial statements, to normal recurring year-end audit
adjustments, none of which, individually or in the aggregate, are material).

3.5 Brokers, Finders. Except for Credit Suisse Securities (USA) LLC, no finder,
broker, agent, or other intermediary, acting on behalf of Parent or Acquisition
Subsidiary, is entitled to a commission, fee, or other compensation or
obligation in connection with the negotiation or consummation of this Agreement
or any of the transactions contemplated hereby.

3.6 Financing. Parent has and will have as of the Effective Time, sufficient
cash, available lines of credit or other sources of immediately available funds
and sufficiently authorized but unissued shares of Parent Common Stock to enable
it to pay the aggregate Merger Consideration, the HSH Repayment and the Cash
Bonus Payments and make the Inducement Grants all in accordance with the terms
of this Agreement.

3.7 Litigation. Except as set forth on Schedule 3.7, there is no Action or Order
pending or, to the knowledge of Parent, threatened against Parent or Acquisition
Subsidiary challenging, enjoining or preventing this Agreement or the
consummation of the transactions contemplated hereby. Except as set forth on
Schedule 3.7 or as disclosed in the Parent SEC Reports filed prior to the date
of this Agreement, there is no material action, suit, claim or proceeding of any
nature pending, or to the knowledge of Parent, threatened, against Parent or any
of its Subsidiaries or any of their respective officers or directors. As of the
date hereof, there is no investigation or similar proceeding pending or, to the
knowledge of Parent, threatened, against Parent by or before the SEC or New York
Stock Exchange. As of the date hereof, no Government entity has at any time
challenged the legal right of Parent or any of its Subsidiaries to conduct its
operations as presently or previously conducted.

3.8 Proxy Statement/Offering Memorandum. None of the information relating to
Parent or Acquisition Subsidiary in the Proxy Statement/Offering Memorandum or
in any amendment or supplement thereto will contain an untrue statement of
material fact or will omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.

3.9 Absence of Certain Changes or Events. Since December 31, 2008 and until the
date of this Agreement, except as disclosed in the Parent SEC Reports, Parent
has conducted its business only in the Ordinary Course of Business and there has
not occurred: (a) any change, event or condition (whether or not covered by
insurance) that, individually or in the aggregate with any other changes, events
and conditions, has resulted in, or could reasonably be expected to result in, a
Parent Material Adverse Effect, (b) any declaration, setting aside or payment of
any dividend or other distribution (whether in cash, stock or property) with
respect to any of Parent Capital Stock, (c) any amendment of any provision of
the certificate of incorporation or bylaws of, or of any material term of any
outstanding security issued by, Parent, (d) any material change in any method of
accounting or accounting practice by Parent except for any such change required
by a change in GAAP, or (e) any split, combination or reclassification of any of
Parent Capital Stock or any issuance or the authorization of any issuance of any
other securities in respect of, in lieu of, or in substitution for shares of
Parent Capital Stock.

 

52



--------------------------------------------------------------------------------

3.10 Interim Operations of Acquisition Subsidiary.

(a) Acquisition Subsidiary was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and has engaged in no business
activities other than as expressly contemplated by this Agreement.

(b) As of the date hereof and as of the Effective Time, except for
(i) obligations or liabilities incurred in connection with its organization and
(ii) this Agreement and any other agreements or arrangements contemplated by
this Agreement or in furtherance of the transactions contemplated hereby,
Acquisition Subsidiary has not incurred, directly or indirectly, through any of
its Subsidiaries or Affiliates, any obligations or liabilities or engaged in any
business activities of any type or kind whatsoever or entered into any
agreements or arrangements with any Person.

3.11 S-3 Eligibility. Parent is and will be at Closing (i) eligible to register
secondary offerings of securities, including the resale of the shares of Parent
Common Stock constituting the Initial Stock Consideration, Indemnification
Escrow Shares and the Earnout Consideration payable in shares of Parent Common
Stock on a registration statement on Form S-3 under the Securities Act and
(ii) a “well known seasoned issuer” under the Securities Act and the rules and
regulations promulgated thereunder. No reason currently exists which will
prevent the registration statement on Form S-3 to be filed at Closing (the
“Closing Registration Statement”) from becoming effective automatically upon
filing with the SEC pursuant to this Agreement and the Registration Rights
Agreement.

ARTICLE 4

CONDUCT OF THE BUSINESS PENDING THE MERGER

4.1 Conduct of Business of the Company. Except as set forth on Schedule 4.1 or
as otherwise expressly permitted by this Agreement or as Parent may otherwise
consent to or approve in writing, which consent shall not be unreasonably
withheld or delayed (it being understood and agreed that a delay of two
(2) Business Days or less shall not be deemed unreasonable) on and after the
date hereof and prior to the Effective Time, the Company and its Subsidiaries
shall operate in the Ordinary Course of Business and, to the extent consistent
therewith, use commercially reasonable efforts consistent with prudent business
practices to (i) preserve intact its current business organization in all
material respects, (ii) keep available the services of its current officers and
other key employees and (iii) preserve its relationships with those Persons
having business dealings with it, including vendors and customers. Furthermore,
the Company covenants that, from and after the date hereof, unless Parent shall
otherwise expressly consent in writing, which consent shall not be unreasonably
withheld or delayed (it being understood and agreed that a delay of two
(2) Business Days or less shall not be deemed unreasonable), the Company and
each of its Subsidiaries shall use its commercially reasonable efforts to:
(x) keep in full force and effect insurance comparable in amount and scope of
coverage to insurance now carried by it, (y) follow its currently contemplated
Project installation schedule as reflected in the business plan of the Company
delivered to Parent under cover of letter dated October 21, 2009 (the “Business
Plan”) and (z) pay all accounts payable and other obligations in the Ordinary
Course of Business consistent with the provisions of this Agreement, except if
the same are contested in good faith, and, in the case of the failure to pay any
material accounts payable or other obligations which are contested in good
faith, only after consultation with Parent. Without limiting the generality of
the foregoing, during the period from the date of this Agreement to the
Effective Time, neither the Company nor any of its Subsidiaries shall:

(a) (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its Units or any other equity interests to
any Person other than the Company or one of its Subsidiaries, (ii) split,
combine or reclassify any of its Units or any other equity interests or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its Units or any other equity interests, except for
issuances of capital stock or other equity interests upon the exercise of
options outstanding as of the date hereof in accordance with their present
terms, (iii) except as expressly contemplated by this Agreement, purchase,
redeem or otherwise acquire any Units or any other securities thereof or any
rights, warrants or options to acquire any such shares or other securities or
(iv) make any other actual, constructive or deemed distribution in respect of
any Units or other equity interests or otherwise make any payments to
Unitholders in their capacity as such;

 

53



--------------------------------------------------------------------------------

(b) except as set forth in Schedule 4.1(b), issue, deliver, sell, pledge or
otherwise encumber or subject to any Lien any Units, any other voting securities
or other equity interests or any securities convertible into, or any rights,
warrants or options to acquire, any such Units, voting securities or other
equity interests or convertible securities except in connection with the
exercise of the Warrants;

(c) amend its limited liability company operating agreement, certificate of
incorporation or bylaws or organizational documents;

(d) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the stock or assets of any business or any
Person;

(e) sell, lease, license, mortgage or otherwise encumber or subject to any Lien
or otherwise dispose of any of its properties or assets other than in the
Ordinary Course of Business or as contemplated by the Business Plan;

(f) other than as set forth in the Business Plan and intercompany Indebtedness,
incur any Indebtedness for borrowed money or issue any debt securities, make any
loans, advances (other than routine travel and business expense advances) or
capital contributions to, or investments in, any Person, except in the Ordinary
Course of Business and in amounts not to exceed $500,000 or with respect to
module purchases in amounts not to exceed $500,000;

(g) assume, guarantee or endorse the Indebtedness of any other Person (other
than a Subsidiary of the Company);

(h) take, or agree to commit to take, any action that would or is reasonably
likely to result in any of the conditions to the Merger not being satisfied, or
that would impair the ability of any of the Parties to consummate the Merger in
accordance with the terms hereof or delay such consummation;

(i) make any capital expenditure other than for Projects in the Ordinary Course
of Business or in an amount which would cause (i) the aggregate capital
expenditures during calendar year 2009 to exceed the capital expenditures
contemplated by the Business Plan or (ii) the aggregate capital expenditures
during any month thereafter to exceed $500,000;

(j) (i) make any material Tax election or take any material position on any
material Tax Return filed on or after the date of this Agreement; (ii) adopt any
material accounting method that is inconsistent with elections made, positions
taken or methods used in preparing or filing similar Tax Returns in prior
periods; (iii) file any material amended Tax Returns or claims for Tax refunds;
(iv) enter into any closing agreement related to any material Tax; (v) surrender
any material Tax claim, audit or assessment; (vi) surrender any right to claim a
material Tax refund, offset or other reduction in Tax liability surrendered;
(vii) consent to any extension or waiver of the limitations period applicable to
any

 

54



--------------------------------------------------------------------------------

material Tax claim or assessment; (viii) settle or resolve any material Tax
controversy; or (ix) take or omit to take any other action, if any such action
or omission would have the effect of materially increasing the Tax liability or
reducing any Tax asset of the Company or any of its Subsidiaries;

(k) except as required under an existing Plan or as contemplated by this
Agreement, (i) grant or commit to grant any employee, officer or director any
increase in wages, bonus, severance, profit sharing, retirement, insurance or
other direct compensation or benefits (other than (A) an increase in
compensation or benefits in the Ordinary Course of Business for any individual
other than a director of the Company or (B) in accordance with the present terms
of a contract entered into prior to the date of this Agreement), (ii) amend or
terminate any Plan, except to the extent necessary to comply with applicable
Law, (iii) establish any new compensation or benefit plan or arrangement, or
(iv) enter into any employment, consulting, retention, termination or severance
(with payments in excess of $25,000 per agreement), or collective bargaining
agreement;

(l) revalue any of its assets or liabilities in any material respect, including,
without limitation, writing down the value of inventory or writing-off notes or
accounts receivable other than in the Ordinary Course of Business or as required
by GAAP;

(m) except as set forth in Schedule 4.1(m), enter into any contract or agreement
reasonably expected to involve payments to or by the Company or any of its
Subsidiaries in excess of $500,000 per annum, other than in the Ordinary Course
of Business, or amend in any material respect any of the Material Contracts
other than (i) in the Ordinary Course of Business, (ii) with respect to module
purchases in amounts not to exceed $500,000, (iii) with respect to rooftop lease
transactions with real estate investment trusts in amounts not to exceed
$500,000 or (iv) photovoltaic pipeline acquisitions in amounts up to $500,000;

(n) except as set forth in Schedule 4.1(n), pay, discharge or satisfy any
material claims, material liabilities or material obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction in the Ordinary Course of Business of claims,
obligations or liabilities reflected or reserved against in the Balance Sheet or
incurred in the Ordinary Course of Business since the date of the Balance Sheet
or the settlement of currently existing litigation or contract dispute matters
resulting in payment by the Company and/or any of its Subsidiaries in amounts up
to $500,000;

(o) settle or compromise any pending or threatened suit, action or claim
relating to the transactions contemplated hereby;

(p) enter into any agreement or arrangement that would limit or restrict the
Surviving Company and its Affiliates (including Parent) or any successor
thereto, from engaging or competing in any line of business or in any geographic
area; or

(q) authorize, or commit or agree to take, any of the foregoing actions.

4.2 Notification of Certain Matters. The Company shall give prompt notice to
Parent if, to the Company’s Knowledge, any of the following occur after the date
of this Agreement: (a) any notice of, or other communication relating to, a
default or event, occurrence, fact, condition, change, development or effect
(“Event”) which, with notice or lapse of time or both, would become a material
default under any Material Contract; (b) receipt of any written notice from any
third party alleging that the consent, approval, waiver or authorization of,
notice to or declaration or filing with, such third party is or may be required
in connection with the transactions contemplated by this Agreement; (c) receipt
of any material written notice from any Government authority in connection with
the transactions contemplated

 

55



--------------------------------------------------------------------------------

by this Agreement; (d) the occurrence or non-occurrence of an Event which would
reasonably be expected to have a Company Material Adverse Effect or Company
Material Adverse Change (each a “MAC Notice”); (e) the commencement or threat of
any Action involving the Company or any of its Subsidiaries, or any of their
property or assets which, if pending on the date hereof, would have been
required to have been disclosed in or pursuant to this Agreement or which
relates to the consummation of the Merger; and (f) the occurrence of any Event
that, to the Company’s Knowledge, would cause or be reasonably likely to cause a
breach by the Company of any material provision of this Agreement, including
such a breach that would occur if such Event had taken place on or prior to the
date of this Agreement, provided, however, that the delivery of any notice
pursuant to this Section 4.2 shall not constitute an acknowledgment or admission
of a breach under this Agreement.

4.3 Disclosure Schedules. The Company shall deliver to Parent by no later than
8:00 a.m. Central Time on the second (2nd) Business Day prior to the Closing
Date a true and complete schedule of changes (the “Update Schedule”) to any of
the information contained in the schedules of the Company to this Agreement
(including changes to any other representations or warranties in Article 2 as to
which no schedules have been created as of the date hereof but as to which a
schedule would have been required hereunder to have been created on or before
the date hereof if such changes had existed on the date hereof), which changes
are required as a result of events or circumstances occurring subsequent to the
date hereof which would render any representation or warranty inaccurate or
incomplete at any time after the date of this Agreement until the Closing Date,
which Update Schedule shall be dated as of the Closing Date (and for avoidance
of doubt may be updated by the Company in writing to reflect any additional
changes which occur between the date of initial delivery of the Update Schedule
through the Closing Date, subject to Parent having a reasonable period of time
thereafter in which to review such changes not to exceed two (2) Business Days).
No such supplemental information shall be deemed to avoid or cure any
misrepresentation or breach of warranty or constitute an amendment of any
representation, warranty or statement in this Agreement (including for purposes
of determining the fulfillment of the condition precedent in Section 6.3(a)) or
negate any indemnity hereunder.

4.4 Access to Information.

(a) To the extent permitted by applicable law and subject to the Confidentiality
Agreement dated May 6, 2009 (the “Confidentiality Agreement”), the Company shall
afford to Parent and to the officers, employees, accountants, counsel, financial
advisors and other representatives of Parent, reasonable access on reasonable
notice during normal business hours during the period prior to the Effective
Time to the Company’s and its Subsidiaries’ properties, books, contracts,
commitments, personnel and records and, during such period, the Company shall
furnish promptly to Parent all other information concerning the Company’s and
its Subsidiaries’ business, properties and personnel as Parent may reasonably
request, provided that no investigation pursuant to this Section 4.4 shall
affect or modify any representation or warranty or any liability with respect
thereto. Parent shall hold, and shall cause its respective officers, employees,
accountants, counsel, financial advisors and other representatives and
Affiliates to hold, any nonpublic information in accordance with the terms of
the Confidentiality Agreement.

(b) Any such investigation by Parent or Acquisition Subsidiary shall not
unreasonably interfere with any of the businesses or operations of the Company
and its Subsidiaries. Neither Parent nor Acquisition Subsidiary shall, prior to
the Closing Date, have any contact with respect to the Company or any of its
Subsidiaries or with respect to the transactions contemplated by this Agreement
with any partner, lender, lessor, vendor, customer, supplier, employee or
consultant of the Company or any of its Subsidiaries, except in consultation
with the Company and then only with the express prior approval of the Company,
which approval shall not be unreasonably withheld. All requests by Parent or
Acquisition Subsidiary for access or information shall be submitted or directed
exclusively to

 

56



--------------------------------------------------------------------------------

an individual or individuals to be designated by the Company. Neither Parent nor
Acquisition Subsidiary shall be permitted to conduct any invasive tests on any
Real Property without the prior written consent of the Company.

4.5 Efforts; Cooperation. Upon the terms and subject to the conditions set forth
in this Agreement, the Company agrees to use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with Parent and Acquisition Subsidiary in doing, all things
reasonably necessary, proper or advisable to consummate and make effective the
Merger and the other transactions contemplated hereby, including, but not
limited to, (i) the obtaining of all necessary actions or nonactions, waivers,
consents and approvals from Government authorities and the making of all
necessary registrations and filings and the taking of all steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Government authority, (ii) timely making all necessary
filings under any applicable Antitrust Law within ten (10) Business Days of the
date hereof, (iii) the obtaining of all necessary consents, approvals or waivers
from third parties, (iv) the defending of any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other
Government authority vacated or reversed, and (v) the execution and delivery of
any additional instruments necessary to consummate the transactions contemplated
hereby and to carry out the purposes of this Agreement. As used in this
Agreement, “Antitrust Law” means any federal, state, foreign or supranational
antitrust, competition or trade regulation law, regulation or statute, including
any amendments to any thereof, and including but not limited to the HSR Act.

4.6 Unitholder Materials. The Company shall send to Parent a copy of all
material reports and materials as and when it sends the same to its Unitholders
or any Government authority relating to this Agreement or the transactions
contemplated hereby, but not including any materials the Company believes in
good faith after consulting with its outside legal counsel to be subject to
attorney-client privilege.

4.7 Company Unitholder Approval.

(a) The Company shall cause a special meeting of its Unitholders (the “Company
Unitholder Meeting”) to be duly called and held as soon as reasonably
practicable (and in any event within five (5) Business Days after the mailing of
the Proxy Statement/Offering Memorandum pursuant to Section 4.7(b)) for the
purpose of voting on the approval and adoption of this Agreement and the Merger.
The Company Board has adopted a resolution recommending the approval and
adoption of this Agreement and the Merger by the Company’s Unitholders (the
“Company Recommendation”) and, except as permitted pursuant to Section 4.9, the
Company Board will continue to recommend to the Unitholders that they approve
and adopt this Agreement and the Merger.

(b) In connection with such Company Unitholder Meeting, the Company shall (i) as
soon as reasonably practicable following (and in any event within ten
(10) Business Days of) the date of this Agreement, mail to the Unitholders the
Proxy Statement/Offering Memorandum and all other proxy materials for such
meeting and (ii) otherwise comply in all material respects with all requirements
applicable to such meeting. Without limiting the generality of the foregoing,
this Agreement and the Merger shall be submitted to the Unitholders at the
Company Unitholder Meeting as soon as reasonably practicable whether or not
(i) an Adverse Recommendation Change shall have occurred or (ii) an Acquisition
Proposal shall have been publicly proposed or announced or otherwise submitted
to the Company or any of its Representatives.

 

57



--------------------------------------------------------------------------------

(c) Subject to Section 4.9, the Company will use its commercially reasonable
efforts to obtain at the Company Unitholder Meeting (a) the Required Unitholder
Approval, (b) the vote of at least a majority of the Unitholders that have
provided the Company with an AIQ Form indicating that he, she or it is an
Accredited Investor to approve and adopt this Agreement and the Merger and
(c) the vote of at least a majority of the Unitholders that have (x) not
provided the Company with a completed AIQ Form or (y) provided the Company with
an AIQ Form indicating that he, she or it is not an Accredited Investor to
approve and adopt this Agreement and the Merger (clauses (a) through (c),
collectively, the “Company Unitholder Approval”).

4.8 Termination and/or Amendment of Certain Employment Agreements. Effective
contemporaneously with the Closing, the Company will terminate and/or amend the
employment agreements listed on Schedule 4.8, in the manner contemplated by
Schedule 4.8.

4.9 No Solicitation.

(a) Neither the Company nor any of its Subsidiaries shall, nor shall they
authorize or permit any of their respective directors, officers, employees, the
Unitholders set forth on Schedule 4.9(a) and/or who have signed a Voting
Agreement, Affiliates, representatives or agents (collectively, “Agents”), to,
directly or indirectly: (i) solicit, knowingly encourage, initiate, accept or
participate in any negotiations or discussions with respect to any Acquisition
Proposal; (ii) disclose any confidential information not customarily disclosed
in the Ordinary Course of Business to any Third Party concerning the Company or
any of its Subsidiaries and which the Company or any of its Subsidiaries
believes, in good faith, has been requested for the purposes of formulating any
offer, indication of interest or proposal for an Acquisition Proposal;
(iii) assist, cooperate with, knowingly facilitate or knowingly encourage any
Third Party to make any offer, indication of interest or proposal for an
Acquisition Proposal; (iv) execute or agree to execute a binding contract or
agreement or a non-binding letter of intent or term sheet or similar document
regarding any Acquisition Proposal; or (v) fail to make, withdraw or modify in a
manner adverse to Parent or publicly propose to withdraw or modify in a manner
adverse to Parent the Company Recommendation (it being understood that taking a
neutral position or no position with respect to any Acquisition Proposal shall
be considered an adverse modification), recommend, adopt or approve or publicly
propose to recommend, adopt or approve an Acquisition Proposal, or take any
action or make any statement inconsistent with the Company Recommendation (any
of the foregoing in this clause (v), an “Adverse Recommendation Change”). In
addition, none of the Company or any of its Subsidiaries, nor any of their
respective Agents, will grant any waiver or release under any standstill or
similar agreement with respect to any class of equity securities of the Company
or any of its Subsidiaries unless the Company Board shall have determined in
good faith that the failure to grant such waiver or release would be
inconsistent with its duties to the Unitholders under applicable Law. Without
limiting the foregoing, it is agreed that any violation of the restrictions on
the Company or any of its Subsidiaries set forth in this Section 4.9 by any
Agent of the Company or any of its Subsidiaries shall be a breach of this
Section 4.9 by the Company. The Company shall, and shall cause its Subsidiaries
and their respective Agents to, cease immediately and cause to be terminated any
and all existing activities, discussions or negotiations, if any, with any Third
Party conducted prior to the date of this Agreement with respect to any
Acquisition Proposal; provided, however, that the Company, its Subsidiaries and
Agents may communicate with any such Third Parties for the purpose of complying
with the next sentence. The Company shall use its commercially reasonable
efforts to cause any such Third Party (or its agents or advisors) in possession
of confidential information about the Company or any of its Subsidiaries that
was furnished by or on behalf of the Company, any of its Subsidiaries or any of
their respective Agents within the last 12 months in connection with
consideration of an Acquisition Proposal to return or destroy all such
information. During the term of this Agreement, subject to Section 4.9(c),
neither the Company, any of its Subsidiaries nor any of the Unitholders shall
take any actions to make any state takeover statute (including any Delaware
state takeover statute) or similar statute inapplicable to any Acquisition
Proposal except upon termination of this Agreement in connection with a Superior
Proposal entered into in compliance with this Agreement.

 

58



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Section 4.9, nothing
contained in this Agreement shall prohibit the Company from, at any time prior
to receipt of the Required Unitholder Approval, but subject to compliance with
Section 4.9(d), participating in negotiations or discussions with, or disclosing
any information to, any Third Party that makes after the date hereof an
unsolicited bona fide Acquisition Proposal in writing, if, prior to taking such
action, (i) the Company Board determines in good faith after consulting with its
legal counsel and financial advisors that such Acquisition Proposal constitutes
or is reasonably likely to result in a Superior Proposal, and (ii) the Company
(A) provides Parent with any information to be provided to such Third Party
which Parent has not previously been provided prior to or substantially
concurrently with the time it is provided or made available to such Third Party,
and (B) has received from such Third Party an executed confidentiality agreement
(a copy of which shall be provided, promptly after its execution, for
informational purposes only to Parent), with confidentiality provisions and
other restrictive covenants no less favorable to the Company (other than with
respect to exclusivity) than those contained in the Confidentiality Agreement or
the Exclusivity and Confidentiality Agreement dated as of August 7, 2009 by and
between Parent and the Company, as amended.

(c) Notwithstanding anything to the contrary in this Section 4.9, but subject to
compliance with Section 4.9(d), at any time prior to receipt of the Required
Unitholder Approval and following receipt of a Superior Proposal or the
occurrence of an Intervening Event after the date hereof, if the Company Board
determines in good faith after consulting with its legal counsel and financial
advisors that the failure to do so would be inconsistent with its duties to
Unitholders under applicable Law, then the Company Board may (i) make an Adverse
Recommendation Change and (ii) enter into a definitive agreement with respect to
a Superior Proposal if it concurrently terminates this Agreement pursuant to
Section 8.1(a)(viii).

(d) The Board of Managers of the Company shall not take any of the actions
referred to in Section 4.9(b) or Section 4.9(c) unless the Company shall have
delivered to Parent a prior written notice advising Parent that it intends to
take such action, and the Company shall keep Parent reasonably informed after
taking such action of the status and material terms of any discussions and
negotiations with the Third Party. In addition, the Company shall notify Parent
promptly (but in no event later than 24 hours) after receipt by the Company (or
any of its Representatives) of any Acquisition Proposal, or of any request for
nonpublic information relating to the Company or any of its Subsidiaries or for
access to the business, properties, assets, books or records of the Company or
any of its Subsidiaries by any Third Party that has stated that it is
considering making, or has made, an Acquisition Proposal, which notice shall be
provided orally and in writing and shall identify the Third Party making, and
the material terms and conditions of, any such Acquisition Proposal or request
(including any material changes thereto). The Company shall keep Parent
reasonably informed, on a reasonably current basis, of the material status and
material details of any such Acquisition Proposal or request (including any
material changes thereto) and shall promptly (but in no event later than 24
hours after receipt) provide to Parent copies of all material correspondence and
other written materials sent or provided to the Company or any of its
Subsidiaries that describes any such material terms or conditions of any
Acquisition Proposal.

(e) “Acquisition Proposal” means, other than the transactions contemplated by
this Agreement, any offer, proposal or inquiry relating to, or any Third Party
indication of interest in, (A) any acquisition or purchase, direct or indirect,
of 20% or more of the consolidated assets of the Company and its Subsidiaries or
over 20% of any class of equity or voting securities of the Company or any of
its Subsidiaries whose assets, individually or in the aggregate, constitute more
than 20% of the consolidated assets of the Company, (B) any tender offer
(including a self-tender offer) or exchange offer that, if

 

59



--------------------------------------------------------------------------------

consummated, would result in such Third Party beneficially owning 20% or more of
any class of equity or voting securities of the Company or any of its
Subsidiaries whose assets, individually or in the aggregate, constitute more
than 20% of the consolidated assets of the Company, or (C) a merger,
consolidation, share exchange, business combination, sale of substantially all
the assets, reorganization, recapitalization, liquidation, dissolution or other
similar transaction involving the Company or any of its Subsidiaries whose
assets, individually or in the aggregate, constitute more than 20% of the
consolidated assets of the Company.

(f) “Superior Proposal” means any bona fide, unsolicited written Acquisition
Proposal for all of the outstanding Units or all or substantially all of the
assets of the Company made by a Third Party on terms that the Company Board
determines in its good faith judgment, after considering the advice of its
financial advisor and outside legal counsel and taking into account all the
terms and conditions of such Acquisition Proposal and this Agreement and all the
surrounding circumstances (including any governmental and other approval
requirements) would result in a transaction (i) that if consummated, is more
favorable to Unitholders from a financial point of view than the Merger (if
applicable, as modified by any written proposal by Parent to amend the terms of
this Agreement (which proposal is in the form of a proposed written amendment to
this Agreement) taking into account all the terms and conditions of such
proposal and this Agreement and all the surrounding circumstances (including any
Government and other approval requirements)), (ii) that is reasonably capable of
being completed on the terms proposed, taking into account the identity of the
Person making the proposal, any approval requirements and all other financial,
legal and other aspects of such proposal and (iii) for which financing, if a
cash transaction (whether in whole or in part), is then fully committed or
reasonably determined to be available by the Board of Managers of the Company.

(g) “Third Party” means any Person, including as defined in Section 13(d) of the
Exchange Act, other than Parent or any of its Affiliates, and the directors,
officers, employees, agents and advisors of such Person, in each case, acting in
such capacity.

(h) “Intervening Event” means any event, development, circumstance or state of
affairs, other than an Acquisition Proposal (whether or not constituting a
Superior Proposal), which materially and positively impacts the Company and
which is unknown to the Board of Managers of the Company as of the date hereof
and is not reasonably likely to occur after the date hereof, which becomes known
prior to the Company Unitholder Meeting.

4.10 Unitholder Litigation. Prior to the Closing, the Company shall promptly
notify Parent and give Parent the opportunity to participate, at its sole cost
and expense prior to the Closing, in the defense or settlement of any Action
brought by any Unitholder against the Company and/or its directors relating to
the transactions contemplated by this Agreement, and no settlement of any such
Action shall be agreed to without Parent’s prior written consent, unless the
aggregate amount of such settlement shall be less than $250,000 and the
settlement shall not contain any material non-monetary terms.

4.11 SAS 100 Review and Year-End Audit. As promptly as reasonably practicable
after the date hereof, the Company will use its commercially reasonable efforts
to facilitate its external accountants’ review under Statement on Auditing
Standards No. 100 of the Company’s interim financial statements for each period
for which such statements are required to be included, or are included, in the
Closing Registration Statement or any other filing of Parent with the SEC,
including a subsequent events review from the Company’s auditors for the period
from December 31, 2008 through September 30, 2009 (the “Revised Financial
Statements”). If the Effective Time has not occurred prior to December 31, 2009,
as promptly as reasonably practicable after December 31, 2009, the Company will
begin preparing and, when reasonably appropriate, cause its external accountants
to audit the financial statements of the Company as of and for the year ended
December 31, 2009.

 

60



--------------------------------------------------------------------------------

4.12 Termination of Unit Plans. Prior to or contemporaneously with the Closing,
the Company agrees to terminate the 2008 Unit Plan, and the UAR Plan, and all
outstanding awards and grants thereunder.

4.13 Warrant Terminations. The Company covenants and agrees to cause effective
as of immediately prior to the Effective Time, the mandatory exercise,
cancellation or termination of all warrants to purchase Class C Units
outstanding under that certain Amended and Restated Unit Purchase Warrant issued
to Allco American Capital Limited, LLC dated December 31, 2007, or any other
outstanding warrant to purchase any of the Company Units (the “Warrants”) in
accordance with their respective terms, such that no warrants shall remain
outstanding at or following the Effective Time; provided, however, that as it
pertains to any warrant issued to HSH Nordbank, AG, New York Branch (the “HSH
Warrants”), the foregoing covenant is expressly conditioned on Parent’s
satisfaction of its payment obligations pursuant to Section 5.11.

4.14 Takeover Statutes. If any “business combination,” “fair price,”
“moratorium,” “control share acquisition” or other similar anti-takeover statute
or regulation enacted under state or federal Laws in the United States (each a
“Takeover Statute”) is or may become applicable to the Merger or any the other
transactions contemplated hereby, the Company and the members of the Company
Board will grant such approvals, and will take such other actions as are
necessary so that the Merger or any the other transactions contemplated hereby
may be consummated as promptly as practicable on the terms contemplated hereby
or thereby and will otherwise act to eliminate or minimize the effects of any
Takeover Statute on the Merger or any of the other transactions contemplated
hereby.

ARTICLE 5

COVENANTS OF PARENT

5.1 Notification of Certain Matters. Parent shall give prompt notice to the
Company if, to Parent’s knowledge, any of the following occur after the date of
this Agreement: (i) receipt of any material written notice from any Government
authority in connection with the transactions contemplated by this Agreement;
(ii) the commencement of any Action involving Parent, or any of its property or
assets which, if pending on the date hereof, would have been required to have
been disclosed in or pursuant to this Agreement or which relates to the
consummation of the Merger; (iii) the occurrence or non-occurrence of an event
which would reasonably be expected to have a Parent Material Adverse Effect; or
(iv) the occurrence of a fact, condition or event that to Parent’s knowledge
would reasonably likely to result in a failure of a condition set forth in
Section 6.1 or 6.2, provided, however, that the delivery of any notice pursuant
to this Section 5.1 shall not constitute an acknowledgment or admission of a
breach under this Agreement.

5.2 Efforts; Cooperation. Upon the terms and subject to the conditions set forth
in this Agreement, Parent agrees to use commercially reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the Company in doing, all things reasonably necessary, proper
or advisable to consummate and make effective the Merger and the other
transactions contemplated hereby, including, but not limited to, (i) the
obtaining of all necessary actions or nonactions, waivers, consents and
approvals from Government authorities and the making of all necessary
registrations and filings and the taking of all steps as may be necessary to
obtain an approval or waiver from, or to avoid an action or proceeding by, any
Government authority, (ii) making all necessary filings under any applicable
Antitrust Law within ten (10) Business Days of the date hereof, (iii) the
obtaining of all necessary consents, approvals or waivers from third parties,
(iv) the defending of any lawsuits or other legal proceedings, whether judicial
or administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Government authority
vacated or reversed, (v) entry into

 

61



--------------------------------------------------------------------------------

the Exchange Agent Agreement and (vi) the execution and delivery of any
additional instruments reasonably necessary to consummate the transactions
contemplated hereby and to carry out the purposes of this Agreement; provided,
however, that nothing in this Agreement shall require, or be construed to
require, Parent to proffer to, or agree to, sell, divest, lease, license,
transfer, dispose of or otherwise hold separate or encumber, before or after the
Effective Time, any assets, licenses, operations, rights, product lines,
businesses or interest therein of Parent, the Company or any of their respective
Affiliates (or to consent to any sale, divestiture, lease, license, transfer,
disposition or other encumbrance by Parent, the Company or the Surviving Company
of any of their assets, licenses, operations, rights, product lines, businesses
or interest therein or to consent to any agreement to take any of the foregoing
actions) or to agree to any material changes (including through a licensing
arrangement) or restriction on, or other impairment of Parent’s ability to own
or operate, any such assets, licenses, operations, rights, product lines,
businesses or interests therein or Parent’s ability to vote, transfer, receive
dividends or otherwise exercise full ownership rights with respect to the stock
of the Surviving Company.

5.3 Registration Statements. Parent shall prepare and file with the SEC the
Closing Registration Statement and other registration statements on Form S-3
covering the shares of Parent Common Stock to be issued to the Unitholders under
this Agreement in accordance with terms and conditions set forth in the
Registration Rights Agreement.

5.4 Cash Retention Bonus Plan. Prior to the Closing, Parent will adopt a cash
retention bonus plan in substantially the form attached hereto as Exhibit H (the
“Cash Bonus Plan”), which will provide retention bonuses in cash of $17,000,000
in the aggregate, subject to holdbacks applicable to (i) 15% of such $17,000,000
(or $2,550,000) relating to the Indemnification Escrow Agreement, (ii) 7.83% of
Pro Rated Excess Unitholder Transaction Expenses and (iii) the amount of any
Parent Expense Contribution. Pursuant to the Cash Bonus Plan, cash retention
bonus awards will be paid by Parent to those employees who shall be listed on a
Schedule 5.4 (the “Participating Employees”) in accordance with the terms of the
Cash Bonus Plan pursuant to the allocation schedule attached to be agreed upon
by the Parties within 10 Business Days after the date hereof and to be attached
as Schedule 5.4.

5.5 Inducement Grants. At the Closing, Parent agrees to issue a total of
2,150,538 shares of restricted common stock or restricted stock units of Parent
as inducement grants (the “Employee Inducement Grants”) pursuant to a Plan which
Parent will establish prior to the Closing in substantially the form attached
hereto as Exhibit I-1 (the “Inducement Grant Plan”). Pursuant to the Inducement
Grant Plan, Inducement Grants shall be issued to those employees who shall be
listed on a Schedule 5.5 and agreed upon by the Company and the Parent within 10
Business Days after the date hereof which Grants shall be made pursuant to
inducement grant agreements in substantially the form attached hereto as Exhibit
I-2. Following the Closing, Parent shall promptly register the shares of Parent
Common Stock underlying the Employee Inducement Grants on Form S-8.

5.6 Option Grants. Parent may issue additional options to acquire shares of
Parent Common Stock to continuing employees of the Company under Parent’s normal
option program. The continuing Company employees shall be eligible to
participate in Parent’s option program.

5.7 Access to Information. Parent and Acquisition Subsidiary shall, and shall
cause the Surviving Company and each Subsidiary of the Surviving Company to,
until the third (3rd) anniversary of the Closing Date, retain all material
books, records and other documents pertaining to the business of the Company and
its Subsidiaries in existence on the Closing Date and to make the same available
for inspection and copying by the Representatives or any of the representatives
of such Representatives at the expense of the Representatives during the normal
business hours of Parent, Acquisition Subsidiary, the Surviving Company or such
Subsidiary, as applicable, upon reasonable request and upon reasonable

 

62



--------------------------------------------------------------------------------

notice. No such material books, records or documents shall be destroyed after
the third (3rd) anniversary of the Closing Date by Parent, Acquisition
Subsidiary or the Surviving Company, without first advising the Representatives
in writing and giving the Representatives, on behalf of the Unitholders as of
immediately prior to the Effective Time, a reasonable opportunity to obtain
possession thereof.

5.8 Transfer Taxes. Parent shall be liable for and shall hold the Company
harmless against all transfer, value added, excise, stock transfer, stamp,
recording, registration and similar Taxes that become payable in connection with
the Merger and other transactions contemplated hereby, if any (“Transfer
Taxes”). The applicable parties shall cooperate in filing such forms and
documents as may be necessary to permit any such Transfer Tax to be assessed and
paid on or prior to the Closing Date in accordance with any available pre-sale
filing procedure, and to obtain any exemption or refund of any such Transfer
Tax.

5.9 Benefits Covenant. On and after the Effective Time, Parent shall, or shall
cause the Surviving Company to:

(a) provide the employees of the Company and its Subsidiaries as of the
Effective Time for so long as they remain employed by the Company or any of its
Subsidiaries (other than those employees to be terminated as of the Effective
Time, each of whom is listed on Schedule 5.9(a)) (the “Covered Employees”) with
(i) during the period commencing at the Effective Time through and including
December 31, 2010, employee benefits and compensation plans, programs and
arrangements that are substantially similar, in the aggregate, to those the
Covered Employees enjoy immediately prior to the Effective Time; provided,
however, that if the employees of Parent or any of its Subsidiaries receive
401(k) matching benefits or participate in an Employee Stock Purchase Plan or
similar program (the “Enhanced Benefits”), then the Covered Employees shall be
provided with such Enhanced Benefits, and (ii) beginning on January 1, 2011 and
thereafter, the same employee benefits and compensation plans, programs and
arrangements that are provided to similarly situated employees of Parent and its
Subsidiaries;

(b) provide all Covered Employees with service credit for purposes of
eligibility, participation, vesting and levels of benefits (but not for benefit
accruals under any defined benefit pension plan), under any employee benefit or
compensation plan, program or arrangement adopted, maintained or contributed to
by Parent or the Surviving Company in which Covered Employees are eligible to
participate, for all periods of employment with the Company or any of its
Subsidiaries (or any predecessor entities) prior to the Effective Time and with
the Surviving Company and any of its Affiliates on and after the Effective Time;

(c) pay employees of the Company or any of its Subsidiaries who are terminated
as of the Effective Time severance in accordance with the Company’s policies in
existence as of June 30, 2009; and

(d) not amend or modify, and make all payments under, the Company’s 2009 Bonus
Plan as in effect immediately prior to the date hereof.

5.10 Operation of Surviving Company During the Earnout Period. Parent shall
cause the Surviving Company to be operated during the Earnout Period in
accordance with the provisions of Schedule 5.10.

5.11 HSH Repayment. On the Closing Date, Parent shall pay (or cause to be paid)
by wire transfer of immediately available funds to HSH the outstanding principal
and accrued and unpaid interest (as well as prepayment, breakage and similar
charges and fees payable) under that certain Omnibus

 

63



--------------------------------------------------------------------------------

Agreement dated as of September 11, 2009 and Credit and Letter of Credit
Agreement, dated as of August 29, 2008, as amended, among the Company, as
borrower, the lenders party thereto and HSH Nordbank AG as administrative agent
of the HSH Loan Repayment Amendment, issuing bank and lender, as amended,
modified, supplemented, amended and restated and in effect from time to time and
shall provide evidence to the Company and the Representatives of same (the “HSH
Repayment”). Following the Closing, Parent shall not impose or otherwise
characterize the HSH Repayment as a liability, debt or other obligation of the
Surviving Company.

5.12 Working Capital Investment. Parent agrees to make available, on terms and
at times consistent with those set forth in Schedule 5.12, at least $100,000,000
(exclusive of any amounts owed by the Company at Closing to HSH Nordbank
pursuant to the Company’s outstanding promissory note in the principal amount of
$30,000,000) in working capital for the Company Business Unit projects following
the Closing and prior to the end of the Earn-Out Period.

ARTICLE 6

CONDITIONS PRECEDENT AND

ADDITIONAL COVENANTS OF THE PARTIES

6.1 Conditions to Each Party’s Obligations. The respective obligations of each
Party to proceed with the Closing shall be subject to the fulfillment or waiver
at or prior to the Effective Time of the following conditions:

(a) No Injunction. No order, statute, rule, regulation, executive order, stay,
decree, investigation, judgment or injunction shall have been enacted, entered,
promulgated or enforced by any court or other Government authority, which
prohibits or prevents the consummation of the Merger and which has not been
vacated, dismissed or withdrawn by the Effective Time. The Company and Parent
shall use their commercially reasonable efforts to have any of the foregoing
vacated, dismissed or withdrawn by the Effective Time.

(b) Required Unitholder Approval. The Company shall have received the Required
Unitholder Approval at or prior to the Effective Time.

(c) Governmental Approvals. All consents of any the United States or any other
nation, state, or bilateral or multilateral governmental authority, any local
governmental unit or subdivision thereof, or any branch, agency, or judicial
body thereof (“Government”), if any, required for the consummation of the Merger
and the transactions contemplated by this Agreement, as set forth on Schedule
6.1(c), shall have been obtained.

(d) Antitrust Filings. Subject to the requirements of Section 6.4, any waiting
or suspension period applicable to the Merger under any applicable Antitrust Law
shall have expired or earlier termination or clearance thereof shall have been
granted and no action shall have been instituted by any Antitrust Authority or
any private action or any action by a state attorney general to prevent the
consummation of the transactions contemplated by this Agreement or to modify or
amend such transactions in any material manner, or if any such action shall have
been instituted, it shall have been withdrawn or a final judgment shall have
been entered against such Department or Commission, as the case may be. As used
in this Agreement, “Antitrust Authority” means any federal, state, foreign or
supranational governmental body that has authority to review mergers,
acquisitions, joint ventures, and other combinations of businesses pursuant to
an Antitrust Law, including but not limited to the Department of Justice
Antitrust Division and the Federal Trade Commission Bureau of Competition.

 

64



--------------------------------------------------------------------------------

6.2 Conditions to Obligations of the Company. The obligation of the Company to
proceed with the Closing shall be subject to the fulfillment at or prior to the
Effective Time of the following additional conditions, any one or more of which
may be waived by the Company at or prior to the Effective Time:

(a) Performance of Obligations; Representations and Warranties. (i) Parent and
Acquisition Subsidiary shall have performed in all material respects each of its
agreements contained in this Agreement and each other Transaction Document to
which it is a party required to be performed at or prior to the Closing;
(ii) each of the representations and warranties of Parent and Acquisition
Subsidiary contained in this Agreement shall be true and correct in all material
respects, except for those representations and warranties that are qualified as
to materiality (including Parent Material Adverse Effect) which shall be true
and correct in all respects, on and as of the Closing Date as if made on and as
of such date (other than representations and warranties which address matters
only as of a certain date which shall be true and correct as of such certain
date), in each case except as contemplated or permitted by this Agreement, and
(iii) the Company and the Representatives shall have received a certificate,
dated the Closing Date, from Parent, signed on behalf of Parent by a duly
authorized officer of Parent, to such effect.

(b) No Material Adverse Change. Since the date of this Agreement, there shall
have been no Parent Material Adverse Change, and the Company shall have received
a certificate dated the Closing Date, signed on behalf of Parent by the Chief
Executive Officer and the Chief Financial Officer of Parent that there has been
no such Parent Material Adverse Change.

(c) Listing of Shares; Closing Registration Statement. The shares of Parent
Common Stock to be issued in connection with the Initial Stock Merger
Consideration shall have been approved for listing on the New York Stock
Exchange and the Company shall be reasonably satisfied that Parent shall file
the Closing Registration Statement with respect to such shares within two
(2) Business Days of the Effective Time and the Representatives shall be
reasonably satisfied with such Closing Registration Statement.

(d) Exchange Fund. Parent shall have deposited the Exchange Fund with the
Exchange Agent pursuant to Section 1.9.

(e) Indemnification Escrow Amount. Parent shall have deposited the
Indemnification Escrow Amount (consisting of cash and shares of Parent Common
Stock as contemplated by this Agreement) with the Indemnification Escrow Agent.

(f) Expense Escrow Amount. Parent shall have deposited the Expense Escrow Amount
with the Expense Escrow Agent.

(g) Cash Bonus Plan. Parent shall have adopted the Cash Bonus Plan and, within
one (1) Business Day of the Closing, shall make the payments contemplated
thereby to be made at Closing to the Participating Employees.

(h) Inducement Grant Plan. Parent shall have duly adopted the Inducement Grant
Plan and, contemporaneously with the Closing, shall make the grants contemplated
thereby.

(i) Working Capital. Contemporaneously with the Effective Time, Parent shall
fund such amount of working capital with the Company which is contemplated by
Section 5.12 to be funded as of the Effective Time.

 

65



--------------------------------------------------------------------------------

(j) Adoption of Agreement. This Agreement shall have been adopted and approved
by the Board of Directors of Parent and by Parent as the sole member of
Acquisition Subsidiary in accordance with the LLC Act and Acquisition
Subsidiary’s organizational documents.

(k) Contemporaneously with the Effective Time, Parent shall make the HSH
Repayment.

(l) Deliveries. At the Closing, Parent shall deliver or cause to be delivered:

(i) to the Representatives and the Company, the Exchange Agent Agreement, duly
executed by Parent and the Exchange Agent;

(ii) to the Representatives and the Company, the Indemnification Escrow
Agreement, duly executed by Parent and the Indemnification Escrow Agent;

(iii) to the Representatives and the Company, the Registration Rights Agreement
duly executed by Parent; and

(iv) to the Representatives and the Company, a copy, certified by the Secretary
of Parent to be true, complete and correct as of the Closing Date, of
resolutions of Parent, as the sole member of Acquisition Subsidiary, of the
board of managers of Acquisition Subsidiary and of the board of directors of
Parent authorizing and approving the transactions contemplated hereby.

(m) Blocker Purchase Agreements. Subject to Section 6.10(c), the transactions
contemplated by each Blocker Purchase Agreement shall have been consummated
immediately prior to the Effective Time, unless the failure of the transactions
contemplated by any particular Blocker Purchase Agreement to have been
consummated shall have directly or indirectly resulted from the failure of any
of the Blocker Owners party to such Blocker Purchase Agreement to fulfill any of
their respective obligations thereunder.

(n) Allocation. The Company shall have agreed to the valuation contemplated by
Section 1.14 in its sole and absolute discretion.

6.3 Conditions to Obligations of Parent and Acquisition Subsidiary. The
obligations of Parent and Acquisition Subsidiary to proceed with the Closing
shall be subject to the fulfillment at or prior to the Effective Time of the
following additional conditions, any one or more of which may be waived by
Parent:

(a) Performance of Obligations; Representations and Warranties. (i) The Company
and the Representatives shall have performed in all material respects each of
its agreements contained in this Agreement and each other Transaction Document
to which it is a party required to be performed at or prior to the Closing;
(ii) each of the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects, except for those
representations and warranties that are qualified as to materiality (including
Company Material Adverse Effect) which shall be true and correct in all
respects, on and as of the Closing Date as if made on and as of such date (other
than representations and warranties which address matters only as of a certain
date which shall be true and correct as of such certain date), in each case
except as contemplated or permitted by this Agreement, and (iii) Parent shall
have received certificates, dated the Closing Date, from the Company and the
Representatives, signed on behalf of each such Party, by a duly authorized
officer of such Party, to such effect.

 

66



--------------------------------------------------------------------------------

(b) No Material Adverse Change. Since the date of this Agreement, there shall
have been no Company Material Adverse Change, and Parent shall have received a
certificate dated the Closing Date, signed on behalf of the Company by the Chief
Executive Officer (or, if the Company has no Chief Executive Officer as of the
Closing Date, the Chief Operating Officer) and the Chief Financial Officer of
the Company that there has been no such Company Material Adverse Change.

(c) Company Unitholder Approval. The Company shall have received the Company
Unitholder Approval at or prior to the Effective Time.

(d) Unitholder Releases. The Company shall have received and delivered to Parent
releases in substantially the form attached hereto as Exhibit J-1 (the
“Unitholder Release”) from Unitholders holding at least a majority of the Units
(or, in the case of the Blocker Entities, the Unitholder Releases shall be
executed by the Selling Equityholders (as defined in the Blocker Purchase
Agreements) and the Units that were held by such Blocker Entities prior to the
consummation of the transactions contemplated by the Blocker Purchase Agreements
shall be deemed to be included in such majority);

(e) Accredited and Non-Accredited Investor Matters. The Unitholders holding at
least 50% of the Units represented by the Unitholders that have provided the
Company with an AIQ Form indicating that he, she or it is an Accredited
Investor, and the Unitholders holding at least 50% of the Units represented by
Unitholders that have (x) not provided the Company with a completed AIQ Form or
(y) provided the Company with an AIQ Form indicating that he, she or it is not
an Accredited Investor, shall have entered into a Unitholder Release, and the
Company shall have delivered such Unitholder Releases to Parent;

(f) Required Consents. All consents and approvals set forth on Schedule 6.3(f)
shall have been obtained on terms and conditions reasonably acceptable to Parent
and be in full force and effect, and copies of such consents and approvals shall
have been delivered to Parent.

(g) No Pending Action. (i) There shall not be instituted, pending or threatened
any action, investigation or proceeding by any Government authority, and
(ii) there shall not be instituted, pending or threatened any action or
proceeding by any other Person, domestic or foreign, before any Government
authority which, in the case of (ii), is determined by Parent, acting
reasonably, to have a substantial likelihood of being successful in
(A) challenging or seeking to make illegal, to delay materially or otherwise,
directly or indirectly, to restrain or prohibit the consummation of the Merger,
seeking to obtain material damages or imposing any material adverse conditions
in connection therewith or otherwise, directly or indirectly relating to the
transactions contemplated by the Merger, (B) seeking to restrain, prohibit or
delay the exercise of full rights of ownership or operation by Parent or
Acquisition Subsidiary or their Affiliates of all or any portion of the business
or assets of the Company and its Subsidiaries or of Parent or Acquisition
Subsidiary or any of their Affiliates, or to compel Parent or Acquisition
Subsidiary or any of their Affiliates to dispose of or hold separate all or any
material portion of the business or assets of the Company or any of its
Subsidiaries or of Parent or Acquisition Subsidiary or any of their Affiliates,
(C) seeking to impose or confirm material limitations on the ability of Parent
or Acquisition Subsidiary or any of their Affiliates to exercise full rights of
the ownership of the equity interests of the Company, including, without
limitation, the right to vote the Units of the Company acquired or owned by
Parent or Acquisition Subsidiary or any of their Affiliates on all matters
properly presented to the holders of such equity interests, (D) seeking to
require divestiture by Parent or Acquisition Subsidiary or any of their
Affiliates of the equity interests of the Company or any assets of the Company
or any of its Subsidiaries, or (E) that otherwise would reasonably be expected
to have a Company Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

(h) Employment, Non-Competition and Confidentiality Agreements and Amended
Employment Agreements. Employment, Non-Competition and Confidentiality
Agreements and Amended Employment Agreements with all of the individuals listed
on Schedule 6.3(h) shall remain in full force and effect on and as of the
Closing Date.

(i) Key Personnel. None of the individuals listed on Schedule 6.3(i) has
resigned or retired from the Company or any of its Subsidiaries or has indicated
to the Company or any of its Subsidiaries that he or she intends to resign or
retire as a result of the transactions contemplated by this Agreement or
otherwise within 16 months after the Closing Date, and Parent shall have
received a certificate dated the Closing Date, signed on behalf of the Company
by an authorized officer of the Company, to such effect.

(j) 2008 Unit Plan and UAR Plan. The 2008 Unit Plan and the UAR Plan and all
unit appreciation rights issued thereunder shall have been terminated and
canceled and the holders (who are current employees of the Company) of not less
than 90% of the awards and unit appreciation rights issued under such Plans,
including each holder who is not entitled to any Merger Consideration pursuant
to this Agreement, shall have entered into releases in substantially the form
attached hereto as Exhibit J-2 (the “UAR Release” and, together with the
Unitholder Release, the “Releases”), and copies of such UAR Releases shall have
been delivered to Parent.

(k) Warrants. Each outstanding warrant of the Company shall have been
mandatorily exercised, terminated and/or canceled, effective as of or prior to
the Effective Time, in accordance with its respective terms, and evidence of the
same that is reasonable satisfactory to Parent shall have been delivered to
Parent.

(l) Lock-Up Agreement. Each Preferred Unitholder who is to receive any shares of
Parent Common Stock as part of such Preferred Unitholder’s Preferred Unitholder
Initial Merger Payment shall have entered into a Lock-Up Agreement in
substantially the form attached hereto as Exhibit K (the “Lock-Up Agreements”),
and copies of each such Lock-Up Agreement shall have been delivered to Parent.

(m) Unitholder Expenses Schedule. The Company shall have delivered to Parent a
schedule of the Estimated Unitholder Transaction Expenses.

(n) Deliveries. At the Closing, the Representatives or the Company shall deliver
to Parent and/or such other Persons contemplated herein:

(i) to Parent and the Exchange Agent, the Exchange Agent Agreement, duly
executed by the Representatives and the Exchange Agent;

(ii) to Parent and the Indemnification Escrow Agent, the Indemnification Escrow
Agreement, duly executed by the Representatives and the Indemnification Escrow
Agent;

(iii) to Parent and the Expense Escrow Agent, the Expense Escrow Agreement, duly
executed by the Representatives and the Expense Escrow Agent;

(iv) the Certificate of Merger, duly executed by the Company;

(v) a certificate from each of Goodwin Procter LLP, Orrick Herrington and
Sutcliffe LLP, Morgan Stanley, Goldman Sachs and such other Persons (other than
Ernst & Young LLP, the Exchange Agent and the Indemnification Escrow Agent) for
which payment is

 

68



--------------------------------------------------------------------------------

so required certifying as to the payment required to be paid to such Persons as
Estimated Unitholder Transaction Expenses pursuant to Section 1.11(b) hereof,
that such payment is in full satisfaction of all Unitholder Transaction Expenses
owed to it by the Company or any of its Subsidiaries and, as applicable,
evidence satisfactory to Parent in its reasonable discretion that any engagement
letters with Morgan Stanley and Goldman Sachs (other than the Department of
Energy Loan Guaranty Program engagement letter) have been effectively terminated
(other than for continuing indemnification and similar obligations) without
penalty or further obligation to Parent or the Company or any of its
Subsidiaries after the Closing other than in respect of indemnification or other
obligations that may, by the terms of such letters, survive termination;

(vi) the written resignations, effective the Closing Date, of each director or
officers of the Company and each of its Subsidiaries as designated by Parent;

(vii) evidence reasonably satisfactory to Parent that all of the unit
appreciation rights issued under the terms of the Company’s 2008 Unit Plan (the
“2008 Unit Plan”) and Eighth Amended and Restated Unit Appreciation Rights Plan
(the “UAR Plan”), as applicable, together with the actual 2008 Unit Plan and UAR
Plan themselves, have been terminated and canceled and cease to represent any
rights with respect thereto;

(viii) evidence reasonably satisfactory to Parent of the termination of the
Company’s Registration Rights Agreement dated June 15, 2006, as amended pursuant
to amendments one through eight;

(ix) fully executed Forms of Election from each Common Unitholder;

(x) fully executed copies of each Consideration Exchange Agreement;

(xi) an updated Common Unitholder Schedule, which schedule shall indicate, as of
the Closing Date, each Common Unitholder’s Common Unitholder Stock Election or
Common Unitholder Cash Election;

(xii) an updated Preferred Unitholder Schedule, which schedule shall indicate,
as of the Closing Date, the portion of each Preferred Unitholder’s Net Merger
Consideration which is payable in cash and the portion of each Preferred
Unitholder’s Net Merger Consideration which is payable in shares of Parent
Common Stock and shall reflect the actual Preferred Units Preference Amount as
of the Closing Date;

(xiii) an updated Cashout UAR Holder Schedule;

(xiv) an executed AIQ Form for each Unitholder who will be receiving any shares
of Parent Common Stock pursuant to this Agreement;

(xv) a certification by the Company, stating that FIRPTA withholding is not
required, as set forth in Treasury Regulations Section 1.1445-11T(d)(2);

(xvi) a certificate of good standing, or equivalent certificate, for the Company
and the material Subsidiaries listed on Schedule 6.3(n)(xvi) (“Material
Subsidiaries”), dated within 10 Business Days of the Closing Date, issued by the
appropriate Government;

(xvii) a copy, certified by the Secretary of the Company to be true, complete
and correct as of the Closing Date, of the constituent documents of the Company,
and resolutions of the Unitholders and the Company Board, authorizing and
approving the transactions contemplated hereby;

 

69



--------------------------------------------------------------------------------

(xviii) the Revised Financial Statements;

(xix) evidence reasonably satisfactory to Parent that the employment agreements
listed on Schedule 4.8 have been terminated effective as of the Effective Time;

(xx) an updated Preferred Unitholders Schedule reflecting the Preferred
Unitholders Preference Amount as of the Closing Date; and

(xxi) a Registration Rights Agreement in substantially the form attached hereto
as Exhibit L (the “Registration Rights Agreement”) executed by the
Representatives.

(o) Blocker Purchase Agreements. Subject to Section 6.10(c), the transactions
contemplated by each Blocker Purchase Agreement shall have been consummated
immediately prior to the Effective Time, unless the failure of the transactions
contemplated by any particular Blocker Purchase Agreement to have been
consummated shall have directly or indirectly resulted from the failure of
Parent to fulfill any of its obligations pursuant to such Blocker Purchase
Agreement.

(p) Allocation. Parent shall have agreed to the valuation contemplated by
Section 1.14 in its sole and absolute discretion.

6.4 Regulatory and Other Filings.

(a) The Company and Parent shall each cooperate reasonably with one another
(i) in determining whether any action by or in respect of, or filing with, any
Government authority is required or advisable, or any actions, consents,
approvals or waivers are required to be obtained from parties to any contracts,
in connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.

(b) Without limiting the foregoing Section 6.4(a), each of the Company and
Parent hereby covenants and agrees to use its commercially reasonable efforts to
secure termination or expiration of any waiting periods under any applicable
Antitrust Law and to obtain any necessary approvals of any Antitrust Authority
for the Merger and other transactions contemplated hereby. The Company and
Parent shall each cooperate reasonably with one another to respond to and
resolve any inquiry or investigation by any Antitrust Authority relating to
their respective filings in connection with the transactions contemplated hereby
with an Antitrust Authority (“Antitrust Filings”) or with respect to the
transactions contemplated hereby. The Company and Parent shall each use
commercially reasonable efforts to comply as promptly as practicable to any
request from any Antitrust Authority for information, documents or other
materials in connection with the review of the Antitrust Filings. The Company
and Parent shall each promptly inform the other of any written or oral
communication with, and to the extent practicable permit the other Party or its
counsel to review in advance any proposed written communication to, any
Antitrust Authority relating to its Antitrust Filing. To the extent practicable
and consistent with the obligation to safeguard competitively-sensitive
information, the Company and Parent shall each give the other Party reasonable
advanced notice of, and the opportunity to participate in, any meeting or
conference with any Antitrust Authority relating to the Antitrust Filings or the
transactions contemplated hereby. Parent shall pay all filing and related fees
in connection with any Antitrust Filings that must be made by any of the Parties
(including the Company) under the HSR Act. The Company and Parent shall each
furnish outside counsel for the other Party with copies of all correspondence,
filings, and

 

70



--------------------------------------------------------------------------------

communications (and memoranda setting forth the substance thereof) with any
Antitrust Authority concerning the review, clearance or approval of the
transactions contemplated hereby, except to the extent prohibited by applicable
Law or the instructions of such Antitrust Authority. Notwithstanding the
foregoing, nothing in this Agreement shall require, or be construed to require,
Parent to proffer to, or agree to, sell, divest, lease, license, transfer,
dispose of or otherwise hold separate or encumber, before or after the Effective
Time, any material assets, licenses, operations, rights, product lines,
businesses or interest therein of Parent, the Company or any of their respective
Affiliates (or to consent to any sale, divestiture, lease, license, transfer,
disposition or other encumbrance by Parent, the Company or the Surviving Company
of any of their assets, licenses, operations, rights, product lines, businesses
or interest therein or to consent to any agreement to take any of the foregoing
actions) or to agree to any material changes (including through a licensing
arrangement) or restriction on, or other impairment of Parent’s ability to own
or operate, any such material assets, licenses, operations, rights, product
lines, businesses or interests therein or Parent’s ability to vote, transfer,
receive dividends or otherwise exercise full ownership rights with respect to
the equity interests of the Surviving Company.

6.5 Public Announcements. Prior to the Effective Time, Parent and the Company
shall consult with each other before issuing any press release or making any
other public announcement or scheduling any press conference or conference call
with investors or analysts with respect to this Agreement or the transactions
contemplated hereby, including, if applicable, its termination and the reasons
therefor, and, except as may be required by applicable Law or any listing
agreement with or rule of any national securities exchange or association, no
Party shall issue any such press release, make any such statement or
communication or schedule any such press conference or conference call without
the consent of the other Parties, which shall not be unreasonably withheld.

6.6 Further Assurances. From and after the Closing, the Parties shall do such
acts and execute such documents and instruments as may be reasonably required to
make effective the transactions contemplated hereby.

6.7 Taxes.

(a) Parent shall, or shall cause the Surviving Company to, prepare or cause to
be prepared and file or cause to be filed all Tax Returns of the Company for
(i) all taxable periods ending on or prior to the Effective Time which are due
after the Closing Date (and which will be identified on Schedule 6.7(a)
delivered to Parent prior to the Closing Date) and (ii) all taxable periods that
include (but do not end on) the Effective Time (all such periods described in
this clause (ii) a “Straddle Period,” and all Tax Returns prepared under this
Section 6.7 collectively “Pre-Closing Tax Returns”). Parent shall, or shall
cause the Surviving Company to, (i) prepare all such Pre-Closing Tax Returns
consistent with past practices, unless otherwise required by Law, (ii) provide
such Pre-Closing Tax Returns that relate to income Taxes that flow through to
the Unitholders or that relate to other Pre-Closing Tax Returns with respect to
material amounts of Taxes to the Representatives for their review, comment and
approval (which approval shall not be unreasonably withheld) as soon as
reasonably practicable and not later than 45 days prior to the due date of such
Tax Returns (including extensions) with respect to such income Tax Returns and
not later than 10 days prior to the due date of such Tax Returns (including
extensions) with respect to such non-income Tax Returns and (iii) make all such
changes as are reasonably requested by the Representatives pursuant to the
preceding clause (ii). In no event however shall such Pre-Closing Tax Returns be
filed later than the date required by applicable Tax Law (including any
extensions). If there is disagreement amongst Parent and the Representatives as
to whether a comment is reasonably requested pursuant to the preceding clause
(iii), Parent and the Representatives shall act in good faith to resolve any
such dispute prior to the date on which such Pre-Closing Tax Return is required
to be filed. In the event Parent and the Representatives are unable to resolve
any dispute in good faith, the Representatives and Parent shall mutually request
a nationally-recognized, independent accounting firm mutually acceptable

 

71



--------------------------------------------------------------------------------

to the Representatives and Parent to resolve any issue in dispute. The fees,
costs and expenses of the Independent Accountants shall be allocated equally
between the Representatives (out of the Expense Escrow Fund) and Parent. All
income Tax Returns shall be filed by Parent and all Form K-1’s, and any
corresponding state Tax forms, for all taxable periods ending on or prior to the
Effective Time which are due after the Closing Date shall be distributed to
Unitholders as soon as practicable, but in no event later than 45 days prior to
the due date (including extensions), unless the Representatives consent to such
delay or the parties are involved in a dispute as described in the preceding
sentence. In no event, however, shall such Form K-1’s, and any corresponding
state Tax forms, fail to be delivered to the Unitholders by the date so required
by applicable Tax Law (including extensions).

(b) Any Tax refunds of the Company or its Subsidiaries that are received after
Closing by Parent, the Company or its Subsidiaries, and any amounts credited
against Tax to which the Company or its Subsidiaries become entitled, that
relate to a pre-Closing period shall be for the account of the Unitholders to
the extent such refund or credit was a refund or credit of Tax for which the
Unitholders are responsible and Parent shall pay over to the Representatives any
such refund or the amount of any such credit within 15 days after receipt or
application of any such credit against Tax.

(c) Parent shall not (and, after the Closing, shall not allow the Company, its
Subsidiaries or the Surviving Company to) amend any Tax Return for a taxable
period ending on or prior to the Closing Date or any Straddle Period, without
the prior written consent of the Representatives (which consent will not be
unreasonably withheld, conditioned or delayed) if the effect of such amended Tax
Return is to increase Taxes payable by the Unitholders or Taxes for which the
Unitholders are liable.

(d) Parent, the Company and the Representatives shall provide each other with
such assistance as may reasonably be requested by the others in connection with
the preparation of any Tax Return, any audit or other examination by any
Government entity, or any judicial or administrative proceedings relating to
liabilities for Taxes. Such assistance shall include making employees available
on a mutually convenient basis to provide additional information or explanation
of material provided hereunder and shall include providing copies of relevant
Tax Returns and supporting material. The party requesting assistance hereunder
shall reimburse the assisting party for reasonable out-of-pocket expenses
incurred in providing assistance. Parent, the Company and the Representatives
will retain for the full period of any statute of limitations, and upon
reasonable request will provide the others with, any records or information
which may be relevant to such preparation, audit, examination, proceeding or
determination.

(e) None of Parent, the Company, the Acquisition Subsidiary or any of their
affiliates shall make an election under Section 338 of the Code with respect to
the purchase of any Subsidiaries of the Company when such election would give
rise to a tax liability for which the Company is liable.

(f) At the request of Parent, the Company shall make an effective election under
Section 754 of the Code and any comparable provision of foreign, state or local
law with respect to the acquisition of the Company.

6.8 Proxy Statement/Offering Memorandum.

(a) The Proxy Statement/Offering Memorandum, in the form delivered to the
Unitholders, together with any and all amendments or supplements thereto (the
“Proxy Statement/Offering Memorandum”), shall constitute a disclosure document
for the offer and issuance of the shares of Parent Common Stock to be issued in
accordance with this Agreement and a proxy statement for purposes of obtaining
approval of the Merger Agreement and the Merger by the

 

72



--------------------------------------------------------------------------------

Unitholders. Whenever any event occurs that is required to be set forth in an
amendment or supplement to the Proxy Statement/Offering Memorandum, the Company,
Parent and Acquisition Subsidiary shall cooperate in delivering any such
amendment or supplement to all Unitholders as promptly as reasonably
practicable.

(b) Parent, Acquisition Subsidiary and the Company shall use commercially
reasonable efforts to cause the issuance of Parent Common Stock in the Merger to
be exempt from the registration requirements of the Securities Act, by reason of
Rule 506 of Regulation D promulgated under Section 4(2) of the Securities Act or
otherwise, and otherwise to comply with all requirements of applicable federal
and state securities laws.

(c) Parent agrees promptly to advise the Company if, at any time prior to the
Closing, to Parent’s knowledge any information relating to Parent or Acquisition
Subsidiary in the Proxy Statement/Offering Memorandum is or becomes incorrect or
incomplete in any material respect. The Company agrees promptly to advise the
Parent if, at any time prior to the Closing, to the Company’s Knowledge any
information relating to the Company or any of its Subsidiaries in the Proxy
Statement/Offering Memorandum is or becomes incorrect or incomplete in any
material respect. Such notifying party will take such steps as may be necessary
in order to cause the Proxy Statement/Offering Memorandum, insofar as it relates
to such party (or any of its Subsidiaries), to continue to comply in all
material respects with the applicable provisions of the Securities Act after the
delivery thereof to the Unitholders

6.9 Director and Officer Liability.

(a) Prior to the Closing, the Company shall have purchased a six-year tail
policy for its officers’ and directors’ liability insurance with an aggregate
premium not in excess of $81,000 and on terms consistent with those in effect
for the Company on July 7, 2009 and those set forth in the policies listed on
Schedule 6.9 (which policies have been made available to Parent), and following
the Effective Time, Parent shall cause the Surviving Company to maintain such
policy in full force and effect throughout the term of such policy (with no
obligation to extend the policy beyond its six-year term), and to continue to
honor its obligations thereunder.

(b) Parent and Acquisition Subsidiary agree that all rights to indemnification
or exculpation existing in favor of, and all limitations on the personal
liability of, each present and former director, officer, employee, fiduciary and
agent of the Company and its Subsidiaries provided for in the respective
operating agreement, charters or by-laws or otherwise in effect as of July 7,
2009 or pursuant to the policies listed on Schedule 6.9 shall continue in full
force and effect for a period of six (6) years from the Effective Time and
Parent and Acquisition Subsidiary shall cause the Company and its Subsidiaries
to perform the same; provided, however, that all rights to indemnification in
respect of any claims (each a “Claim”) asserted or made within such period shall
continue until the disposition of such Claim. From and after the Effective Time,
Parent and the Surviving Company also agree to indemnify and hold harmless the
present and former officers and directors of the Company and its Subsidiaries in
respect of acts or omissions occurring prior to the Effective Time to the extent
provided in any written indemnification agreements between the Company and/or
one or more of its Subsidiaries in effect as of July 7, 2009 or the policies
listed on Schedule 6.9.

(c) The obligations under this Section 6.9 shall not be terminated or modified
in such a manner as to adversely affect any Indemnified Party to whom this
Section 6.9 applies without the prior written consent of each Person affected
thereby (it being expressly agreed that the Persons to whom this Section 6.9
applies, including the present and former directors and officers of the Company
and its Subsidiaries, shall be third party beneficiaries of this Section 6.9 and
shall be entitled to enforce the covenants contained herein).

 

73



--------------------------------------------------------------------------------

(d) In the event Parent or the Surviving Company or any of their respective
successors or assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or Surviving Company or entity of such consolidation
or merger or (ii) transfers or conveys all or substantially all of its
properties and assets to any Person, then, and in each such case, to the extent
necessary proper provision shall be made so that the successors and assigns of
Parent or the Surviving Company, as the case may be, assume and have the
financial ability to fully perform the obligations set forth in this
Section 6.9.

6.10 Blocker Purchase.

(a) Subject to Section 6.10(c), immediately prior to the Effective Time, Parent
shall cause a direct wholly owned subsidiary of Parent to purchase all of the
outstanding equity interests (“Blocker Interests”) of the tax blocker entities
affiliated with the Persons set forth on Schedule 6.10 (“Blocker Entities”) that
are, or will be prior to the Effective Time, Unitholders of the Company but only
insofar as such Blocker Entities do not own in excess of the percentage of Units
set forth next to the name of the Persons affiliated with such Blocker Entities
as set forth on Schedule 6.10. Prior to the date hereof, Parent, Company and
certain of the Blocker Entities have worked together in good faith to negotiate
a form of Blocker Purchase Agreement, in the form attached hereto as Exhibit M
(each, a “Blocker Purchase Agreement”), pursuant to which agreement such
purchases shall occur. As of the date hereof, certain of the Persons
contemplated to be parties thereto have agreed to certain provisions of the
Blocker Purchase Agreements, as reflected in the attached exhibit, but
acknowledge and agree that there are additional material provisions of the
Blocker Purchase Agreements that remain to be finalized and certain related
amendments to this Agreement that will be required to ensure each of the
Company, the Unitholders, the Blocker Owners (as defined below) and Parent are
in substantially the same position (after disregarding the effect of the Blocker
Entities) as a result of the transactions contemplated by any Blocker Purchase
Agreement that such Person would have been if Parent had acquired all of the
Units by virtue of the Merger pursuant to this Agreement (including the escrow
arrangements and indemnification rights of the Persons contemplated hereby),
subject, however, to the rights and obligations under the Blocker Purchase
Agreements of the Blocker Owners, Parent and the wholly owned subsidiary of
Parent that is contemplated to be a party to the Blocker Purchase Agreements.

(b) During the ten (10) Business Day period following the date hereof, Parent
and the Company shall negotiate in good faith (including with the Blocker
Entities and Blocker Owners) and finalize the Blocker Purchase Agreements and
any related amendments to this Agreement with the objectives of:

(i) ensuring that the corporate mechanics will be treated as sale of the Blocker
Interests to a directly wholly owned subsidiary of Parent for U.S. Federal
Income Tax Purposes and not as sale of the underlying Units held by the Blocker
Entities;

(ii) ensuring that the Merger will be effectively consummated in accordance with
applicable Law and that, assuming the accuracy of the representations and
warranties of and fulfillment of the covenants and agreements by the Blocker
Owners in the form of the Blocker Purchase Agreement as finalized pursuant to
this Section 6.10, the only detriment to the Parent of consummation of the
transactions contemplated by the Blocker Purchase Agreement is the loss of the
Foregone Tax Benefit;

 

74



--------------------------------------------------------------------------------

(iii) providing reasonable assurances that a holder of Blocker Interest(s) (a
“Blocker Owner”) shall have no greater and no fewer rights or obligations with
respect to the transactions, agreements, covenants, indemnities and other
provisions of this Agreement than such Blocker Owner would have had if,
immediately prior to the Effective Time, the Units held by the Blocker Entity
had instead been held directly by such Blocker Owner (in proportion to such
Blocker Owner’s interest in the Blocker Entity) and been acquired by the Parent
by virtue of the Merger pursuant to this Agreement; provided, however, that
nothing herein shall limit the rights or obligations of any Blocker Owner with
respect to such Blocker Entity as expressly provided in the Blocker Purchase
Agreements;

(iv) providing reasonable assurances that each Parent Indemnified Person shall
have no greater and no fewer rights or obligations with respect to the
transactions, agreements, covenants, indemnities and other provisions of this
Agreement than such Parent Indemnified Person would have had if, immediately
prior to the Effective Time, the Units held by the Blocker Entity had instead
been held directly by such Blocker Owner (in proportion to such Blocker Owner’s
interest in the Blocker Entity) and been acquired by the Parent by virtue of the
Merger pursuant to this Agreement; provided, however, that nothing herein shall
limit the rights or obligations of any Parent Indemnified Person with respect to
such Blocker Entity as expressly provided in the Blocker Purchase Agreements;

(v) amending this Agreement and/or any other Transaction Document as is
reasonably necessary or advisable to account for the fact that, as of the
Effective Time, Parent shall be the indirect owner of certain Units as a result
of the consummation of the transactions contemplated by the Blocker Purchase
Agreements and that any Units so indirectly owned by Parent as of immediately
prior to the Effective Time shall not be entitled to consideration or any other
rights pursuant to this Agreement with respect to such Units and shall be
“carved out” of the transactions contemplated hereby and none of the Parent
Indemnified Persons shall have any obligations (including indemnity obligations)
with respect to such ownership of those Units or as a Unitholder under this
Agreement; and

(vi) taking such other actions and reaching such other agreements as are
reasonably necessary to assure that, when taken together, the transactions
contemplated by the Blocker Purchase Agreements and the transactions
contemplated by this Agreement equitably reflect the relative rights and
obligations of the respective parties (including the rights of the Parent
Indemnified Persons and the Unitholders hereunder) that are otherwise reflected
entirely within this Agreement on the date hereof, but for the intention of
Parent and its wholly owned subsidiary, on the one hand, and the Blocker Owners,
on the other hand, to consummate the transactions contemplated by the Blocker
Purchase Agreements on the terms set forth in this Section 6.10.

(c) Notwithstanding the foregoing terms of this Section 6.10, if a Blocker Owner
refuses or otherwise does not enter into a form of Blocker Purchase Agreement on
terms which are consistent with the terms of this Section 6.10, then the Parent
shall have no obligation to cause its wholly owned subsidiary to purchase the
Blocker Interest owned by such Blocker Owner, and in lieu thereof, the Units
owned by the applicable Blocker Entity shall be acquired by Parent by virtue of
the Merger pursuant to the terms of this Agreement.

 

75



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION

7.1 Survival of Representations and Warranties and Covenants. Subject to the
limitations and other provisions of this Agreement, the representations and
warranties of the Parties made herein shall survive the Closing and continue in
effect until 15 months following the Closing Date; provided, however, that
(i) the representations and warranties set forth in Sections 2.1 (Organization,
Qualification and Power), 2.2(a) (Subsidiaries), 2.3 (Capitalization and Related
Matters), 2.4(a), (b) and the first sentence of (e) (Enforceability;
Noncontravention; Consents), and 2.32 (Brokers, Finders) shall survive in
perpetuity and (ii) the representations and warranties set forth in Sections 2.8
(Taxes) and 2.21 (Environmental Matters) shall survive the Closing and continue
in effect until 30 days after the expiration of all applicable statutes of
limitations with respect to the matters addressed therein (including any
extensions or tollings thereof). Notwithstanding any provision of this Agreement
to the contrary, no Parent Indemnified Person or Unitholder Indemnified Person
shall be entitled to recover for any Losses unless such party shall have
delivered to the indemnifying party (and, in the case of any claim by a Parent
Indemnified Person, the Representatives) a written notice within the applicable
survival period contemplated by this Section 7.1, and if such a notice is given,
the survival period for the claim asserted in such claim notice shall continue
until such claim is fully resolved. Except as otherwise expressly set forth in
this Agreement, all covenants, agreements and obligations made by any Party
herein shall continue to be enforceable in accordance with their terms and, if
no specific term is specified, in perpetuity. The representations and warranties
set forth in Sections 2.1 (Organization, Qualification and Power), 2.2(a)
(Subsidiaries), 2.3 (Capitalization and Related Matters), 2.4(a), (b) and the
first sentence of (e) (Enforceability; Noncontravention; Consents) and 2.32
(Brokers, Finders), shall be referred to herein as the “Company Fundamental
Reps.”

7.2 Indemnification of Parent.

(a) From and after the Closing, pursuant to this Agreement and the
Indemnification Escrow Agreement and subject to the limitations contained in
this Article 7, Parent and its Affiliates (including, from and after the
Closing, the Surviving Company) and the present and former directors, officers,
partners, employees, successors, assigns, representatives and agents of each of
them in their capacities as such (the “Parent Indemnified Persons”), shall be
indemnified and held harmless from and against, any and all claims, losses,
judgments, orders, damages, liabilities, expenses or costs including reasonable
attorneys’ fees and expenses (“Losses”) actually incurred by any of them,
resulting from or arising out of:

(i) any breach of any representation or warranty made by the Company in Article
2 of this Agreement or any other Transaction Document;

(ii) any breach by the Company of any covenant or agreement contained in this
Agreement or any other Transaction Document that is to be performed prior to the
Merger or was required to have been performed prior to the Merger or any breach
by the Representatives of any covenant or agreement contained in this Agreement
or any other Transaction Document;

(iii) the matters set forth on Schedule 7.2(a)(iii) (the “Scheduled Indemnity
Matters”);

(iv) the Unitholder Transaction Expenses (the “Expenses Indemnity”) (it being
acknowledged and agreed that the Pro Rated Excess Unitholder Transaction
Expenses which are paid out of the Preferred Unitholder Initial Cash Payment
shall not be deemed Losses of Parent for any purposes of this Agreement,
including without limitation for purposes of the Parent Cap or Parent Special
Matters Cap);

 

76



--------------------------------------------------------------------------------

(v) any continuing indemnification or similar obligation under any engagement
letter with Morgan Stanley or Goldman Sachs, whether or not such engagement
letter shall have been terminated (the “Engagement Letter Indemnification
Indemnity”);

(vi) any claims (including claims made against the Company, the Surviving
Company or their respective directors, officers or managers) made by current
(i.e., those as of the date of this Agreement or those who become such between
the date of this Agreement and the Closing Date) or former (A) direct or
indirect holders of equity interests of the Company (including the Unitholders
and the Blocker Owners) or (B) holders of unit appreciation rights or other
rights to acquire equity interests in the Company of any kind or nature
whatsoever, in their capacity as a holder of equity interests or holder of any
such rights or any other capacity, in each case whether absolute or contingent,
liquidated or unliquidated, known or unknown, and whether arising under any
agreement or understanding (other than claims against Parent or Acquisition
Subsidiary for breach of this Agreement, the other Transaction Documents and any
of the other agreements executed and delivered by Parent or Acquisition
Subsidiary in connection herewith) or otherwise at law or equity, and whether
asserted prior to, at or after the Effective Time (other than claims for which
the facts or circumstances giving rise to such claim first occur following
Closing) (the “Unitholder Claims”); or

(vii) (X) the Company’s and its Subsidiaries’ Taxes or their liability, if any
(for example, by reason of transferee liability or application of Treasury
regulation 1.1502-6) for Taxes of others, including, but not limited to,
Unitholders or any Affiliate of any Unitholder, or indemnified Losses payable
with respect to Taxes claimed or assessed against the Company or any Subsidiary
of the Company (A) for any Tax period (or portion thereof) ending on or before
the Closing Date or as a result of the transactions contemplated hereby, (B) for
any Tax period resulting from a breach of any of the representations or
warranties or the covenants contained in Sections 2.8 and 6.7 hereof, or (C) for
a Tax period of the Company or any Subsidiary of the Company ending after the
Closing Date arising out of the settlement or other resolution of a proposed Tax
adjustment that relates to a Tax period ending on or before the Closing Date, in
each case other than Taxes in the amounts and to the extent reflected in the
Balance Sheet, as such reserve is adjusted for the passage of time through the
Closing Date in the Ordinary Course of Business, and in accordance with past
custom and practice of the Company and its Subsidiaries in filing their Tax
Returns, whether paid or unpaid, and (Y) any Foregone Tax Benefit in excess of
$2,500,000 (collectively, the “Tax Indemnity” and, together with the Scheduled
Indemnity Matters, the Expenses Indemnity, the Engagement Letter Indemnification
Indemnity and the Unitholder Claims, the “Special Indemnity Matters”); provided,
however, the obligation to indemnify the Parent Indemnified Persons for any Tax
shall be limited to any Tax properly attributable to taxable periods, or
portions thereof, ending on or before the Closing Date; provided, further, that
the obligation to indemnify the Parent Indemnified Persons for any Tax shall not
include any employment Taxes payable by the Company with respect to cash
retention bonus under the Cash Bonus Plan.

(b) Subject to Section 7.6(d), Section 7.6(g), Section 7.7(b) and
Section 9.7(b), from and after the Closing, the Parent Indemnified Parties shall
be entitled to recover any indemnified Losses to which they are entitled
hereunder in accordance with Section 7.7(f), from the Indemnification Escrow
Account and by exercising its right of setoff against $42,450,000 of any Earnout
Consideration otherwise payable (the “Adjustable Earnout Setoff Amount”);
provided, however, that to the extent that the Company shall deliver to Parent,
at Closing, Unitholder Releases from Unitholders holding more than

 

77



--------------------------------------------------------------------------------

50% of the Units (or, in the case of the Blocker Entities, the Unitholder
Releases shall be executed by the Blocker Owners and the Units that were held by
such Blocker Entities prior to the consummation of the transactions contemplated
by the Blocker Purchase Agreements shall be deemed to be included in such
percentage) (the “Minimum Release Threshold Percentage”), the Adjustable Earnout
Setoff Amount shall be reduced on a pro rata basis between the Minimum Release
Threshold Percentage and 100% in the manner contemplated by Schedule 7.2(b) (it
being understood that if Releases are executed and delivered by 100% of the
Unitholders, the Adjustable Earnout Setoff Amount shall be zero (0)). None of
Parent, the Surviving Company, any other Parent Indemnified Person or any of
their respective Affiliates shall have a right to setoff against payment of any
Earnout Consideration due to Unitholders under Article 1 except to the extent
expressly provided for in this Agreement (including Sections 7.6(d) and 9.7(b)).

7.3 Indemnification of the Unitholders. From and after the Closing, pursuant to
this Agreement and subject to the limitations contained in this Article 7,
Parent shall hold the Unitholders, and the present and former directors,
officers, partners, employees, successors, assigns, representatives and agents
of each of them in their capacities as such (the “Unitholder Indemnified
Persons”) harmless and indemnify each of them from and against any and all
indemnified Losses incurred or to be incurred by any of them, resulting from or
arising out of:

(a) any breach of any representation or warranty made by Parent or Acquisition
Subsidiary in this Agreement or any other Transaction Document; or

(b) any breach by Parent or Acquisition Subsidiary of any covenant or agreement
of Parent or Acquisition Subsidiary contained in this Agreement or any other
Transaction Document (including any breach by the Company of any covenant or
agreement contained in this Agreement or any other Transaction Document that is
to be performed following the Merger).

7.4 Notice of Claim. In the event that Parent seeks indemnification on behalf of
a Parent Indemnified Person, or the Representatives or a Unitholder seeks
indemnification on behalf of a Unitholder Indemnified Person, such Party seeking
indemnification (the “Indemnified Party”) shall give reasonably prompt written
notice in accordance with Section 9.1 to the indemnifying party (the
“Indemnifying Party”) specifying in reasonable detail the facts constituting the
basis for such claim and the amount, to the extent known, of the claim asserted;
provided, however, that the right of a Person to be indemnified hereunder shall
not be adversely affected by a failure to give such notice unless, and then only
to the extent that, an Indemnifying Party is actually and materially prejudiced
thereby. If the claim for Losses does not arise from a Third Person Claim (which
such claims shall be addressed as specified in Section 7.5 below), the
Indemnifying Party shall have 45 days after receipt of notice of such Claim
Notice from the Indemnified Party to object to such claim by giving notice to
the Indemnified Party. If the Indemnifying Party has not so objected to the
Claim Notice by the close of business on such 45th day, the total amount of the
Indemnity Claim shall thereupon become chargeable to and payable by the
Indemnifying Party in accordance with the terms and conditions, and subject to
the limitations set forth in this Article 7. If the Indemnifying Party objects
timely to the Claim Notice and the Indemnified Party and the Indemnifying Party
are unable to settle any such dispute, both Persons shall have all rights and
remedies at law or in equity subject to the limitations set forth herein, and
either the Indemnified Party or any Indemnifying Party may commence an action or
proceeding to resolve such dispute and determine any amounts due hereunder from
the Indemnifying Party.

For purposes of this Article 7, the Representatives have the full authority to
act on behalf of the Unitholders and the Unitholder Indemnified Persons as
either an Indemnifying Party or the Indemnified Party, provided that, as set
forth in this Agreement, Parent shall be deemed to have given notice to all
Unitholders pursuant to giving notice to the Representatives.

 

78



--------------------------------------------------------------------------------

7.5 Right to Contest Claims of Third Persons.

(a) If an Indemnified Party is entitled to indemnification hereunder because of
a claim asserted by any claimant other than an Indemnified Person hereunder (a
“Third Person”), the Indemnified Party shall give the Indemnifying Party
reasonably prompt notice thereof after such assertion is actually known to the
Indemnified Party; provided, however, that the right of an Indemnified Party to
be indemnified hereunder in respect of claims made by a Third Person shall not
be adversely affected by a failure to so give such notice unless, and then only
to the extent that, an Indemnifying Party is materially prejudiced thereby.
Except as otherwise provided in this Section 7.5, the Indemnifying Party shall
then have the right, upon written notice to the Indemnified Party (a “Defense
Notice”) within 30 days after receipt from the Indemnified Party of notice of
such claim, and using counsel reasonably satisfactory to the Indemnified Party,
to investigate, contest, or settle the claim alleged by such Third Person (a
“Third Person Claim”), provided that the Indemnifying Party has unconditionally
acknowledged to the Indemnified Party in writing its obligation to indemnify the
Persons to be indemnified hereunder with respect to such Third Person Claim and
to discharge any cost or expense arising out of such investigation, contest or
settlement. The Indemnified Party may thereafter participate in (but not
control) the defense of any such Third Person Claim with its own counsel at its
own expense. Unless and until the Indemnifying Party so acknowledges its
obligation to indemnify, the Indemnified Party shall have the right, at its
option, to assume and control defense of the matter and to look to the
Indemnifying Party for the full amount of the reasonable costs of defense. In
the event that the Indemnifying Party shall fail to give the Defense Notice
within said 30 day period, (i) the Indemnified Party shall be entitled to have
the control over said defense and settlement of the subject claim, (ii) the
Indemnifying Party will cooperate with and make available to the Indemnified
Party such assistance and materials as it may reasonably request, and (iii) the
Indemnifying Party shall have the right at its expense to participate in the
defense assisted by counsel of its own choosing, and the Indemnifying Party, if
it is required to provide indemnification under this Agreement, will be liable
for all costs and settlement amounts paid or incurred in connection therewith.

(b) In the event that the Indemnifying Party delivers a Defense Notice with
respect to such Third Party Claim within 30 days after receipt thereof and
thereby elects to conduct the defense of such Third Party Claim, (i) the
Indemnifying Party shall be entitled to have control over said defense and,
subject to the provisions set forth below, settlement of the subject claim,
(ii) the Indemnified Party will cooperate with and make available to the
Indemnifying Party such assistance, personnel and materials as it may reasonably
request, and (iii) the Indemnified Party shall have the rights at its expense to
participate in the defense assisted by counsel of its own choosing. In such an
event, the Indemnifying Party will not settle the subject claim without the
prior written consent of the Indemnified Party, which consent will not be
unreasonably withheld, conditioned or delayed unless (x) there is no finding or
admission of any violation of Law or any violation of the rights of any Person;
(y) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party and (z) the Indemnified Party shall have no liability with
respect to any compromise or settlement of such Third Person Claims effected
without its consent, in which cases the consent of the Indemnified Party shall
not be required.

(c) Notwithstanding anything to the contrary contained in this Section 7.5, the
Indemnifying Party shall not be entitled to control, but may participate in, and
the Indemnified Party shall be entitled to have sole control, including the
right to select defense counsel, over the defense or settlement of any claim
(i) that seeks a temporary restraining order, a preliminary or permanent
injunction or specific performance against the Indemnified Party, (ii) that
involves criminal allegations against the Indemnified Party, (iii) that, if
unsuccessful, (A) would set a precedent that would materially interfere with, or
have a material adverse effect on, the business or financial condition of the
Indemnified Party or (B) would reasonably be expected to exceed the Parent Cap,
the Parent Special Matters Cap, the Unitholder Special Matters Cap or the
Unitholders’ Cap, as applicable, in any case as mutually

 

79



--------------------------------------------------------------------------------

determined by the Indemnifying Party and the Indemnified Party or, if such a
determination is not made within 15 days after the date on which the Indemnified
Party responds to the Defense Notice by asserting its rights under this
Section 7.5(c), in accordance with its reasonable judgment or (iv) subject to
clause (iii)(B) above, that imposes liability on the part of the Indemnified
Party for which the Indemnified Party is not entitled to indemnification
hereunder. In such event, the Indemnifying Party will still be subject to its
obligations hereunder but the Indemnified Party will not settle the subject
claim without the prior written consent of the Indemnifying Party, which consent
will not be unreasonably withheld, conditioned or delayed.

7.6 Limitations on Indemnity.

(a) The Parent Indemnified Persons shall not be entitled to indemnification in
respect of indemnified Losses pursuant to Section 7.2(a)(i) unless and until
such indemnified Losses exceed, in the aggregate, the threshold set forth on
Schedule 7.6(a)-1 (the “Indemnification Threshold”), but then to the full extent
of each such indemnified Loss that exceeds the De Minimis Threshold (it being
understood that any indemnified Loss that is equal to or less than the De
Minimis Threshold shall not be deemed to be an indemnifiable Loss or count
toward the Indemnification Threshold). In no event shall Losses that count
toward the Special Deductible also count toward the Indemnification Threshold
and vice-versa. No claim for indemnification may be asserted in respect of
indemnified Losses pursuant to Section 7.2(a)(i) except to the extent that the
dollar value of each such Loss exceeds the threshold set forth on Schedule
7.6(a)-2 (the “De Minimis Threshold”), provided that, for purposes of this
determination, a “claim” will be deemed to arise from a single circumstance or a
collection of circumstances based on similar facts that give rise to a single
claim or cause of action, whether or not such cause of action is pursued in any
court proceeding. Notwithstanding anything to the contrary in this Agreement,
neither the Indemnification Threshold limitation nor the De Minimis Threshold
limitation shall apply in any manner whatsoever to any breach of the Company
Fundamental Reps or in instances of willful breach, fraud or intentional
misrepresentation by such Party.

(b) The Parent Indemnified Persons shall not be entitled to indemnification in
respect of indemnified Losses related to the Special Indemnity Matters under
Sections 7.2(a)(iii), 7.2(a)(iv), 7.2(a)(v) or 7.2(a)(vi) unless and until such
indemnified Losses exceed, in the aggregate, the threshold set forth on Schedule
7.6(b) (the “Special Deductible”) and then only to the extent of any such
excess. All Unitholder Transaction Expenses paid by Parent at Closing pursuant
to Section 1.11 shall be counted toward the Special Deductible and, if such
Unitholder Transaction Expenses paid by Parent at Closing are equal to or in
excess of the Special Deductible (which, for the avoidance of doubt, they shall
be if there shall exist any Pro Rated Excess Unitholder Transaction Expenses),
shall fully satisfy the Special Deductible. In no event shall Losses related to
the Special Indemnity Matters that count against the Special Deductible also
count toward the Indemnification Threshold and vice-versa.

(c) Parent shall have no obligation to indemnify Unitholder Indemnified Persons
in respect of indemnified Losses pursuant to Section 7.3(a) unless such
indemnified Losses exceed, in the aggregate, the Indemnification Threshold.
Notwithstanding anything to the contrary in this Agreement, the Indemnification
Threshold limitation shall not apply in any manner whatsoever to any breach of a
representation or warranty contained in Sections 3.1 (Organization;
Qualification and Power; Enforceability; Noncontravention), 3.2 (Capitalization
and Related Matters) or 3.5 (Brokers; Finders) (the “Parent Fundamental Reps”)
or in instances of willful breach, fraud or intentional misrepresentation by
such Party.

(d) The aggregate amount of Losses that may be recovered by the Parent
Indemnified Persons from and after the Closing (i) under Section 7.2(a)(i) for
any matter other than a breach of a Company Fundamental Rep or Section 2.9(a)
shall not exceed the Indemnification Escrow

 

80



--------------------------------------------------------------------------------

Amount (the “Parent Cap”) or (ii) under Section 7.2(a)(i) with respect to a
breach of a Company Fundamental Rep or Section 2.9(a), or pursuant to
Section 7.2(a)(iii), 7.2(a)(iv), 7.2(a)(v), 7.2(a)(vi) or 7.2(a)(vii) in respect
of a Special Indemnity Matter (each a “Parent Cap Carveout Matter”) shall not
exceed the Parent Cap plus the Adjustable Earnout Setoff Amount (as such
Adjustable Earnout Setoff Amount may be reduced in accordance with
Section 7.2(b)) (the “Parent Special Matters Cap”). For purposes of clarity, any
Losses recovered by a Parent Indemnified Person in respect of the matters
subject to the Parent Cap shall count toward the Parent Special Matters Cap but
Losses that count toward the Parent Special Matters Cap shall not count toward
the Parent Cap. Notwithstanding the first sentence of this Section 7.6(d),
neither the Parent Cap nor the Parent Special Matters Cap shall apply in
instances of willful breach, fraud or intentional misrepresentation. In
addition, neither the Parent Cap nor the Parent Special Matters Cap shall apply
to indemnification rights under or pursuant to Section 7.2(a)(ii), and it is
agreed that the Parent Indemnified Persons shall have the right, in addition to
any other remedies that may be available to any Parent Indemnified Person
(including Parent) under the terms of this Agreement, to set-off against the
Earnout Consideration in full with respect to such indemnification rights.

(e) The aggregate amount of indemnified Losses that may be recovered by the
Unitholder Indemnified Persons from and after the Closing (i) under
Section 7.3(a) for any matter other than a breach of a Parent Fundamental Rep
shall not exceed the amount set forth on Schedule 7.6(e) (the “Unitholder Cap”)
or (ii) under Section 7.3(a) with respect to a breach of a Parent Fundamental
Rep (a “Unitholder Cap Carveout Matter”) shall not exceed an amount equal to the
Unitholder Cap plus the Adjustable Earnout Setoff Amount (the “Unitholder
Special Matters Cap”). For purposes of clarity, any Losses recovered by a
Unitholder Indemnified Person in respect of the matters subject to the
Unitholder Cap shall count toward the Unitholder Special Matters Cap but Losses
that count toward the Unitholder Special Matters Cap shall not count toward the
Unitholder Cap. Notwithstanding the first sentence of this Section 7.6(e),
neither the Unitholder Cap nor the Unitholder Special Matters Cap shall apply to
the obligations of any Party hereto in instances of willful breach, fraud or
intentional misrepresentation by such Party. In addition, neither the Unitholder
Cap nor the Unitholder Special Matters Cap shall apply to indemnification rights
under or pursuant to Section 7.3(b).

(f) Notwithstanding any provision of this Agreement to the contrary, the
obligations to indemnify the Parent Indemnified Persons in respect of the
Special Indemnity Matters pursuant to Section 7.2(a)(iii), 7.2(a)(iv), 7.2(a)(v)
and 7.2(a)(vi) shall expire and be of no further force and effect on the date
that is 36 months following the Closing Date and the obligations to indemnify
the Parent Indemnified Persons in respect of the Special Indemnity Matters
pursuant to Section 7.2(a)(vii) shall expire and be of no further force and
effect on the date that is 30 days after the expiration of the applicable
statute of limitations with respect to the matters addressed therein (including
any extensions or tollings thereof).

(g) Notwithstanding any provision of this Agreement to the contrary, but subject
to the rights of Parent as contained in Section 1.12(c), Section 7.6(d) or
Section 9.7(b), from and after the Closing the Parent Indemnified Persons shall
first recover any Losses from the Indemnification Escrow Account before
exercising their right of setoff (only up to the amount of the Adjustable
Earnout Setoff Amount, if any, except as otherwise set forth in this Agreement,
including in Section 1.12(c), Section 7.6(d) or Section 9.7(b)) against the
Earnout Consideration payable pursuant to this Agreement or making any claim for
Losses against any Unitholder individually on a several, not joint, basis.

7.7 Additional Indemnification Matters.

(a) For all Tax purposes, all indemnification payments under this Article 7
shall be treated by the Parties as adjustments to the Merger Consideration to
the extent permitted by applicable law.

 

81



--------------------------------------------------------------------------------

(b) For all purposes hereunder, from and after the Closing a Parent Indemnified
Person shall be permitted to claim for indemnification for only (i) 92.166% of
any Parent Indemnified Person’s Losses, until the aggregate amount of
indemnified Losses paid to the Parent Indemnified Persons under this Article 7
and the Indemnification Escrow Agreement shall equal the Indemnification Escrow
Amount and (ii) 100% of any Parent Indemnified Person Losses in excess thereof;
provided, however, that, prior to this clause (ii) taking effect, 7.834% of any
Parent Indemnified Person’s indemnified Losses referenced in the foregoing
clause (i) shall be recovered by Parent on behalf of such Parent Indemnified
Person in accordance with the Cash Bonus Plan. By way of illustrative example,
if a Parent Indemnified Person suffers an indemnifiable Loss of $10,000,000 for
which it desires to seek indemnification pursuant to any section of this Article
7, the amount for which it shall be permitted to make a claim for
indemnification is $9,216,600. However, if the Parent Indemnified Persons suffer
indemnifiable Losses, in the aggregate, of $32,551,000, the aggregate amount of
indemnifiable Losses which they shall be entitled to recover under this Article
7 and the Indemnification Escrow Agreement shall equal $30,001,000 (it being
understood that an additional $2,550,000 of indemnifiable Losses shall be
recovered by Parent on behalf of Parent Indemnified Person in accordance with
the Cash Bonus Plan).

(c) A Parent Indemnified Person shall be entitled to indemnification pursuant to
this Article 7 for any Losses in respect of the first matter listed on Schedule
7.2(a)(iii) only to the extent that such Losses exceed the amount described on
Schedule 7.7(c).

(d) No information or knowledge acquired, or investigations conducted, by Parent
or its representatives, of the Company or otherwise, shall in any way limit, or
constitute a waiver of, or a defense to, any claim for indemnification by Parent
or any Parent Indemnified Person under this Agreement. No information or
knowledge acquired, or investigations conducted, by the Company, any of the
Unitholders or their respective representatives, of Parent or otherwise, shall
in any way limit, or constitute a waiver of, or a defense to, any claim for
indemnification by the Unitholders or any Unitholder Indemnified Person under
this Agreement.

(e) Anything herein to the contrary notwithstanding, no breach of any
representation, warranty, covenant or agreement contained herein shall give rise
to any right on the part of a Parent Indemnified Person, Unitholder Indemnified
Person or any other party or third party beneficiary hereto, after the
consummation of the transactions contemplated hereby, to rescind this Agreement
or any of the transactions contemplated hereby.

(f) The amount of any Losses for which indemnification is provided to any Parent
Indemnified Person under this Article 7 shall, from and after the Closing, be
net of any amounts actually recovered under insurance policies maintained by the
Company in effect immediately prior to Closing and applicable to such Losses,
net of reasonable out-of-pocket expenses actually incurred by the Parent
Indemnified Person in obtaining such recovery. Parent will use its commercially
reasonably efforts to promptly seek full recovery under the insurance policies
referenced in the foregoing sentence; provided, however, that the Parent
Indemnified Person (including Parent) shall have no obligation to first submit
or to collect upon any applicable insurance coverage as a precondition to making
a claim for indemnification hereunder or obtaining indemnification for Losses
therefor, and the Parties hereto agree, without limiting any other rights any
Indemnifying Party may have against Parent, not to delay in any manner the
payment to Parent or any Parent Indemnified Person of such indemnification based
on Parent’s non-fulfillment of the foregoing obligation at the time any such
claim is made. To the extent that any insurance payment is actually recovered by
a Parent Indemnified Person after the related indemnification payment has been
made pursuant to this Agreement; the Parent Indemnified Person will pay over to
the Indemnification Escrow Agent (to the extent that (a) amounts have been paid
to Parent out of the Indemnification Escrow Account and (b) the Indemnification
Escrow Agreement remains in effect) or to the Exchange Agent (or, if the
Exchange Agent is no longer engaged, to the Representatives) for distribution to
the applicable

 

82



--------------------------------------------------------------------------------

Unitholders (in any other circumstance) the amounts of such insurance payments
promptly after they are actually recovered. If permitted under the terms of the
applicable insurance policies, in lieu of the foregoing, the Parent Indemnified
Person may subrogate or assign its rights to recover under such insurance
policies to the Representatives (on behalf of the Unitholders) or their
designee.

(g) Except for Losses related to Special Indemnity Matters and indemnification
under or pursuant to Section 7.2(a)(ii) (to which this Section 7.7(g) does not
apply), from and after the Closing, the Loss of a Parent Indemnified Person for
breach of representations and warranties of the Company pursuant to
Section 7.2(a)(i) shall be net of any reserves established on the Balance Sheet
in respect of the matter to which the Loss relates.

(h) In the absence of willful breach, fraud or intentional misrepresentation,
under no circumstance shall any Parent Indemnified Person or Unitholder
Indemnified Person be entitled to indemnification for any punitive or exemplary
damages unless any of the foregoing is actually paid to a third party.

(i) Any Loss for which any Indemnified Party is entitled to indemnification
under this Article 7 shall be determined without duplication of recovery by
reason of the state of facts giving rise to such Loss constituting a breach of
more than one representation, warranty, covenant or agreement but nothing herein
shall be deemed to restrict the ability of the Indemnified Party to select the
representation, warranty, covenant or agreement upon which to base the
Indemnified Party’s claim.

(j) Notwithstanding anything contained herein or elsewhere to the contrary, and
except for the materiality qualification in Section 2.17(a), all “material” or
similar materiality type qualifications (including “Company Material Adverse
Effect” and “Company Material Adverse Change”) contained in the representations
and warranties (or definitions used in the representations and warranties) set
forth in Article 2 of this Agreement shall be ignored and not given any effect
for purposes of the indemnification provisions hereof, including, without
limitation, for purposes of determining whether or not a breach of a
representation or warranty has occurred, determining whether the thresholds in
Section 7.6 have been surpassed and/or determining the amount of any
indemnifiable Losses; provided, however, that the terms “Material Contracts” and
“Material Permits” shall have the meaning ascribed to that term as set forth
therein without effect of this Section 7.7(j).

(k) Notwithstanding anything to the contrary in this Agreement but subject to
Sections 7.2(b), 7.6(d), 7.6(g) and 9.7(b), Parent shall be entitled to set-off
against payment of any Earnout Consideration due to any Unitholders under
Section 1.12 hereof any amount payable (to the extent permitted under
Section 1.12, Section 7.2(b), Section 7.6(d), Section 7.6(g) or Section 9.7(b)
hereof) to any Parent Indemnified Person pursuant to this Article 7.
Notwithstanding the foregoing, except as provided for in or contemplated by
Section 9.7(b), Parent shall not be entitled to set-off in excess of the
Adjustable Earnout Setoff Amount with respect to those indemnification rights of
Parent Indemnified Persons that are subject to the Parent Special Matters Cap
(it being understood that if the Adjustable Earnout Setoff Amount is zero (0),
none of Parent, the Surviving Company, any other Parent Indemnified Person or
any of their respective Affiliates shall have a right to set-off against payment
of any Earnout Consideration due to Unitholders under Article 1, except as
provided for in or contemplated by Section 9.7(b), with respect to those
indemnification rights of Parent Indemnified Persons that are subject to the
Parent Special Matters Cap).

 

83



--------------------------------------------------------------------------------

ARTICLE 8

TERMINATION

8.1 Termination.

(a) This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Effective Time only as follows,
whether before or after the Required Unitholder Approval has been obtained:

(i) by mutual consent of the Company and Parent (on behalf of itself and
Acquisition Subsidiary);

(ii) by either the Company or Parent (on behalf of itself and Acquisition
Subsidiary) if the Closing shall not have occurred on or before December 31,
2009 (the “Drop Dead Date”); provided that no Party may terminate this Agreement
pursuant to this clause (ii) if such Party’s failure to fulfill any of its
obligations under this Agreement shall be the primary reason for the failure of
the Closing to occur on or before said date; provided, further, that if any
Government authority or applicable Law requires the Company and Parent to
postpone the Closing Date in order to obtain a consent or approval (which is
required prior to the consummation of the Merger) from such Government
authority, or any waiting period under any applicable Antitrust Law has not
expired or been terminated, such date shall automatically be extended to such
date as required by such Government authority or as of which such waiting period
has expired or been terminated (which shall be in no event later than
January 31, 2010);

(iii) by either the Company or Parent, at any time after the Company Unitholder
Meeting, if the Company has not obtained the Required Unitholder Approval by
such time;

(iv) by Parent, at any time after the Company Unitholder Meeting, if the Company
has not obtained the Company Unitholder Approval by such time;

(v) by either the Company or Parent, if any Government authority shall have
enacted, issued, promulgated, enforced or entered any injunction, order, decree
or ruling or taken any other action (including the failure to have taken an
action) which, in either such case, has become final and non-appealable and
makes consummation of the Merger illegal or otherwise prohibits consummation of
the Merger (a “Governmental Order”);

(vi) by Parent, if (A) an Adverse Recommendation Change shall have occurred or
the Company Board authorizes the Company to enter into a definitive agreement
concerning a Superior Proposal or (B) the Company Board shall have failed to
publicly confirm the Company Recommendation within five (5) Business Days of a
written request by Parent that it do so;

(vii) by Parent if the Company shall have materially breached any of its
obligations under Section 4.9 such that the conditions set forth in
Section 6.3(a) would be incapable of being satisfied;

(viii) by the Company, if the Company Board authorizes the Company, subject to
complying with the terms of this Agreement, to enter into a definitive agreement
concerning a Superior Proposal; provided, however, that (x) the Company shall
have paid any amounts due pursuant to Section 9.6(b) in accordance with the
terms, and at the times, specified therein and (y)

 

84



--------------------------------------------------------------------------------

this Agreement may be terminated on this basis only at a time that is after 5:00
p.m. Central time on the fifth (5th) Business Day following Parent’s receipt of
written notice from the Company that the Company Board is prepared to take such
action, and at the end of such period, the Company Board determines in good
faith, after consultation with its independent financial advisors and outside
legal counsel, that such Acquisition Proposal remains a Superior Proposal
relative to the Merger, as supplemented by any Counterproposal (defined below)
that Parent has submitted to the Company. Any such written notice shall attach
the most current version of such agreement (or a description of all material
terms and conditions thereof), and state that the Company Board otherwise
intends to make an Adverse Recommendation Change (subject to compliance with
this Agreement), and/or to terminate this Agreement and to enter into a binding
written agreement concerning an Acquisition Proposal that constitutes a Superior
Proposal. During any such five (5) Business Day period, Parent shall be entitled
to deliver to the Company a counterproposal to such Acquisition Proposal (a
“Counterproposal”) and Parent and the Company shall negotiate in good faith in
respect of any such Counterproposal (it being understood that the Company may
not terminate this Agreement or enter into any such binding agreement during
such five (5) Business Day period, and that any amendment to the financial terms
or other material terms of such Superior Proposal shall require a new written
notification from the Company and an additional three (3) Business Day period);

(ix) by Parent if (A) there shall have been a breach of any representation or
warranty on the part of the Company set forth in this Agreement, or (B) there
shall have been a breach by the Company or any of the Representatives of any of
its covenants or agreements hereunder, such that, in the case of either clause
(A) or (B), the conditions set forth in Section 6.3(a) would be incapable of
being satisfied by the Drop Dead Date and Parent has provided the Company with
detailed written notice of such circumstance not less then 15 days prior to
terminating the Agreement pursuant to this provision (except that such 15 day
period shall be decreased to a period equal to the number of days, if any, prior
to the Drop Dead Date if there are not 15 days remaining prior to the Drop Dead
Date at the time of the delivery of such written notice, and it being agreed
that the Parent shall be entitled to exercise its termination rights under this
Section 8.1(a)(ix) on the Drop Dead Date in any case if there shall have been a
Company Material Adverse Effect), provided that, with respect to clauses (A) and
(B) above, Parent has not materially breached any of its obligations hereunder
and failed to timely cure such breach; or

(x) by the Company if (A) there shall have been a breach of any representation
or warranty on the part of Parent or Acquisition Subsidiary set forth in this
Agreement, or (B) there shall have been a breach by Parent or Acquisition
Subsidiary of any of their respective covenants or agreements hereunder, such,
that in the case of either clause (A) or (B), the conditions set forth in
Section 6.2(a) would be incapable of being satisfied by the Drop Dead Date and
the Company has provided Parent with detailed written notice of such
circumstance not less then 15 days prior to terminating the Agreement pursuant
to this provision, provided that, with respect to clauses (A) and (B) above, the
Company has not materially breached any of its obligations hereunder and failed
to timely cure such breach.

The party desiring to terminate this Agreement pursuant to the preceding clauses
(ii) through (xi) shall give written notice of such termination to the other
party in accordance with Section 9.1 below.

(b) Effect of Termination. In the event of termination pursuant to this
Article 8, the transactions contemplated hereby shall be abandoned without
further action by the Parties hereto and this Agreement shall terminate, and
there shall be no liability under this Agreement on the part of any Party
hereto, except as set forth in the last sentence of Section 4.4(a) and in
Sections 6.5, 8.1 and 9.6 hereof,

 

85



--------------------------------------------------------------------------------

which provisions shall remain in full force and effect. If this Agreement is
terminated as provided herein, each Party shall use its commercially reasonable
efforts to redeliver all documents, work papers and other material (including
any copies thereof) of any other Party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the Party
furnishing the same. Nothing contained in this Agreement shall relieve any party
from any liability for any willful inaccuracy, willful misrepresentation or
willful breach of this Agreement or any representation, warranty or covenant
contained herein prior to termination.

ARTICLE 9

MISCELLANEOUS PROVISIONS

9.1 Notice. All notices, requests, demands, and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made upon being delivered either by courier or fax delivery
(with confirmation) to the Party for whom it is intended, provided that a copy
thereof is deposited, postage prepaid, certified or registered mail, return
receipt requested, in the United States mail, bearing the address shown in this
Section 9.1 for, or such other address as may be designated in writing hereafter
by, such Party:

If to Parent (or, after Closing, the Company):

MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

Post Office Box 8

St. Peters, MO 63376

Attention:   General Counsel Facsimile:   (866) 773-0791

with a copy to:

Bryan Cave LLP

One Metropolitan Square

211 N. Broadway, Suite 3600

St. Louis, MO 63102

Attention:   Steven M. Baumer Facsimile:   (314) 259-2020

If, prior to Closing, to the Company:

Sun Edison LLC

12500 Baltimore Avenue

Beltsville, MD 20705

Attention:   General Counsel Facsimile:   (443) 909-7106

with a copy to:

Goodwin Procter LLP

901 New York Avenue, N.W.

Washington, DC 20001

Attention:   J. Hovey Kemp and Seung W. Baik Facsimile:   (202) 346-4140

 

86



--------------------------------------------------------------------------------

If to the Representatives:

Carlos Domenech

Sun Edison LLC

12500 Baltimore Avenue

Beltsville, MD 20705

Facsimile: (443) 909-7106

and

Peter J. Lee

Black River Asset Management

12700 Whitewater Drive

Minnetonka, MN 55343

Facsimile: (952) 367-1548

and

Thomas Melone

Allco Renewable Energy Limited

14 Wall Street, 20th Floor

New York, NY 10005

Facsimile: (801) 858-8818

with a copy to:

Goodwin Procter LLP

901 New York Avenue, N.W.

Washington, DC 20001

Attention:   J. Hovey Kemp and Seung W. Baik Facsimile:   (202) 346-4140

9.2 Entire Agreement. This Agreement, the Confidentiality Agreement, the other
Transaction Documents and the Schedules and Exhibits hereto and thereto embody
the entire agreement and understanding of the Parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings relative to such subject matter.

9.3 Assignment; Binding Agreement. This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties and their respective successors, heirs, devisees, legatees, legal
representatives and permitted assigns (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise). Except as contemplated in
connection with the Blocker Purchase Agreements, neither this Agreement nor any
of the rights, interests, or obligations hereunder shall be transferred,
delegated, or assigned (by operation of Law or otherwise) by Parent without the
prior written consent of the Representatives (which consent shall not be
unreasonably withheld) or by the Representatives or the Company without the
prior written consent of Parent (which consent shall not be unreasonably
withheld); provided, however, that Parent shall have the right to transfer and
assign its and Acquisition Subsidiary’s rights hereunder to any entity which is
controlled by Parent.

9.4 Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Signatures may be
transmitted by facsimile, pdf, email or similar form of electronic transmission.

 

87



--------------------------------------------------------------------------------

9.5 Headings; Interpretation. The Article and Section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement. Each reference in this Agreement to
an Article, Section, Schedule or Exhibit, unless otherwise indicated, shall mean
an Article or a Section of this Agreement or a Schedule or Exhibit attached to
this Agreement, respectively. References herein to “days,” unless otherwise
indicated, are to consecutive calendar days. Each Party hereto has participated
substantially in the negotiation and drafting of this Agreement and each Party
agrees that any ambiguity herein should not be construed against the draftsman.
Whenever required by the context, any gender shall include any other gender, the
singular shall include the plural and the plural shall include the singular. For
purposes of this Agreement, “Person” shall mean and include an individual, a
partnership, a joint venture, a corporation, a limited liability company, a
trust, an association, an unincorporated organization, a Government authority
and any other entity and “Affiliate” of a Person shall mean any other Person who
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. For purposes of this
Agreement, the words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”

9.6 Expenses.

(a) Parent shall pay the fees and expenses of its and Acquisition Subsidiary’s
counsel, accountants, experts, other representative and all other expenses
incurred by any of them incident or relating to the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby, and the
performance by it of its obligations hereunder. All Unitholder Transaction
Expenses shall be paid pursuant to Section 1.11 if the Closing shall occur or by
the Company if this Agreement is terminated.

(b) If a Payment Event occurs pursuant to clause (w) in the definition of
Payment Event below, the Company shall pay Parent (by wire transfer of
immediately available funds) a fee in an amount equal to $10,000,000 less the
amount of fees and expenses of Parent previously reimbursed by the Company
pursuant to this Section 9.6(b). If a Payment Event occurs pursuant to clause
(x) in the definition of Payment Event below, the Company shall pay Parent (by
wire transfer of immediately available funds) a fee equal to $10,000,000 (the
“Termination Fee”). If a Payment Event occurs pursuant to clause (y) in the
definition of Payment Event below, the Company shall (by wire transfer of
immediately available funds), reimburse Parent for all of its documented
out-of-pocket costs and expenses actually incurred by or on behalf of Parent (or
its Affiliates) in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, financing costs and the
reasonable fees and expenses of lawyers, accountants, consultants, financial
advisors and investment bankers up to an aggregate maximum of $2,000,000. If a
Payment Event occurs pursuant to clause (z) in the definition of Payment Event
below, the Company shall (by wire transfer of immediately available funds),
reimburse Parent for all of its documented out-of-pocket costs and expenses
actually incurred by or on behalf of Parent (or its Affiliates) in connection
with this Agreement and the transactions contemplated hereby, including, without
limitation, financing costs and the reasonable fees and expenses of lawyers,
accountants, consultants, financial advisors and investment bankers up to an
aggregate maximum of $1,000,000 and pay Parent the Termination Fee. As used in
this Agreement, “Payment Event” means the termination of this Agreement pursuant
to (w) Section 8.1(a)(iii) if, within twelve (12) months following the date of
such termination, the Company enters into a definitive agreement with respect
to, or consummates, a Qualifying Acquisition Proposal, (x) Section 8.1(a)(vii),
(y) Sections 8.1(a)(iii), 8.1(a)(iv) or 8.1(a)(ix) or (z) Sections 8.1(a)(vi) or
8.1(a)(viii). Any payment pursuant to this Section 9.6(b) shall be made within
two (2) Business Days of the occurrence of the Payment Event if

 

88



--------------------------------------------------------------------------------

Parent shall have terminated this Agreement or simultaneously with the
occurrence of such Payment Event if the Company shall have terminated this
Agreement. For purposes of this Agreement, “Qualifying Acquisition Proposal”
means, other than the transactions contemplated by this Agreement, any offer,
proposal or inquiry relating to, or any Third Party indication of interest in,
(A) any acquisition or purchase, direct or indirect, of 40% or more of the
consolidated assets of the Company and its Subsidiaries or over 40% of any class
of equity or voting securities of the Company or any of its Subsidiaries whose
assets, individually or in the aggregate, constitute more than 40% of the
consolidated assets of the Company, (B) any tender offer (including a
self-tender offer) or exchange offer that, if consummated, would result in such
Third Party beneficially owning 40% or more of any class of equity or voting
securities of the Company or any of its Subsidiaries whose assets, individually
or in the aggregate, constitute more than 40% of the consolidated assets of the
Company, or (C) a merger, consolidation, share exchange, business combination,
sale of substantially all the assets, reorganization, recapitalization,
liquidation, dissolution or other similar transaction involving the Company or
any of its Subsidiaries whose assets, individually or in the aggregate,
constitute more than 40% of the consolidated assets of the Company.

(c) The Company acknowledges that the agreements contained in this Section 9.6
are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, Parent and Acquisition Subsidiary would not
enter into this Agreement. Accordingly, if the Company fails promptly to pay any
amount due to Parent or Acquisition Subsidiary pursuant to this Section 9.6, it
shall also pay any costs and expenses (including reasonable attorneys’ fees)
incurred by Parent or Acquisition Subsidiary in connection with a legal action
to enforce this Agreement that results in a judgment against the Company for
such amount, together with interest on any amount of the Termination Fee at a
rate per annum equal to the prime rate (as published in The Wall Street Journal)
in effect on the date such payment should have been made. Notwithstanding
anything to the contrary in this Agreement, Parent hereby expressly acknowledges
and agrees that, with respect to any termination (or attempted termination) of
this Agreement in circumstances where the Termination Fee is payable in
accordance with Section 9.6(b), the payment by the Company to Parent of the
Termination Fee (and, where applicable, the reimbursement by the Company of
expenses as contemplated by Section 9.6(b) in addition to payment of the
Termination Fee) shall constitute liquidated damages with respect to any claim
for damages or any other claim which Parent would otherwise be entitled to
assert against the Company or any of the Company Subsidiaries or any of their
respective assets, or against any of their respective directors, officers,
employees, partners, managers, members, or unitholders, with respect to this
Agreement and the transactions contemplated hereby and shall constitute the sole
and exclusive remedy available to Parent. The parties hereto expressly
acknowledge and agree that, in light of the difficulty of accurately determining
actual damages with respect to the foregoing upon any termination of this
Agreement in circumstances where the Termination Fee is payable in accordance
with Section 9.6(b), the rights to payment under Section 9.6(b): (i) constitute
a reasonable estimate of the damages that will be suffered by reason of any
actual termination of this Agreement and (ii) shall be in full and complete
satisfaction of any and all damages arising as a result of the foregoing.

9.7 Remedies.

(a) Prior to the Effective Time, except as otherwise expressly provided herein,
all rights and remedies of the Parties under this Agreement (including the right
to seek specific performance) are cumulative and without prejudice to any other
rights or remedies under Law. Without limitation of the foregoing, the Parties
hereto agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that either
Parent, on the one hand, or the Company, on the other hand, shall be entitled to
seek an injunction or injunctions, without the posting of any bond, to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any court specified in Section 9.10, in addition
to any other remedy

 

89



--------------------------------------------------------------------------------

to which it is entitled under this Agreement; provided, however, that if,
following a termination of this Agreement pursuant to Section 8.1(a)(viii) and
the related payment of the Termination Fee and reimbursement of expenses under
Section 9.6(b), Parent files a lawsuit purporting to challenge the validity of
such termination and purporting to seek specific performance of the Company’s
obligation to consummate the Merger, Parent shall, prior to filing any such
lawsuit, return to the Company all amounts previously paid under Section 9.6(b)
together with interest on the amount so returned at a rate per annum equal to
the prime rate (as published in The Wall Street Journal) in effect on the date
such payment was originally made for the period between Parent’s receipt of such
amounts and the Company’s receipt of such amounts when returned. Nothing in this
Section 9.7(a) (including, without limitation, the proviso to the preceding
sentence) is intended to, or shall be interpreted as, amending, modifying or
superseding the provisions of Section 9.6(c) such that, in the event of a valid
termination of this Agreement pursuant to which the Termination Fee (and, where
applicable, the reimbursement by the Company of expenses as contemplated by
Section 9.6(b) in addition to payment of the Termination Fee) is payable under
Section 9.6(b), the payment of the Termination Fee (and, where applicable, the
reimbursement by the Company of expenses as contemplated by Section 9.6(b) in
addition to payment of the Termination Fee) shall constitute liquidated damages.

(b) From and after the Effective Time, the rights of the Parent Indemnified
Persons and the Unitholder Indemnified Persons to indemnification relating to
this Agreement or the transactions contemplated hereby shall be strictly limited
to those contained in Article 7, and such indemnification rights shall be the
sole and exclusive remedies of the Parent Indemnified Persons and the Unitholder
Indemnified Persons, as applicable, subsequent to the Effective Time with
respect to any matter in any way relating to this Agreement or arising in
connection herewith except that the foregoing shall not limit any rights in
instances of fraud, willful breach or intentional misrepresentation.
Notwithstanding anything else to the contrary in this Agreement, from and after
the Closing, in instances of willful breach, fraud or intentional
misrepresentation, then Parent shall be entitled to any and all remedies at law
or in equity, including without limitation rights of setoff against the Earnout
Consideration or otherwise.

9.8 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without reference to its choice of law rules.

9.9 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS IN THIS SECTION 9.9.

9.10 Submission to Jurisdiction; Waivers. Each of the Parties irrevocably agrees
that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by a Party
hereto or its successors or assigns may be brought and determined in the state
courts located in the Court of Chancery of the State of Delaware, County of New
Castle State of

 

90



--------------------------------------------------------------------------------

Delaware, and each of the Parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect to its property, generally
and unconditionally, to the non-exclusive jurisdiction of the aforesaid courts.
Each of the Parties hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim, or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that a Party is not personally
subject to the jurisdiction of the above named court for any reason other than
the failure to serve process in accordance with this Section 9.10, (b) that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such court (whether through judgment or
otherwise), and (c) to the fullest extent permitted by applicable law that
(i) the suit, action or proceeding in any such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper and (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such court. Each Party hereto waives all personal service of
any and all process upon such Party related to this Agreement and consents that
all service of process upon such Party shall be made by hand delivery, certified
mail or confirmed telecopy directed to such Party at the address specified in
Section 9.1 hereof; and service made by certified mail shall be complete seven
(7) days after the same shall have been posted. The prevailing party in any
litigation shall be entitled to reimbursement of its reasonable legal fees and
expenses. Notwithstanding the foregoing, this Section 9.10 shall not apply to
the matters addressed in Sections 1.12 ( other than Section 1.12(c)), 5.10 and
6.7.

9.11 Amendment. This Agreement may be amended by the Parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the Parties
hereto.

9.12 Extension; Waiver. At any time prior to the Effective Time, the time for
the performance of the obligations or other acts of the Parties hereto may be
extended by the other Party or Parties and any failure by any of the Parties
hereto to comply with any of the obligations, agreements or conditions set forth
herein may be waived by the other Party or Parties; provided, however, that any
such waiver shall not be deemed a waiver of any other obligation, agreement or
condition or as a waiver of any subsequent breach or waiver of the same
obligation, agreement or condition by such party; provided, further, that any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of the party
against which such extension or waiver is to be enforced.

9.13 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule or law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

9.14 No Third Party Beneficiaries. The Parties hereby agree that there are no
third party beneficiaries to this Agreement, other than Indemnified Parties and,
with respect to Section 6.9, the Persons benefiting therefrom, who are expressly
intended to be third party beneficiaries thereof and entitled to enforce their
rights thereunder.

9.15 Subsidiary Compliance. Each of the Company and Parent shall cause its
Subsidiaries to use commercially reasonable efforts to take or cause to be taken
all actions, and do or cause to be done all things, necessary, proper or
advisable on its part under this Agreement and applicable Laws to consummate and
make effective the Merger and the other transactions contemplated by this
Agreement as promptly as reasonably practicable. Whenever this Agreement
requires a Subsidiary of the Company or Parent to take any action, such
requirement shall be deemed to include an undertaking on the part of the Company
or Parent, as applicable, to cause such Subsidiary to take such action.

 

91



--------------------------------------------------------------------------------

9.16 Conflicts and Privilege. It is acknowledged by each of the parties hereto
that the Representatives have retained Goodwin Procter LLP to act as the
Representatives’ counsel in connection with the transactions contemplated
hereby. Parent and Acquisition Subsidiary hereby agree that, in the event that a
dispute arises after the Closing between the Parent and its Subsidiaries on the
one hand, and the Representatives and the Unitholders on the other hand, Goodwin
Procter LLP may represent the Representatives and Unitholders in such dispute
even though the interests of the Representatives and Unitholders may be directly
adverse to Parent, and its Subsidiaries, and even though Goodwin Procter LLP may
have represented the Company or its Subsidiaries in a matter substantially
related to such dispute, or may be handling ongoing matters for the Surviving
Company or its Subsidiaries. Parent and Acquisition Subsidiary further agree
that, as to all communications among Goodwin Procter LLP, the Company, its
Subsidiaries, the Representatives and/or any Unitholder that relate specifically
and solely to the transactions contemplated by this Agreement, the
attorney-client privilege and the expectation of client confidence as the same
relate or apply to any specific communications as between the Company or any
Subsidiary of the Company and Goodwin Procter LLP belongs to the Representatives
and the Unitholders and the same may be controlled by the Representatives and
Unitholders and shall not pass to or be claimed by Parent, Acquisition
Subsidiary, the Surviving Company or any of its Subsidiaries. Notwithstanding
the foregoing, in the event that a dispute arises between Parent, the Surviving
Company and its Subsidiaries on the one hand and a third party other than the
Representatives or a Unitholder, on the other hand, Parent, the Surviving
Company and its Subsidiaries may assert the attorney-client privilege to prevent
disclosure of confidential communications to such third party.

[SIGNATURE PAGE FOLLOWS]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement and Plan of Merger has been duly executed and
delivered by the Parties and is effective as of the date first herein above
written.

 

MEMC ELECTRONIC MATERIALS, INC. By:  

/s/ Ahmad Chatila

Name:   Ahmad Chatila Title:   President and Chief Executive Officer SIERRA
ACQUISITION SUB, LLC By:  

/s/ Bradley D. Kohn

Name:   Bradley D. Kohn Title:   Secretary SUN EDISON LLC By:  

/s/ David Buzby

Name:   David Buzby Title:   Manager
REPRESENTATIVES, as the initial Representatives

/s/ Carlos Domenech

Carlos Domenech

/s/ Peter J. Lee

Peter J. Lee

/s/ Thomas Melone

Thomas Melone

 

1



--------------------------------------------------------------------------------

Schedule 1.12(a)

EARNOUT CALCULATION SCHEDULE

 

  1. During the Earnout Period, the methodology described below under Schedule
1.12(i) shall be utilized by Parent and the Surviving Company in respect of the
Earnout and the potential achievement of the Maximum Earnout Target. Upon the
termination of the Earnout Period, the Earnout Statement to be delivered by
Parent under Section 1.12(b) shall state the Aggregate Qualified Adjusted MWs of
Financially Closed Projects (as defined below) and, subject to the provisions of
Section 1.12, Parent shall pay the Unitholders the consideration specified in
paragraph (ii) below in accordance with the terms of Section 1.12.

 

  2. Subject to Section 1.12(c) for pending claims and Parent’s setoff rights
under Section 7.7(k) in order to satisfy Parent’s right to receive
indemnification, notwithstanding the term of the Earnout Period, within fifteen
(15) Business Days following the achievement of 80MWs of Aggregate Qualified
Adjusted MWs of Financially Closed Projects, Parent shall cause the early
payment of the Earnout Consideration to be paid to the Exchange Agent pursuant
to Section 1.12 for distribution to the Unitholders pursuant to Section 1.12. As
used herein, Early Payment means the lesser of (i) $[*] or (ii) an amount equal
to the greater of (x) $[*] minus the Adjustable Earnout Setoff Amount or (y) $0.
To the extent that all or a part of any such Early Payment is delayed by the
operation of Section 7.7(k) but not actually used for such set-off purposes
during the Earnout Period, it shall be released as part of the Earnout
consideration at the end of the Earnout Period in accordance with section 1.12.

 

  3. On a monthly basis the Surviving Company financial, planning and analysis
team will present to the CEO of Parent, with a copy to the Representatives, the
information required to be provided under Schedule 5.10 and the cumulative
qualified MWs completed and a quarterly forecast for the remainder of the year.
The Parent CEO and president of the Surviving Company will as part of a monthly
meeting ensure that the Earnout execution and Parent’s goals are aligned, with
any material deviation to be subject to the prior written consent of the
Representatives. In furtherance of the foregoing, by mutual written agreement,
Parent and the Representatives may agree to amend the Earnout methodology
contained in this Schedule 1.12 as necessary or advisable as long as it is for
the benefit of the combined business and it is not unfair to the recipients of
the Earnout Consideration.

 

  4. Pursuant to the Surviving Company’s efforts to achieve the Maximum Earnout
Target, Parent and Surviving Company shall develop a mutually approved rolling
quarterly module supply roadmap (the “Module Supply Plan”), describing what
modules, and at what prices, Surviving Company can obtain modules that include
Parent wafers. The Module Supply Plan shall be dated as of Closing Date and
updated on no less than a quarterly basis. The Representatives shall receive a
copy of the Module Supply Plan and such updates as they are developed.

 

  5.

In the event (x) Parent and/or a third-party module company described in the
Module Supply Plan are unable to deliver such modules on the terms and
conditions (including, without limitation, price, warranty, efficiency,
regulatory and technology approval) provided for in the Module Supply Plan or
(y) Parent does not timely provide such Module Supply Plan, then Surviving
Company may purchase modules not in conformity

 

2



--------------------------------------------------------------------------------

 

with the Module Supply Plan (in all other situations, Surviving Company shall
use commercially reasonable efforts to purchase modules in conformity with the
Module Supply Plan).

 

  6. In the event a solar development project requires modules that are not
viable from a third-party module company utilizing Miyagi wafers (including,
without limitation, due to technological, cost, permitting or other reasons),
Surviving Company may purchase modules not in conformity with the Module Supply
Plan

 

  7. If a project is not completed on a timely basis, or if the cost of such
project is increased due to a failure of Parent to abide by the Module Supply
Plan, such project shall be deemed to have achieved a GPM of [*]% or IRR of
[*]%, as applicable, for such Development MWs (as defined in Schedule 1.12(i),
sub-sections II(a) and III(a) below) (the “Automatic MW Qualification”);
provided, however, that in no event shall the failure of a third party supplier
to meet its commitments to Parent or Surviving Company under the agreed upon
Module Supply Plan trigger the deemed completion of such a project unless such
failure is attributable in whole or in substantial part to the actions or
inactions of Parent.

Section 1.12(i)

The Unitholders of the Surviving Company shall be entitled to an Earnout based
on the Aggregate Qualified Adjusted MWs of Financially Closed Projects if the
Aggregate Qualified Adjusted MWs exceed the thresholds set forth in
Section 1.12(ii). The Aggregate Qualified Adjusted MWs of Financially Closed
Projects shall be equal to the sum of (i) the Development MWs (and the Revised
Development MWs, if applicable) achieved during the Earnout Period that satisfy
either the GPM Test or IRR Test, as defined below and (ii) the Automatic MW
Qualification (as defined in paragraph 7 above).

 

  I. Earnout calculation generally; Definitions

 

  a. “Development MW” shall mean the MWs of nameplate capacity, DC, for solar
photovoltaic projects where:

 

  i. The Surviving Company directly develops a project

 

  ii. The Surviving Company develops a project through its channel partner
program in the U.S. if the Surviving Company facilitates the provision of the
modules for installation by the channel partner

 

  iii. The Surviving Company installs projects through a joint venture (e.g.,
SkyPower) and the Surviving Company, directly or indirectly through a
subsidiary, is the general, prime or sub-contractor engineering, procurement and
construction provider

 

  iv. 100% of international joint venture or licensing structures (e.g., the Sun
IS Solar Energy Ltd. joint venture, the “Israel JV”)) if the Surviving Company
facilitates the provision of modules for installations

 

  b. A Development MW shall be determined as of the Financial Close for a
project:

 

  i. “Financial Close” shall mean:

 

  1.

The full, or partial in the event of a staged-project, financial closing
pursuant to a project finance transaction (e.g., sale-leaseback;

 

3



--------------------------------------------------------------------------------

 

cash-sale; partnership flip; term debt facility (whether system is kept on our
books or sold)) occurring after January 1, 2010 and on or prior to December 31,
2010

 

  2. A Development MW shall also count for the purpose of this earnout in the
event such Financial Close occurs in January 2011, but only to the extent of the
percentage of installation completion for such project as of 12/31/2010

 

  a. For the avoidance of doubt, a project will be deemed fully completed when a
final building permit from the municipality, or comparable permit, is obtained

 

  ii. A project that includes both a partial sale and a build and hold component
(i.e., where a portion, but not all, of the equity is sold to a third-party and
where the decision to hold the project on the company’s balance sheet was part
of the project plan) shall be divided between the GPM Test and IRR Test below
based on the percentage of such project sold and/or retained by Surviving
Company

 

  c. Module costs

 

  i. For the purpose of the GPM Test and IRR Test below (and other than with
respect to projects developed pursuant to Section IV below), a photovoltaic
module will be priced at $[*] per watt.

 

  1. For the purposes of calculating the GPM Test or IRR test, when projects are
outside the U.S., the $[*] per watt module cost shall be converted into the
applicable currency at the exchange rate as of the signing date of the
Agreement, as published in the Wall Street Journal.

 

  ii. Surviving Company shall use commercially reasonable efforts to obtain
modules in a manner consistent with the Module Supply Plan (as provided in
Schedule 1.12)

 

  d. “Earnout Adjustment”

 

  i. Notwithstanding the GPM Test of [*]% and IRR Test of [*]%, to the extent
the GPM Test or IRR Test (as defined below) yield a result less than [*]% and
[*]%, respectively (but not less than [*]% and [*]%, respectively), the
Development MWs, that are included in the Aggregate Qualified Adjusted MWs of
Financially Closed Projects shall be calculated pursuant to the following
formula:

 

  1. For the GPM Test: Development MWs-[(1-(Actual GPM/[*]%)) * [*] *
Development MWs] = the “Revised Development MWs”

 

  2. For the IRR Test: Development MWs-[1-(Actual IRR/[*]%)) * [*] * Development
MWs] = the “Revised Development MWs”

 

  3. E.g., assuming 150MW at a [*]% GM achieved, would result in: 150 –
[(1-([*]/[*])) * [*] * 150 = [*]MW

 

4



--------------------------------------------------------------------------------

  II. Gross margin calculation (the “GPM MWs”)

 

  a. The “GPM Test”: The cumulative number of Development MWs that in the
aggregate achieve a GPM of => [*]%

 

  b. Development MWs subject to the GPM Test shall include any project sold in a
cash-sale, or sale-leaseback transaction, to a third-party (collectively,
“Project Sales”)

 

  c. “GPM” = Development Margin / Sale Proceeds

 

  i. “Development Margin” is the difference between the Sale Proceeds and the
COGS

 

  1. Development Margin shall also include:

 

  a. License fees from Israel JV and similar JV (with less than 50% Surviving
Company control)/license fee structures (this royalty amount would go into the
numerator of the GPM calculation)

 

  b. The amount by which actual Surviving Company 2010 SG&A is more than or less
than $[*], as a downward or upward adjustment, respectively; provided, however,
that the $[*] SG&A amount for the purpose herein shall be adjusted accordingly
due to capitalization decisions or accounting changes that differ from Surviving
Company’s 2010 Business Plan; and provided further that this clause (b) shall
not have the effect of reducing the Development Margin unless the
Representatives have agreed that such reduction is consistent with achieving the
Maximum Earnout Target

 

  c. The sale, if any, in calendar year 2010, of the residual value of 2010
development projects otherwise deemed Project Sales

 

  ii. “COGS” is the direct cost of project construction, and shall include only
modules, inverters, balance of system costs, permit costs, contractor costs and
external commissions; provided, however, that for any and all costs that should
be included in a Surviving Company-only profit and loss statement, such costs
must be either SG&A or COGS, with no exceptions.

 

  iii. “Sale Proceeds” is the sum of (i) gross purchase price as described in
the bill of sale or similar agreement contracted to Surviving Company for
Project Sales, (ii) the proceeds from the sale of any retained interest in the
project that is not otherwise included in clause (i), and (iii) the proceeds
from any rebates, grants or other similar revenue not transferred in the bill of
sale or similar agreement referred to in clause (i)

 

  III. Internal rate of return calculation (the “IRR MWs”).

 

  a. The “IRR Test”: the cumulative number of Development MWs that in the
aggregate meet an IRR => [*]%

 

  b.

Development MWs subject to the IRR MWs shall include any project not sold to a
third-party and kept either on Surviving Company’s balance sheet or as part of a
Surviving Company equity fund or other financial structure in lieu of a
third-party sale (collectively, “Retained Projects”); for the avoidance of
doubt, (i) any

 

5



--------------------------------------------------------------------------------

 

projects not constituting Project Sales shall be considered Retained Projects
and (ii) the decision to hold the project on the company’s balance sheet was
part of the project plan.

 

  c. “IRR” = a solar project’s levered pre-tax cash internal rate of return on
equity:

 

  i. Measured at the time of Financial Close, based on a baseline pro forma
model using commercially reasonable assumptions

 

  ii. And by including the following items as additional pre-tax cash flows:

 

  1. the deduction for depreciation allowed to the Surviving Company in each
relevant period multiplied by 35%, subject to any depreciation recapture, if
any;

 

  2. in the case of U.S. projects, the deduction taken by the Surviving Company
under Section 199 of the Internal Revenue Code multiplied by 35%, subject to any
depreciation recapture, if any;

 

  3. The amount of the investment tax credit or the grant in lieu thereof
recognized by the Surviving Company, subject to any recovery or recapture, if
any.

 

  IV. Additional MWs

 

  a. In addition to the provisions relating to the Earnout otherwise described
in this Schedule 1.12(i), the CEO of Parent and head of the Surviving Company
shall use commercially reasonable efforts to agree on up to an additional 15MWs
of incremental projects for the purpose of determining Development MWs for
completion in the Earnout Period that (x) are not part of Surviving Company’s
current Business Plan as of the Closing Date, (y) shall qualify for the Earnout
described herein, and (z) shall utilize the actual module prices obtained by the
Surviving Company’ for determination of the GPM Test and/or IRR Test set forth
above (as opposed to the $[*] per watt price specified above).

Section 1.12(ii)

 

 

Aggregate Qualified

Adjusted MW of

Financially Closed

Projects

 

   Earnout Consideration

 

Less than 80

  

 

$0

 

 

80

  

 

$[*] payable in Parent Common Stock (valued at the Parent Common Stock Value)
and cash on the terms set forth in the Agreement.

 

 

Greater than 80 to 120

  

 

The amounts previously earned as Earnout Consideration as described above, plus
Earnout Consideration payable in Parent Common Stock and cash to holders of the
Company’s Units in accordance with the terms of the Agreement based on a
calculation of $[*] ([*]% of $[*]) for each Qualified Adjusted MW greater than
80 Qualified Adjusted MWs and up to and including 120 Qualified Adjusted MWs.

 

 

6



--------------------------------------------------------------------------------

 

Aggregate Qualified

Adjusted MW of

Financially Closed

Projects

 

   Earnout Consideration

 

Greater than 120 to 150

  

 

The amounts previously earned as Earnout Consideration as described above, plus
Earnout Consideration payable in accordance with the terms of the Agreement
based on a calculation of $[*] ([*]% of $[*]) for each MW greater than 120
Qualified Adjusted MWs and up to and including 150 Qualified Adjusted MWs (i.e.,
up to an additional $[*]).

 

 

Greater than 150

  

 

The amounts previously earned as Earnout Consideration as described above, but
nothing additional (i.e., total of $89,000,000).

 

 

7



--------------------------------------------------------------------------------

Schedule 5.10

OPERATION OF SURVIVING COMPANY DURING THE EARNOUT PERIOD

(a) Except as Parent and the Representatives may otherwise agree in writing,
from the Closing Date through and including the last day of the Earnout Period,
Parent shall cause Surviving Company to, and Surviving Company shall, operate in
the Ordinary Course of Business consistent with the conduct of the Company’s
Business prior to the Closing Date, and Parent shall use commercially reasonable
efforts to facilitate the ability of the Surviving Company to achieve the
Maximum Earnout Target amounts, which would result, absent any allowed
indemnification claims under Article 7, in the payment by Parent of the full
Earnout Consideration (i.e., the full $89 million) by virtue of the Surviving
Company having completed 150 MW of Installed Projects by the end of the Earnout
Period (the “Maximum Earnout Target”). It is the express intent of the Parties
that the Surviving Company be operated, consistent with this Schedule 5.10 and
Section 5.10 of the Agreement, in such a manner during the Earnout Period as to
facilitate the ability of the Surviving Company to achieve the Maximum Earnout
Target. During the Earnout Period, again consistent with this Schedule 5.10 and
Section 5.10 of the Agreement, neither Parent nor the Surviving Company shall
take, agree to take, or commit to take, or fail to take, directly or indirectly,
any action that would reasonably be expected to result in Surviving Company’s
inability to achieve the Maximum Earnout Target unless to do so is otherwise
commercially reasonable (and not done with the intention of impacting the
Surviving Company’s ability to achieve the Maximum Earnout Target). Without
limiting the foregoing, during the Earnout Period, except as Parent and the
Representatives may otherwise agree in writing, from the Closing Date through
and including the last day of the Earnout Period, Parent and its Subsidiaries
shall not, and shall not permit the Surviving Company to, and the Surviving
Company shall not:

(i) mortgage, otherwise encumber or subject to any senior or first priority Lien
any of the Surviving Company’s properties or assets, and not otherwise encumber
or subject to any Lien solar projects or assets intended to be financed by
sale-leaseback, cash sale, partnership flip or debt financings, other than in
the Ordinary Course of Business of the Surviving Company;

(ii) enter into any binding contract or agreement related to any commercial
development of a power plant or project that will utilize any of the sources of
financing to be provided or arranged by Parent for Surviving Company’s under
this Schedule 5.10 and Section 5.10 of the Agreement, including without
limitation the working capital (including SG&A expense funding), or project
finance facilities of, or to be made available to, the Surviving Company, and
the Parties hereby agree that no such project shall be included in the Earnout
calculation; provided, however, that if Parent does enter into any such binding
contract or agreement (or requires the Surviving Company to do so), the Parties
agree that (A) such project shall not utilize any of the sources of financing
described above, and (B) the work or efforts required by employees of the
Surviving Company to effect such transactions, in the aggregate, if any, shall
be of a magnitude such that they do not interfere in any material respect with
the Surviving Company’s efforts to achieve the Maximum Earnout Target;

(iii) except with the consent of the Representatives, terminate or demote other
than for Cause any two of the four employees set forth on Schedule 5.10A (each
an “Earnout Key Employee); provided that “Cause” for this purpose shall mean
when used in connection with the termination of a Earnout Key Employee, the
termination of the Earnout Key Employee by the Parent or Surviving Company on
account of (i) the failure of the Earnout Key Employee to make a good faith
effort to substantially perform his duties (other than any such failure due to
the

 

8



--------------------------------------------------------------------------------

Earnout Key Employee’s disability) or Participant’s insubordination with respect
to a specific directive of the Earnout Key Employee’s officer to which the
Earnout Key Employee reports directly or indirectly; (ii) Earnout Key Employee’s
dishonesty, gross negligence in the performance of his duties or engaging in
willful misconduct, which in the case of any such gross negligence, has caused
or is reasonably expected to result in direct or indirect material injury to the
Surviving Company or Parent; (iii) breach by Earnout Key Employee of any
material provision of any written agreement with the Surviving Company or Parent
or material violation of any material Company policy applicable to the Earnout
Key Employee; (iv) Earnout Key Employee’s commission of a crime that constitutes
a felony or other crime of moral turpitude or fraud; or (v) material neglect or
negligence in the performance of such Earnout Key Employee’s duties, obligations
and responsibilities; provided, however, that such Earnout Key Employees shall
be provided with at least 10 business days advance written notice and an
opportunity to cure such breaches or problems as described in Subsections (i),
(iii) and (v) above;

(iv) establish any compensation or other benefit arrangements that would
reasonably be expected to have the effect of impairing in any material respect
the Surviving Company’s employees’ motivation to apply their best efforts to
achieve the full Maximum Earnout Target or breach Section 5.10; provided,
however, that the parties agree that so long as (i) the salaries at the
Effective Time and the Inducement Grants for such employees are maintained (and
not decreased or increased during the Earnout Period (except as may be permitted
in clause (ii) hereof)) and (ii) unless 80MW of Aggregate Qualified Adjusted MWs
of Financially Closed Projects are achieved pursuant to the Earnout, no
additional compensation is provided to the Earnout Key Employees during the
Earnout Period and for a period of one year thereafter, other than (x) the
compensation in place as of the Effective Time, including without limitation the
Inducement Grants, (y) normal vesting of equity compensation and contractual
bonuses and (z) such other adjustments or increases generally applicable to
other Parent executives in comparable positions, this covenant shall be deemed
met;

(v) reorganize, consolidate or otherwise take steps to transfer any portion of
the Surviving Company’s business to an entity other than the Surviving Company
or its Subsidiaries or to expand, alter or change the type or nature of the
Surviving Company’s business from the business conducted by the Surviving
Company immediately prior to the Effective Time;

(vi) unreasonably require the Surviving Company to cut staff, capital
expenditures and general and administrative expenses or take other actions that
are not commercially reasonable (if the same would be inconsistent with the
Company’s practices prior to the Effective Time) and/or a prudent business
practice, provided, however, that it is not reasonably foreseeable that such
actions would materially undermine the Surviving Company’s efforts and ability
to achieve the Maximum Earnout Targets;

(vii) require or allow the Surviving Company to engage in any activity for the
intended purpose of increasing the long term growth of the Business at the
expense of achieving the Maximum Earnout Targets, except as Parent and the
Representatives may otherwise agree in writing, which agreement could include
credit towards or adjustment of one or more Earnout targets or thresholds;

(viii) materially change, modify or alter the Surviving Company’s pricing,
marketing, sales, financing or operations in such a manner as would reasonably
be expected to hinder or impair in any material respect its achievement of the
Maximum Earnout Target (unless not to do the same would be commercially
unreasonable); and

 

9



--------------------------------------------------------------------------------

(ix) compete with the Surviving Company for project development opportunities;
provided, however, that nothing contained herein shall prevent Parent from
(A) continuing to participate in its existing joint venture with Q-Cells
International or similar joint ventures or (B) investing or providing capital to
companies engaged in project development; notwithstanding anything to the
contrary in the foregoing, in respect of any new business development
opportunities not in Parent’s current pipeline or currently under consideration
by Parent, the Surviving Company shall have a right of first refusal with regard
to any Parent photovoltaic pipeline acquisitions, or Parent corporate
acquisitions primarily valued based on the photovoltaic project pipeline, in
each case for the acquisition of projects or pipeline only in the United States
(which right of first refusal shall include the right to negotiate with Parent
about the acquisition, including the terms, such as financing terms, thereof).

(b) In addition, during the Earnout Period, Parent shall:

(i) fund (by way of contribution of cash for common equity) the Surviving
Company’s Business Plan for its planned level of SG&A of $[*] in 2010, subject
to Section II of Schedule 1.12(i), accounting adjustments to $[*] amount; for
the avoidance of doubt, Parent’s funding of such SG&A expense shall be a
separate and distinct obligation from, and in addition to, Parent’s obligations
to provide capital investment funds or arrange revolving credit pursuant to
Subsections (ii) and (iii) below; provided, further, that Parent’s failure to
fund less than the $[*] SG&A target but in no event less than 90% of such target
shall not result in automatic MW credit for the earnout but instead shall be
accounted for in sub-section II(c)(i)(1)(b) of the earnout methodology below;

(ii) fund (by way of contribution of cash for common equity) not less than an
aggregate of One Hundred Million ($100,000,000) in working capital to the
Surviving Company, in such increments as are requested by the Surviving Company,
subject to such internal controls and financial policies and procedures as are
consistent with the Parent’s controls, policies and procedures regarding capital
distributions to its Subsidiaries, and consistent with the Business Plan, with
such funding to be provided within five (5) Business Days of the Surviving
Company’s request but, in any event no later than (A) Forty Million Dollars
($40,000,000) on the Closing Date (in excess of any amount used by Parent to pay
off the Company’s note with HSH), (B) Thirty Million Dollars ($30,000,000) no
later than January 2, 2010 and (C) Thirty Million Dollars ($30,000,000) by
April 1, 2010;

(iii) if the need for such facility is required by the Business Plan and it is
commercially reasonable for Parent to do so, use commercially reasonable efforts
to obtain and make available to the Surviving Company a revolver or working
capital facility (which revolver or working capital facility would be either a
portion of Parent’s facility or a separate Surviving Company facility on similar
terms) from a bank or financial institution suitable to the scale of the
Surviving Company’s business, as set forth in the Business Plan, in order to
achieve the Maximum Earnout Target;

(iv) use commercially reasonable efforts to cooperate with the Surviving
Company, where prudent, advisable or in the best interests of Parent and the
Surviving Company to do so, to provide or fund additional project financing or
project equity or otherwise provide additional credit support in connection with
government loan guarantee programs; provided, however, that in no event pursuant
to this Schedule 5.10 and Section 5.10 of the Agreement shall Parent be required
to provide parent guaranties except for (A) performance guaranties of operations
and maintenance contracts consistent with the past practices of the Surviving
Company prior to the Effective Time or (B) additional credit support in
connection with

 

10



--------------------------------------------------------------------------------

government loan guarantee programs, where prudent and advisable; and provided,
further, that in no event pursuant to this Schedule 5.10 and Section 5.10 of the
Agreement shall Parent be required to provide letters of credit in connection
with renewable energy credit contracts or EPC contracts except where such
letters of credit are (A) consistent with the past practices of the Surviving
Company prior to the Effective Time and (B) necessary to obtain a specific
project or projects; and

(v) provide commercially reasonable assistance to Surviving Company to obtain
modules, consistent with the Module Supply Plan agreed by the parties prior to
Closing, as mutually agreed and updated during the Earnout Period;

(c) During the Earnout Period the Surviving Company and Parent shall provide to
the Representatives updates no less frequently than monthly providing in
reasonable detail information regarding the operation and result of the
Surviving Company, the outstanding MW pipeline and MW backlog, the total MWs of
installed projects during the prior calendar month and the total MWs of
installed projects that satisfied the IRR Test and GPM Test during the prior
calendar month, together with any other information reasonably necessary to
allow the Representatives to assess the Surviving Company’s progress towards
achievement of the Maximum Earnout Target, and Parent, its Subsidiaries and the
Surviving Company’s compliance with the covenants set forth in this
Section 5.10. If the Representatives believe that there has been the occurrence
or non-occurrence of any event, occurrence or circumstance that in the
Representatives’ reasonable good faith judgment is reasonably likely to have a
material effect on the achievement or non-achievement of the Maximum Earnout
Target, or in the event the Representatives disagree with the calculations in a
monthly report from the Parent or that the Representatives believe that there
has been a material breach of any covenant set forth in Section 5.10, (an
“Alleged Earnout Covenant Breach”), then the dispute resolution and arbitration
provisions of Section 5.10(e) below shall be utilized to achieve resolution of
such Alleged Earnout Breach, which resolution could included extension of the
Earnout Period for an appropriate period of time or the acceleration of some or
all of the entire amount of the Earnout Consideration (i.e. Eighty Nine Million
Dollars ($89,000,000)).

(d) If, during the Earnout Period, there is (i) a Sale of the Company or (ii) if
there is (x) a Parent Acquisition, then the Maximum Earnout Target shall be
deemed to have been met as of the date of the Sale of the Company or Parent
Acquisition (as the case may be) and the full Earnout Consideration (i.e. Eighty
Nine Million Dollars ($89,000,000) shall be due and payable pursuant to the
payment and allocation provisions of Article 1. As used in this Schedule 5.10,
the term “Sale of the Company” means any transaction or series of transactions
pursuant to which any Person other than Parent or a direct or indirect
wholly-owned subsidiary of Parent acquires (Y) units or membership interests of
the Surviving Company possessing the voting power to elect a majority of the
Surviving Company’s board of directors (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company’s units or
membership interests or otherwise) or (Z) all or substantially all of the
Surviving Company’s assets determined on a consolidated basis. As used in this
Schedule 5.10, “Parent Acquisition” means any (A) any acquisition or purchase,
direct or indirect, of 50% or more of the consolidated assets of Parent and its
Subsidiaries or over 50% of any class of equity or voting securities of Parent
or any of its Subsidiaries whose assets, individually or in the aggregate,
constitute more than 50% of the consolidated assets of Parent, (B) any tender
offer (including a self-tender offer) or exchange offer that, if consummated,
would result in any Person (including as such term is defined in Section 13(d)
of the Exchange Act, and the Affiliates, directors, officers, employees, agents
and advisors of such Person) beneficially owning 50% or more of any class of
equity or voting securities of Parent or any of its Subsidiaries whose assets,
individually or in the aggregate, constitute more than 50% of the consolidated
assets of Parent, (C) a merger, consolidation, share exchange, business
combination, sale of substantially all the assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction

 

11



--------------------------------------------------------------------------------

involving Parent or any of its Subsidiaries whose assets, individually or in the
aggregate, constitute more than 50% of the consolidated assets of Parent or
(D) a change in the composition in more than 50% of the directors, excluding
directors whose nomination was approved by a majority of the existing directors
(and any previously approved directors).

(e) Disputes. In the event any dispute arises between at least two of the
Representatives and Parent (or any of its Subsidiaries which expressly includes
the Surviving Company and its Subsidiaries and the respective successors and
assigns of each of the foregoing) the Company (each an “Earnout Party”) in
connection with the Earnout or any of the covenants, agreements or calculations
(including any calculation of the Aggregate Qualified Adjusted MWs of
Financially Closed Projects, Earnout Statement or the Preliminary Earnout
Calculation) or any of its component parts) set forth on this Schedule 5.10, the
Earnout Parties agree that such dispute will be resolved as follows:

(i) Mediation. The Earnout Parties shall first attempt to resolve the dispute by
themselves through the participation in such endeavor of the Chief Executive
Officer of Parent and the Representatives. In the event that the Earnout Parties
are unable to resolve such dispute themselves within ten business days that an
Earnout Party has provided notice to the other Earnout Parties of such dispute
(the “Initial Period”), then, within three (3) Business Days following the end
the Initial Period, the Earnout Parties shall submit it to non-binding mediation
through a neutral mediator selected by mutual agreement. In the event that the
Earnout Parties are unable to resolve such dispute by mediation within fifteen
(15) business days following such submission (the “Mediation Period”), it shall
be resolved by binding arbitration as set forth below.

(ii) Rules. Except as expressly provided herein to the contrary, the arbitration
proceeding shall be conducted under the Commercial Arbitration Rules of the
American Arbitration Association in effect at the time a demand for arbitration
is made. To the extent that there is any conflict between the rules of the
American Arbitration Association and this Schedule 5.10, this Schedule 5.10
shall govern and determine the rights of the Earnout Parties.

(iii) Location; Selection of Arbitrators. The arbitration will take place in New
York, New York, before a single arbitrator which arbitrator shall have
experience in matters and industries relevant to such dispute, provided, however
that if the amount in controversy exceeds $25 million, then either the Parent or
the Representatives shall have the right to require that three arbitrators be
used. In the event that the Earnout Parties cannot agree on a single arbitrator
within five (5) Business Days following the end of the Mediation Period, then
the arbitrator shall be selected as follows: either Earnout Party may request
the American Arbitration Association to provide a list of five (5) proposed
arbitrators, all of whom must be retired judges with at least ten (10) years of
judicial experience, but who may still be active in the practice of law;
provided that any such prospective arbitrator shall have experience in earnout
matters relevant to such dispute. If the Earnout Parties are unable to mutually
select an arbitrator from such list, the Earnout Parties to such dispute shall
then take turns crossing off the names one at time until one name remains, who
shall thereupon be appointed the arbitrator. The Earnout Parties to such dispute
shall select by lot which of them strikes the first name from the list of
proposed arbitrators. If the person selected in this method to be the arbitrator
declines or is otherwise unavailable to serve as the arbitrator of the dispute,
the arbitrator shall be selected from the same list of proposed arbitrators
selected in the reverse order to which those proposed arbitrators’ names were
struck from the list until one of those individuals elected to be the arbitrator
accepts the appointment and is able to serve as the arbitrator.

 

12



--------------------------------------------------------------------------------

(iv) Arbitration Procedures. The arbitrator selected in the manner set forth
herein (the “Arbitrator”) shall be requested to honor the intention of the
Earnout Parties hereto to resolve the dispute quickly and in accordance with the
intent of the parties expressed in this Schedule 5.10. All decisions shall be
made with this intention in mind. The decision of the Arbitrator shall be final
and binding on all Earnout Parties, their successors and assigns as applicable.
Except as expressly set forth in this Agreement, the Arbitrator shall determine
the manner in which the arbitration proceeding is conducted, including, without
limitation, the time and place of all hearings, the order or presentation of
evidence and all of the questions that arise with respect to the arbitration
proceeding. The arbitration shall entitle both parties to conduct discovery
consistent with the applicable rules of civil procedure for federal courts
situated in New York, New York. If deemed necessary by the Arbitrator, the
Arbitrator shall have the right to retain a nationally recognized accounting
firm to aid in the Arbitrator’s consideration of the dispute which accounting
firm must be reasonably acceptable to both Earnout Parties. The Arbitrator shall
be required to determine all issues in accordance with Delaware law. The
arbitration shall be conducted in “baseball arbitration” style, whereby each
Earnout Party shall submit their proposed result, and the Arbitrator may only
choose one or the other proposed result. Either Earnout Party to the arbitration
may seek a judgment from a court of competent jurisdiction to enforce the award
of the Arbitrator.

(v) Costs. The cost of arbitration, including administrative fees, fees for
recording a transcript, and the Arbitrator’s fees, shall be borne equally by the
Earnout Parties to the arbitration. Each Earnout Party shall bear the costs of
the fees charged such Earnout Party by its own counsel; provided, however, that
the Arbitrator shall have the discretion and the right, but not the obligation,
to award reasonable attorneys’ fees to the Earnout Party determined by the
Arbitrator to be the prevailing party (which shall be the Earnout Party whose
proposed result is chosen by the Arbitrator).

 

13



--------------------------------------------------------------------------------

Schedule 7.6(e)-1

UNITHOLDER CAP

Thirty Million Dollars ($30,000,000).